EXHIBIT 10.5B

 

FPSO OPERATING AND MAINTENANCE AGREEMENT

 

for

 

FPSO HULL NO. 2284

 

KIKEH FIELD, BLOCK K

OFFSHORE SABAH, MALAYSIA

 

between

 

MALAYSIA INTERNATIONAL

SHIPPING CORPORATION BERHAD

 

and

 

MURPHY SABAH OIL CO., LTD.

 

CONTRACT NUMBER

Murphy/Kikeh/K003B



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  DEFINITIONS    2

2.

  THE FPSO AND MANAGEMENT    18     2.1.    Documentation, Management, Manning,
Operation, Supervision and Maintenance    18     2.2.    Standard of Services   
18     2.3.    Schedule of Responsibilities    18     2.4.    Structural
Alterations    18     2.5.    Contractor Obligations    19     2.6.   
Specifications    19

3.

  DELIVERY, REDELIVERY AND SURVEY    19     3.1.    Delivery    19     3.2.   
Redelivery    19     3.3.    Redelivery Survey    19     3.4.    Deliverables   
20

4.

  CONTRACTOR’S OBLIGATIONS    21     4.1.    Timely Performance    21     4.2.
   Performance of the Services    21     4.3.    Contractor Personnel    22    
4.4.    Safety of Contractor’s Personnel    23     4.5.    Drug and Alcohol
Policy    24     4.6.    General Management and Operating Responsibilities    24
    4.7.    Compliance with Laws    25     4.8.    Reports and Communications   
25     4.9.    Engine Logs and Records    25     4.10.    Performance Data    26
    4.11.    Contractor Guarantee    26     4.12.    Deliverables    26    
4.13.    Operations Manuals    26     4.14.    Documentation    26     4.15.   
FPSO Operations Affecting Processing of Crude Oil    27     4.16.    Compliance
   27     4.17.    Entry and Departure Authorizations    27     4.18.   
Evidence of Authorizations, Approvals, etc.    27     4.19.    Rate Savings   
28

5.

  MAINTENANCE, REPAIR AND DRYDOCKING    28     5.1.    Machinery and Hull    28
    5.2.    Maintenance and Repair    28                     5.4.    Minimal
Interruption/Annual Maintenance Allowance    29     5.5.    Actual Hours Worked
   30     5.6.    No Adjustment of Fixed Fee    31     5.7.    Drydocking Due to
Contractor Breach    31     5.8.    Inspections/Tests    34     5.9.   
Company’s Inspection Rights    34     5.10.    Company Notification    34    
5.11.    Contractor to Remedy Defects    34     5.12.    Equipment Replacement
   34     5.13    FPSO Assistance    35

6.

  ADDITIONAL CONTRACTOR FURNISHED PERSONNEL    35

7.

  COMPANY OBLIGATIONS    35     7.1.    Company’s Instructions    35     7.2.   
Consents and Approvals    35     7.3.    Company Assistance    36     7.4.   
Company Costs    36     7.5.    Company Supplied Items    37     7.6.    Company
Guarantee    37

8.

  TITLE TO SPARE PARTS    37     8.1.    Company Property    37                

 

i



--------------------------------------------------------------------------------

     8.3.    Procedures on Termination    37

9.

   USE OF THE FPSO    38      9.1.    Use    38      9.2.    Company’s Lay Up
Rights    38      9.3.    FPSO Relocation    38      9.4.    Third Party Oil   
38

10.

   TERM OF AGREEMENT    39      10.1.    Commencement Date/Term    39      10.2.
   Early Termination    39      10.3.    Renewal Options    39      10.4.   
Compensation    39      10.5.    Extended Term    39

11.

   RELATIONSHIP OF THE PARTIES    39      11.1.    Independent Contractor    39
     11.2.    No Authority    40      11.3.    Control of FPSO    40      11.4.
   Compensation Adjustment/Change of Law    40      11.5.    Indemnity as to
Contractor Personnel Wages    40      11.6.    Supervision and Control    41  
   11.7.    No Mineral or Hydrocarbon Deposit Rights    41      11.8.    No
Exemption from Health, Safety and Environmental Laws    41      11.9.    Control
of Crude Oil Production    41

12.

   REPRESENTATIONS AND WARRANTIES    41      12.1.    Contractor Fully Informed
   41      12.2.    Other Representations and Undertakings of Contractor    42  
   12.3.    Company Representations and Warranties    44

13.

   VARIATIONS    45      13.1.    Generally    45      13.2.    Company’s
Request for Variation    46      13.3.    Variation Proposal    46      13.4.   
Contractor’s Variation Proposal; Variation Order    47      13.5.    Increase in
Compensation    47      13.6.    Variation Order Costs    47      13.7.   
Implementation of Variation Order    47      13.8.    Written Authorization   
48      13.9.    Alteration and Installation of Additional Equipment    48     
13.10.    Company’s Right of Audit    48      13.11.    Variation Order
Procedures and Formats    48

14.

   CONTRACTOR COMPENSATION    48      14.1.    Attachment B    48      14.2.   
Fixed Fee Adjustment; Downtime; Shutdown    48

15.

   REIMBURSABLE COSTS AND TIME RATES    51

16.

   MANNER OF PAYMENT    51      16.1.    Procedures    51      16.2.   
Commencement and Cessation of O&M Compensation    54      16.3.    Failure to
Pay    54      16.4.    No Payment Delays    54      16.5.    Invoice Disputes
   54      16.6.    Contractor’s Invoices    55      16.7.    Change in Payment
Instructions    55      16.8.    Payment Currency    55      16.9.    Excess
Shutdown    55      16.10.    Adjustments    56      16.11.    No Obligation   
56

17.

   AUDIT    56      17.1.    Audit Rights    56      17.2.    Survival of Audit
   57

18.

   LIENS    57      18.1.    No Liens    57      18.2.    Payments    57

 

ii



--------------------------------------------------------------------------------

     18.3.    Liens Arising by Operation of Law    57      18.4.    Contractor
Discharge of Encumbrances    58

19.

   HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS    58      19.1.    Contractor
Representations and Warranties    58      19.2.    Safe Work Environment    58  
   19.3.    Contractor’s Safety Program    58      19.4.    Helicopters/Marine
Traffic    58      19.5.    HS&E Regulations and Procedures    58      19.6.   
FPSO Terminal Operations Manual    59      19.7.    Contractor Compliance    59

20.

   TAXES    59      20.1.    Taxes and Duties    59      20.2.    Statutory
Exemptions    60      20.3.    Company’s Tax Indemnity    60      20.4.   
Contractor’s Tax Indemnities    60      20.5.    Certain Malaysian Tax and
Customs Duties Requirements    61      20.6.    Tax Savings    63

21.

   CONFLICTS OF INTEREST    64      21.1.    Commissions/Fees    64      21.2.
   Corrupt Payments    64      21.3.    Claims    64

22.

   TITLE TO THE FPSO    64

23.

   PARTY REPRESENTATIVES AND PERSONNEL    64      23.1.    Contractor
Representative    64      23.2.    Company Representative    65

24.

   TERMINATION    65      24.1.    Termination by Company    65      24.2.   
Other Company Termination Rights    66      24.3.    Contractor Termination
Rights    68      24.4.    Article 32 Termination    69      24.5.   
Contractor’s Material Breach - Procedures    69      24.6.    Termination
Procedures    69      24.7.    Redelivery of FPSO    70      24.8.   
Demobilization Costs    70

25.

   ASSIGNMENT AND SUBCONTRACTING    70      25.1.    Company Assignment    70  
   25.2.    No Release of Prior Liability    71      25.3.    Assignment to
Affiliate of Contractor    71      25.4.    Novation Agreement    71      25.5.
   Company’s Right to Review Subcontracts    72      25.6.    Breach of
Agreement by Contractor or Subcontractor    72

26.

   PATENT INDEMNIFICATION    72      26.1.    Contractor’s Indemnification
Obligations    72      26.2.    Company’s Indemnification Obligations    73     
26.3.    Intellectual Property Ownership and License    73      26.4.   
Improper Use    73

27.

   INDEMNITIES AND LIABILITIES    73      27.1.    Indemnification    73     
27.2.    Contractor Group Personnel Personal Injury    75      27.3.    Company
Group Personnel Personal Injury    76      27.4.    [Intentionally Left Blank]
   76      27.5.    Pollution Loss    76      27.6.    Wreck Removal    77     
27.7.    Intentionally Left Blank    77      27.8.    No Consequential Damages
   77      27.9    Intentionally Left Blank    77      27.10    Third Party
Liability    77      27.11.    Both-to-Blame Collision Clause    79      27.12.
   General Average    79      27.13.    INDEMNITIES ABSOLUTE    79

 

iii



--------------------------------------------------------------------------------

     27.14.    Indemnities Covered by Insurance    80      27.15.    No
Reimbursement    80      27.16.    Survival of Indemnification    80

28.

   INSURANCE    80      28.1.    General    80      28.2.    Policy Provisions
with Respect to all Policies and Coverages.    81      28.3.    Insurances and
Coverages    82      28.4.    Other Required Insurance Provisions, Limits and
Coverages    84      28.5.    Insurance Proceeds.    85      28.6.    No
Duplication    85      28.7.    No Reimbursement    86

29.

   REQUISITION OR SEIZURE    86      29.1.    Government Action.    86     
29.2.    Indemnification.    86

30.

   ACTUAL OR CONSTRUCTIVE TOTAL LOSS    87      30.1.    Total Loss Termination
   87      30.2.    Removal of Wreck and/or Debris    87      30.3.   
Mitigation of Company’s Exposure    87

31.

   RISK ZONE    87      31.1.    Dangerous Location    87      31.2.    Increase
in Costs    88      31.3.    Risk Zone Payments    88

32.

   FORCE MAJEURE    88      32.1.    Force Majeure    88      32.2.    O&M
Compensation During Force Majeure    88      32.3.    Force Majeure Termination
Rights    89      32.4.    Contractor’s Force Majeure Termination Right    89

33.

   HOST COUNTRY REQUIREMENTS    90      33.1.    Citizens of Malaysia    90

34.

   NOTICES    91

35.

   CONFIDENTIAL INFORMATION AND DATA    92      35.1.    Confidential
Information and Data    92      35.2.    Reciprocal Provisions    93      35.3.
   Press Releases; Announcements    93      35.4.    Confidentiality Provisions
Survival    93

36.

   ENGLISH LANGUAGE AND INTERPRETATION    93      36.1.    Communications    93
     36.2.    Headings    93      36.3.    Singular/Plural    93      36.4.   
Gender    93

37.

   APPLICABLE LAW AND ARBITRATION    94      37.1.    Governing Law    94     
37.2.    Dispute Resolution    94      37.3.    Small Disputes    96      37.4.
   No O&M Compensation    96      37.5.    Arbitration Provisions Survive    96

38.

   ENTIRE AGREEMENT    96      38.1.    Entirety    96      38.2.    Failure to
Perform    96

39.

   SURVIVAL    96

40.

   SUCCESSORS AND ASSIGNS    96

41.

   WAIVER; CUMULATIVE REMEDIES    97      41.1.    No Waiver    97      41.2.   
Waiver in Writing    97      41.3.    Powers Cumulative    97

42.

   PARTIAL INVALIDITY    97

43.

   MODIFICATIONS    97

44.

   EXECUTION BY FACSIMILE AND/OR COUNTERPARTS    97      44.1.    Facsimile
Signatures    97      44.2.    Counterparts    98

 

iv



--------------------------------------------------------------------------------

45.

   RIGHTS OF THIRD PARTIES    98

46.

   CROSS REFERENCES    98

47.

   MISCELLANEOUS    98      47.1.    General Provisions    98      47.2.   
General Survival    98      47.3.    Waiver of Sovereign Immunity    98

 

v



--------------------------------------------------------------------------------

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                           

 

vi



--------------------------------------------------------------------------------

FPSO OPERATING

AND MAINTENANCE AGREEMENT

 

This FPSO Operating and Maintenance Agreement (together with all of the
Attachments appended hereto, this “Agreement”) is made and entered into as of
the 31st day of January, 2005.

 

BETWEEN:

 

MURPHY SABAH OIL CO., LTD., a company incorporated under the laws of The Bahamas
and having a place of business at the address set forth in Article 34 hereof
(referred to as “Company”).

 

and

 

MALAYSIA INTERNATIONAL SHIPPING CORPORATION BERHAD a Malaysian company with its
registered office at the address set forth in Article 34 hereof (referred to as
“Contractor”).

 

In addition to the main body of this Agreement, this Agreement consists of the
following parts, all of which are appended hereto:

 

                                             

-            

                                                                               
                                                                               
                                                                              
                                                                                
                                                                               
                                                                              
                                                                               
                                                                                
                                                                              
                                                            

 

WHEREAS, Company, as “Charterer”, and Contractor, as “Owner” have, concurrently
herewith, entered into the FPSO Charter Contract (as hereinafter defined), for
the design, construction, refurbishment and charter of the FPSO (as hereinafter
defined) to be moored at the Kikeh Field located in Block K, offshore Sabah,
Malaysia; and

 

WHEREAS, Company and Contractor have agreed that Contractor shall perform the
Services (as hereinafter defined) in respect of the FPSO, all as more fully set
forth in this Agreement; and

 

WHEREAS, Company and Contractor desire to enter into this Agreement to govern
their respective rights, duties and obligations in respect of the performance of
the Services.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, IT IS AGREED as follows:

 

1. DEFINITIONS

 

The following definitions shall be used for interpreting this Agreement. There
are also definitions provided elsewhere in this Agreement that shall also be
used for the purpose of interpreting this Agreement.

 

Accrued Fixed Fee   Shall mean the total amount of the Daily Fixed Fee due
Contractor, if any, which accrues on a Day by Day basis during the Fixed Fee
Accrual Period. Accrued O&M Compensation   Shall mean the Accrued Fixed Fee and
the First and Second Accrued Reimbursables. Actual Flow Rate   Shall have the
meaning given to it in Clause 14.2. Additional Equipment   Equipment for the
FPSO that is provided and owned exclusively by Company, including but not
limited to Company Supplied Items (except the DTU, the Fluid Transfer Lines,
Riser Facilities and Umbilicals), Subsea Related Equipment and Company
Communications Equipment, but expressly excluding the FPSO. Affiliate(s)   In
relation to any Person, any entity (incorporated or unincorporated) that
controls that Person, is controlled by that Person or is controlled by another
entity which also controls that Person, and, “control” and “controlled” means a
shareholding (or voting right) of greater than fifty percent (50)% of another
entity, provided that any joint venture entity (whether incorporated or
unincorporated) between any entity or joint venture in which both Contractor and
IHC, Inc. S.A. or their Affiliates, has any interest shall be deemed to be an
Affiliate of Contractor irrespective of the percentage interest therein held by
either Contractor or IHC, Inc. S.A. Agreed Interest Rate   A floating interest
rate, compounded monthly, equal to two percentage points (2%) per annum above
LIBOR.

 

2



--------------------------------------------------------------------------------

Annual Budget   Shall have the meaning ascribed thereto in Part A Section I.B.1
of Attachment B. Annual Maintenance Allowance   The time allowed for maintenance
and repairs of the FPSO, in any contract year of the Term, during which O&M
Compensation shall be payable regardless of any Shutdown, as set forth    
in Clause 5.4, which shall be calculated with respect to a percentage equal to 
        of the total time (in hours) that exists in the eight (8) contract years
of the Primary Term, or that exists in the three (3) contract years of any
Secondary Term, and which shall be allocated as per the Annual Maintenance
Allowance Schedule pursuant to the terms of Clause 5.4.

Annual Maintenance Allowance

Schedule

  Shall have the meaning given to it in Clause 5.4(i) through 5.4(iii).
Assessment   Shall have the meaning ascribed thereto in Attachment B. Attachment
  Shall mean an attachment to this Agreement. Best Efforts   All efforts having
the highest likelihood of accomplishing their intended purpose in light of (i)
the ability of the Party charged with exercising such efforts to take such
action and (ii) the justifiable expectations of the Party to which the benefit
of such efforts will accrue, if successful. Bonus   Shall have the meaning
ascribed thereto in Attachment B. Business Day   Means a Day on which banks are
open for business in Malaysia. Charter   The FPSO Charter Contract by and
between Owner and Charterer. Christmas Tree   The system of pipes, valves,
gauges and related equipment, located on and around the DTU or attached to any
subsea wellheads, that controls the flow of Crude Oil, gas and other
hydrocarbons produced from, and the flow of water and gas injection to, the
Wells. Claims   All claims, losses, liabilities, suits, demands, judgments, and
causes of action of any kind

 

3



--------------------------------------------------------------------------------

    (including, but not limited to, those for bodily injury, illness, loss of
consortium, death, property damage, loss or destruction, and wrongful
termination of employment) in any way arising under or relating (directly or
indirectly) to: (i) this Agreement; (ii) any subcontract or other agreement
executed in connection herewith; or (iii) the operation of the FPSO or any
helicopter, tanker, shuttle tanker, supply or crew boat or other vessel used in
connection with the Services or with respect to the operations of the FPSO,
including, without limitation, claims for any and all damages (including,
without limitation, punitive and exemplary damages), expenses, bonding fees,
penalties, assessments, costs (including, without limitation, attorneys’ fees
and other legal costs and expenses), and losses, and whether asserted by either
Party or an injured Person (as to personal injury or property damage) or such
Person’s spouse, heirs, survivors or legal representative, or those Persons or
entities entitled to assert claims on account of bodily injury, illness, loss of
consortium or support, death, or damage to or loss of personal property, and
irrespective of whether any of same arises in contract, tort or strict
liability. Classification Society   American Bureau of Shipping (“ABS”) or
another equivalent body agreed by the Parties in writing. Closing   Shall have
the meaning ascribed thereto in the Charter. Commercial Operations   The
production, receiving, storage and processing of Crude Oil, the processing and
compression of natural gas, injection of water into the Wells and storing and
off-loading of Processed Oil in accordance with the Specifications and the
Classification Society’s FPSO Classification certificate. Company Communications
Equipment   Certain equipment owned by Company to be installed by Contractor for
ship to shore communications, satellite transmissions, fax transmissions and
other similar communications equipment required by Company for communicating and
transferring voice, videos, data and information.

 

4



--------------------------------------------------------------------------------

Company Group   Any or all of Company and its respective Affiliates, any
Co-Venturer, its and their contractors and subcontractors and the Personnel of
any entity mentioned above; but excluding Contractor Group and excluding
Petronas and any other Government entity or instrumentality party to the PSC
(other than Petronas Carigali SDN BHD, which shall be considered part of Company
Group). Company Guarantee   The guarantee of Company’s performance under this
Agreement given by Company Guarantor, the form of which is appended as
Attachment G-2 and referenced in Clause 1.1(a)(v) and Clause 3.4(v).          
Company Guarantor       . Company Property   All equipment, property,
facilities, vessels, if any, consumables, materials of Company Group (whether
owned by Company Group or owned by or leased or rented from Third Parties),
including, without limitation, the Additional Equipment, the Wells, Christmas
Tree, Riser Facilities and Umbilicals, and the Crude Oil and Processed Oil on
board the FPSO, regardless of whether the Crude Oil and Processed Oil is owned
by Company and the Co-Venturers, the Government or a Third Party, the Fluid
Transfer Lines and the DTU. Company Representative   Such person as Company
shall designate from time to time (or any other member of Company Group
appointed by Company or such Person to be such Person’s alternate), who shall
carry out technical and administrative co-ordination of the duties of Company as
set out in Clause 23.2, and who shall be entitled to be and remain on the FPSO
at any time. Company Supplied Items   Such information, services and equipment,
including the Additional Equipment, for which Company shall have the
responsibility to provide to Contractor as set forth in Attachment B or
elsewhere in this Agreement.

 

5



--------------------------------------------------------------------------------

Contract Date   The date of this Agreement as first set forth above in the
preamble to this Agreement. Contractor Group   Any or all of Contractor, its
Affiliates, Contractor’s Personnel, representatives and agents and the
Subcontractors and any contractors (including their subcontractors) of
Contractor’s Subcontractors and the Personnel of any Person mentioned in this
definition, other than Petronas or any other Government entity or
instrumentality party to the PSC. Contractor Guarantee   The guarantee of
Contractor’s performance under this Agreement given by Contractor Guarantor, the
form of which guarantee is appended as Attachment G-1 and referenced in Clause
3.4(v) and Clause 4.11.       Contractor Guarantor       . Contractor Property  
All equipment, property, facilities, consumables, materials, including
Contractor Supplied Items, (whether owned, leased or rented) of Contractor
Group, including, without limitation, the FPSO. Contractor Representative   Such
person as Contractor shall designate from time to time in writing, who shall
carry out technical and administrative co-ordination of the Services to Company
as set out in Clause 23.1. Contractor Supplied Items   Such information,
services and equipment for which Contractor shall have the responsibility to
provide to Company as set forth in Attachment B to this Agreement. Cost Target  
Shall have the meaning ascribed thereto in Part A, Section II.B.1 of Attachment
B. Co-Venturer   Any party to the PSC other than Petronas.. Crude Oil   Liquid
petroleum and other hydrocarbons produced at the wellhead in a liquid state at
atmospheric pressure] Daily Fixed Fee   Shall mean the per Day U.S. dollar
amount of the quarterly Fixed Fee, as specified in Attachment B.

 

6



--------------------------------------------------------------------------------

Day or day   The period commencing at 00.01 hours of any day and ending at 24.00
hours on the same day. Deliverables   Shall mean, collectively, (i) the
certified copy of corporate resolutions of Contractor required by Clause 3.4(i),
(ii) a copy of the letter from the Bank Negara Malaysia required by Clause
3.4(iii), (iii) the FPSO Operations and Maintenance Manuals required by Clause
4.13, (iv) the Contractor Guarantee required by Clause 3.4(v), (v) the HS&E
General Regulations and Procedures required by Clause 19.5, (vi) the FPSO
Terminal Operations Manual required by Clause 19.6, (vii) the documentation
required by Clause 20.2 (including the certificate of exemption referred to
therein), (viii) certificates or evidence of the FPSO Insurance Cover as
required by Article 28 and Contractor’s initial Cost Target required by Part A,
Section II.B of Attachment B. Delivery Date   Shall have the meaning ascribed
thereto in the Charter. Demobilization Costs   The Contractor Group’s reasonable
and documented Reimbursables incurred in connection with the Services required
to demobilize the FPSO to a nearby location in Malaysia, as more fully set forth
in Attachment B. Downtime   Any time pursuant to the provisions of this
Agreement or the Charter commencing at and during which there is a reduction,
restriction, suspension or complete cessation of the flow of Crude Oil to the
FPSO for any reason, including but not limited to, (i) a reduction or cessation
of water injection or gas purification or compression which causes Company to
order a reduction, restriction, suspension or cessation of Crude Oil production
or processing, or (ii) subject to the provisions of Clause 14.2, the FPSO is
unable to produce, receive, process, store or offload (or any combination of the
foregoing) Crude Oil or Processed Oil (as the case may be) in compliance with
the Specifications and the

 

7



--------------------------------------------------------------------------------

    terms of this Agreement or the Charter; and such reduction, restriction,
suspension or cessation is not due to: (a) the Well stream being outside the
parameters set forth in the Specifications; (b) the offloading vessel (for any
reason not attributable to Contractor Group or the FPSO) being unable to receive
the Processed Oil; (c) any malfunction or operational default of Company’s Fluid
Transfer Line, the DTU, Company’s subsea equipment, Riser Facilities, Wells and
Umbilicals or Additional Equipment (other than, with respect to the Additional
Equipment, any malfunction or operational default due to the default of, or
breach by, any of Contractor Group of any obligations of this Agreement or the
Charter) (d) any Sole Fault of Company Group; or (e) an event of Force Majeure.
DTU   A facility attached to the mudline used to support the Christmas Tree and
Wells which is located near to the FPSO Site and is used to control the flow of
hydrocarbons from the casinghead. Early Payment Commencement Date   The
sixty-first (61st) Day after the Fixed Fee Accrual Date.
Encumbrance or Encumbrances   One or more liens, mortgages, charges, repairman’s
or shipyard’s lien, maritime liens, or security interests, encumbrances, or
liens for (i) unpaid insurance premiums or calls, (ii) judgments, (iii) port
charges, (iv) annual charges or (v) fees of the FPSO’s Flag State or liens of
any other kind on or against the FPSO, or any portion thereof, its earnings or
insurances. Extended Term   Any extension of the Term which occurs pursuant to
the provisions of Clause 10.5. Field   Kikeh Field, Block K, offshore Sabah,
Malaysia. First Accrued Reimbursables   Shall mean the total amount of
Reimbursables which accrues during the First Reimbursables Accrual Period. First
Reimbursables Accrual Date   Shall mean the Ready for Risers Date.

 

8



--------------------------------------------------------------------------------

First Reimbursables Accrual Period   Shall mean the period commencing on, and
including, the First Reimbursables Accrual Date and continuing until, and
including, the Day immediately before the earlier to occur of (i) the Early
Payment Commencement Date, or (ii) the Ready for Hydrocarbons Date. Fixed Fee  
Shall have the meaning given in Attachment B to this Agreement. Fixed Fee
Accrual Date   The date which is the forty-third (43rd) Day after the Ready for
Commissioning Date. Fixed Fee Accrual Period   Means the period commencing on,
and including, the Fixed Fee Accrual Date and continuing until, and including
the Day immediately before the earlier of (i) the Early Payment Commencement
Date, or (ii) the Ready for Hydrocarbons Date. Flag State   The country or state
where the FPSO is registered, as approved in writing by Company. Fluid Transfer
Lines   Equipment provided by Company comprising three (3) ten (10) inch in
diameter production lines, one (1) ten (10) inch in diameter water injection
line and one (1) Umbilical from and to the DTU from the FPSO. Force Majeure   An
occurrence resulting from circumstances (other than strikes, industrial disputes
or lockouts caused by or involving a Party’s or any Subcontractors’ own
workforces, except if part of a nation-wide general strike or except if a strike
by the workforce of any shipyard and other than mere shortage of labor,
materials, equipment or supplies) that are beyond the control of the Party
affected which delays or prevents the due performance of the provisions of this
Agreement and which, by the exercise of due diligence, such Party is unable to
prevent or overcome (including, but not limited to, earthquakes, floods (except
inclement weather or storms of the ordinary seasonal nature), wars,
expropriation, intervention of civil or military authorities of government,
explosions or fires, riots, insurrections, sabotage or blockades), provided that
the affected Party gives written notice to the other Party no later than five
(5)

 

9



--------------------------------------------------------------------------------

    Days after the Party giving notice is first made aware of the occurrence,
the facts and circumstances giving rise to it and the obligation or performance
which is delayed or is prevented by it. FPSO   The registered floating,
production, storage and offloading tanker facility (including the Mooring System
and the Process Equipment and all Additional Equipment that is installed on the
FPSO by Owner Group), that is to be designed, engineered and constructed or
refurbished and modified and capable of producing, receiving, and processing
Crude Oil, injecting water into the reservoir as needed, separating associated
natural gas and water from the Crude Oil produced, processing, purifying and
compressing the separated associated natural gas and storing and exporting
Processed Oil to an offloading tanker, and all engines, generators, pumps,
storage tanks, valves, computer hardware, anchors, tools, machinery and
equipment belonging thereto and a part thereof, all as more particularly
described in the Specifications. FPSO Classification   ABS Class +A1 Oil
Production and Storage, or such other designation used by ABS to classify a
floating production and storage vessel. FPSO Insurance Cover   The insurance
described in Article 28, to be procured and maintained by Contractor, or by
Owner on Contractor’s behalf.

FPSO Operations and Maintenance

Manuals

  Shall have the meaning ascribed thereto in Clause 4.13. FPSO Site or Site  
The location in the Kikeh Field designated in Attachment D to which Owner is to
deliver, moor, install and charter the FPSO. FPSO Terms and Conditions of Sale  
Shall have the meaning ascribed thereto in the Charter. FPSO Terminal Operations
Manual   Shall have the meaning ascribed thereto in Clause 19.6. Full Flow Rate
  Shall have the meaning set forth in Clause 14.2.

 

10



--------------------------------------------------------------------------------

Gas Compression Run Time   Shall have the meaning ascribed thereto in the
Charter. Gas Compression Testing   Shall have the meaning ascribed thereto in
the Charter. Gas Compression Testing Period   Shall have the meaning ascribed
thereto in the Charter. Government   The government of Malaysia and of any other
relevant jurisdiction where the Services may be performed, and any agency,
ministry, taxing authority, administrative subdivision, entity or
instrumentality thereof, including without limitation, the Ministry of Mines and
Energy or its equivalent in any other appropriate jurisdiction. Gross Negligence
  Such an entire want of care and lack of judgment as to establish that the act
or omission in question was the result of actual conscious indifference to the
rights, welfare, or safety of the Persons or property affected by it. Group  
Either Company Group or Contractor Group, as the context may require. HS&E  
Shall have the meaning set forth in Clause 19.5. Indemnified Party   Has the
meaning given to it in Article 27. Indemnifying Party   Has the meaning given to
it in Article 27. Key Personnel   Such Contractor Personnel identified as Key
Personnel in Attachment C. LIBOR   The one-month London Interbank Offered Rate
as displayed on Reuters Screen Page LIBOR for United States dollar deposits at
11:00 a.m., London time, two Business Days prior to the first Day of the period
for which such rate is required, or if not so displayed, then the rate per annum
published by the Financial Times of London on such Day as the one month LIBOR
for U.S. dollar deposits, failing which the rate shall be the rate quoted by
Citibank N.A., London on such Day for such one-month period.

 

11



--------------------------------------------------------------------------------

Malaysia   Malaysia and all of its states, territories and protectorates and
including all of its and their territorial waters, continental shelf and
exclusive economic zone. Master   The Person in charge of the FPSO during the
performance of the Services, which Person shall be appointed by the Contractor
and shall be a member of Contractor Group. Mooring System   The single buoy
mooring system equipment to safely moor the FPSO at the Site. Notice of
Readiness – FPSO Commissioning   Shall have the meaning ascribed thereto in the
Charter. Novation Agreement   The agreement referenced in Article 25 hereof, the
form of which is attached hereto as Attachment I. O&M Compensation   The
compensation (including Accrued O&M Compensation) for Contractor’s performance
of the Services, including the management, operations and maintenance of the
FPSO under this Agreement, all as set forth in Articles 14, 15 and 16 of this
Agreement, and in Attachment B. O&M FPSO Work   Shall have the meaning given in
Clause 4.2(ii). Operating Area   Those areas offshore Sabah, Malaysia (including
the Field) or elsewhere offshore Malaysia in which Co-Venturers may from time to
time conduct operations. Option   Shall have the meaning ascribed thereto in the
Charter. Owner   Malaysia International Shipping Corporation Berhad, the owner
of the FPSO. Owner Group   Shall have the meaning ascribed thereto in the
Charter. Owner Property   Shall have the meaning ascribed thereto in the
Charter, expressly including the FPSO. Party or Parties   Company or Contractor
or both as the context requires and their assignees permitted under this
Agreement who have signed a Novation Agreement.

 

12



--------------------------------------------------------------------------------

Permitted Encumbrance   Any (i) Encumbrance for liens or Claims arising by law
in the ordinary course of business for debts or maritime claims not yet due, or
(ii) any Encumbrance in favor of Owner’s lenders in connection with the
financing of the FPSO or performance of Owner’s obligations under the Charter as
will be specifically set out in the QEL. Person   Any individual, partnership,
joint venture, legal entity, limited liability company, corporation, or
unincorporated organization, including either Party. Personnel   The Master,
officers, directors, employees, representatives, agents or invitees (as the case
may be) of Contractor or of Contractor Group or of Company or of Company Group
(as the case may be). Petronas   Petroliam Nasional Berhad, the national oil
company of Malaysia with its registered office at Tower 1, Petronas Twin Towers,
Kuala Lumpur City Centre, 50088 Kuala Lumpur, Malaysia. Pollution Limit   Shall
have the meaning given in Clause 28.3(vi) Primary Term   The period commencing
on the Delivery Date and ending on the date eight (8) years after the Delivery
Date. Process Equipment   All process equipment installed on board the FPSO to
separate, treat and process the fluid stream (Crude Oil and other liquids)
received by the FPSO into Processed Oil and liquid waste and gases and the
compression of natural gas, as needed, the design and specification of which are
described in the Specifications. Processed Oil   Crude Oil that has been
processed on board the FPSO and is suitable for storage and export in accordance
with the Specifications. PSC   The Production Sharing Contract, dated 27
January, 1999, for the exploration,

 

13



--------------------------------------------------------------------------------

    development and production of hydrocarbons executed by Company, Petronas and
Petronas Carigali SDN BHD, covering the Field; and any additional parties to the
PSC as may be signatories from time to time. Rate Savings   The costs and
expenses Contractor may save, if any (with respect to Reimbursable Costs and
Time Rates), by its reasonable endeavors (as agreed between the Parties) to
reduce and save costs and expenses associated with any event of Downtime,
Shutdown, Lay-Up, Force Majeure, relocation or demobilization, or any other
event during which Contractor, using reasonable efforts, may reduce and save
costs and expenses otherwise payable by Company in consideration of Contractor’s
performance of the Services. RCA   Has the meaning set forth in Clause 37.2(i).
Ready for Commissioning Date   The date on which Owner delivers its Notice of
Readiness – FPSO Commissioning to Charterer. Ready for Hydrocarbons Date   Shall
have the meaning ascribed thereto in the Charter. Ready for Risers Date   Shall
have the meaning ascribed thereto in the Charter. Redelivery   Transfer and
hand-over of the management and operation of the FPSO from Contractor to Owner,
or from Contractor to Company, all in accordance with the terms of this
Agreement. Redelivery Date   Shall mean the date of the Redelivery. Redelivery
Survey   Shall have the meaning given in Clause 3.3. Reimbursable Costs   Shall
have the meaning given in Attachment B to this Agreement. Reimbursables   Shall
mean collectively, the Reimbursable Costs and the Time Rates. Riser Facilities  
Umbilicals and risers extending from the Fluid Transfer Line and subsea Wells to
and connected with the FPSO, as described in Attachment E to this Agreement.

 

14



--------------------------------------------------------------------------------

Risk Zone   Shall have the meaning ascribed thereto in Clause 31.1. Run Time  
Shall have the meaning ascribed thereto in the Charter. Sailaway Date   Shall
have the meaning ascribed thereto in the Charter. Second Accrued Reimbursables  
Shall mean the total amount of Reimbursables which accrues during the Second
Reimbursables Accrual Period. Second Reimbursables Accrual Date   Shall mean the
Ready for Hydrocarbons Date. Second Reimbursables Accrual Period   The period
commencing on, and including, the Second Reimbursables Accrual Date and
continuing until, and including the Day immediately before the Successful Run
Completion Date. Secondary Term   Any of the periods of three (3) years after
the Primary Term that the Charter is extended pursuant to the terms thereof, not
to exceed a total of fifteen (15) years, in addition to the Primary Term.
Services   Collectively, the documentation, management, manning, operation,
supervision and maintenance services for the FPSO, including, without
limitation, the Redelivery Survey and the O&M FPSO Work to be provided by
Contractor under this Agreement pursuant to its terms, as more fully described
herein and in the Attachments hereto, which Services shall expressly exclude
those to be performed in connection with the DTU Wells, Christmas Tree, Riser
Facilities, Umbilicals and the Fluid Transfer Lines (which shall be the
exclusive responsibility of Company). Shutdown   Any time under this Agreement
commencing when there is a cessation of Crude Oil production or processing which
is due to the default of, or breach of any obligations under this Agreement by
any of Contractor Group. Shutdown Period   Any period of time during the Term
commencing when Shutdown first occurs and ending when the FPSO has recommenced
processing Crude Oil.

 

15



--------------------------------------------------------------------------------

Sole Fault   The act or omission of any Person and such act or omission was not
contributed, in any material way, to or caused by (i) the act or omission of any
other Person outside of such Person’s Group, or (ii) any Force Majeure event or
any other event outside of the control of the first Person. Specifications   The
description and specifications of the FPSO set out in Appendix D to the Charter,
entitled “FPSO Description and Specifications”. Subcontractor   Any entity to
whom Contractor has subcontracted any of its obligations or any of the Services
under this Agreement. Subsea Related Equipment   Systems on board the FPSO to
control the subsea valve functions, the operation of the Fluid Transfer Lines
and the collection of data related to subsea Wells. Successful Run Commencement
Date   Means the date on which the first successfully completed Run Time begins.
Successful Run Completion Date   Means the date on which the first successful
Run Time is completed to Charterer’s satisfaction. Supply Base   The Company’s
supply base and facilities at Labuan Island, Malaysia. Term   Collectively, the
Primary Term, any Secondary Term and any Extended Term of this Agreement. Third
Party or Third Parties   Means any party not a member of Contractor Group or
Company Group. Third Party Claim   Has the meaning given to it in Article 27.
Time Rates   Shall have the meaning given in Attachment B to this Agreement.
Topsides Equipment   Subsea Related Equipment, Process Equipment, and other
equipment placed on or in the FPSO to monitor and control the subsea equipment,
pipes and valves provided by Company, including a master control station, a
hydraulic power unit with respect to the

 

16



--------------------------------------------------------------------------------

    subsea trees and manifolds, electrical power unit for the subsea equipment,
uninterruptible power supply and topsides umbilical termination assemblies.
Umbilicals   Equipment provided by the Company that provides for various
services between the FPSO and the DTU and subsea Wells and other subsea
facilities. UNCITRAL   The United Nations Commission on International Trade Law.
Variation Order   A change in or revision to the Specifications, Services or any
schedule in the Attachments appended hereto and agreed in writing between the
Parties and issued pursuant to Article 13. Water Injection Module   The
equipment on board the FPSO to lift, treat and inject seawater. Well or Wells  
Any Crude Oil well or wells in the Field that Company may designate and connect
to the FPSO in accordance with this Agreement. Willful Misconduct   An act or
failure to act by any Person which was intended to cause (or which was in
reckless disregard of or wanton indifference to the possibility that the act or
failure to act would cause) damage or harm giving rise to delay or suspension of
the performance of this Agreement; and “supervisory personnel” for the purposes
of this definition shall mean any employee of a Party who functions at a
management level, or an officer or director.

 

The headings in this Agreement are inserted for convenience only and shall be
ignored in construing this Agreement.

 

Unless the context otherwise requires, in this Agreement the singular shall
include the plural and vice versa, and unless otherwise provided in this
Agreement, the use of the words “year” or “month” shall mean a calendar year or
month, respectively.

 

All provisions of and obligations, agreements, undertakings, indemnities,
governing law and dispute provisions, representations and warranties of the
Parties set forth in this Agreement shall bind the Parties and be applicable for
the full Term.

 

17



--------------------------------------------------------------------------------

2. THE FPSO AND MANAGEMENT

 

  2.1. Documentation, Management, Manning, Operation, Supervision and
Maintenance. Subject to the terms and provisions of this Agreement, Company
appoints Contractor to provide for the continued documentation required of the
FPSO to provide the Scope of Services set forth in Attachment A on the Company’s
behalf, and to manage, man, operate, supervise and maintain the FPSO, including
but not limited to the Additional Equipment, the Mooring System and all other
machinery, engines, computers, generators and all other equipment onboard the
FPSO, commencing on the Delivery Date, all in accordance with the provisions of
this Agreement and the Attachments hereto. Notwithstanding the foregoing, no
component of the Services to be provided and performed by Contractor hereunder
shall include the performance of any service for the DTU or the Fluid Transfer
Lines, which obligation for the performance of all services for or required by
the DTU Wells, Christmas Tree, Riser Facilities, Umbilicals or Fluid Transfer
Lines shall remain the responsibility of Company. Notwithstanding the foregoing,
Contractor shall perform the onboard operation of subsea equipment in accordance
with Company’s written instructions.

 

  2.2. Standard of Services. Contractor undertakes to provide the Services on
behalf of Company in accordance with the terms and provisions of this Agreement
(including the Attachments) and in accordance with first class FPSO operating,
maintenance and management practices.

 

  2.3. Schedule of Responsibilities. Contractor shall, subject to it receiving
the O&M Compensation pursuant to the terms of this Agreement, provide and/or pay
for (as the case may be) all items required of Contractor or referred to as
being its responsibility under this Agreement, including those items set forth
in Attachment B.

 

  2.4. Structural Alterations. Company, as Charterer of the FPSO, shall have the
right, pursuant the terms of the Charter and this Agreement, to have the
Contractor make structural alterations to the FPSO or install additional
equipment (including process equipment) and other Company Property with notice
to Contractor. Contractor shall be responsible for repair and maintenance of any
such alteration or additional equipment, and Clause 13.8 shall be applicable if
such alteration or additional equipment causes a variation to or increase in
Contractor’s costs to perform the Services, or if Contractor is requested by
Company and agrees to undertake such alteration or installation pursuant to a
Variation Order. Company acknowledges that Contractor is relying upon the
accuracy of the information provided by Company, including information relating
to the reservoir properties of the Field and the soil and environmental
information given by it. Company will meet any additional costs that may be
incurred by Contractor as a result of errors, omissions or inaccuracies in this
information, except for obvious errors, omissions or inaccuracies Contractor
knew or ought to have known or discovered. Notwithstanding the foregoing,
Company shall assume no liability for inaccuracies in information to the extent
such inaccuracies in information fall within the ranges set forth in the
Specifications.

 

18



--------------------------------------------------------------------------------

  2.5. Contractor Obligations. Pursuant to the provisions of this Agreement,
Contractor shall perform the Services and Contractor’s other obligations under
this Agreement during the Term.

 

  2.6. Specifications. Contractor and Company each agree it has reviewed the
Specifications and accepted them. However, the Parties agree that if there is
any conflict or discrepancy between the provisions of Part A of Appendix D and
Part B of Appendix D of the Charter, the Specifications set forth in Part A of
Appendix D shall prevail.

 

3. DELIVERY, REDELIVERY AND SURVEY

 

  3.1. Delivery. Delivery to and management and operation of the FPSO by
Contractor under this Agreement will take effect as of the Delivery Date.
Subject to the relevant provisions of this Agreement, including those which
contemplate the reduction or cessation of O&M Compensation, Reimbursables shall
begin to accrue and become payable, and the Fixed Fee shall begin to accrue and
become payable, pursuant to the terms of Articles 14, 15 and 16 of this
Agreement.

 

  3.2. Redelivery.

 

  (i) Redelivery of the FPSO to Owner by Contractor, or to Company by Contractor
(in the event Company exercises the Option and Closing occurs), shall occur, as
soon as practical (and in any event within ninety (90) Days following the
expiration or termination of this Agreement (unless terminated by reason of the
occurrence of total loss or a constructive total loss, requisition or as
otherwise provided in Article 29 or Article 30), or unless otherwise instructed
by Company be demobilized by Contractor by such date. On expiration or
termination of this Agreement for any reason whatsoever, the FPSO shall be
redelivered on an “AS IS, WHERE IS, WITH ALL FAULTS” BASIS, WITHOUT ANY
WARRANTIES, WHETHER EXPRESS OR IMPLIED, IN REGARD TO ITS CONDITION OR
OPERABILITY.

 

  (ii) Upon termination of this Agreement and Redelivery of the FPSO to Owner,
Company shall, if required by the terms of Clause 24.8, pay to Contractor the
Demobilization Costs in the event the FPSO is demobilized following such
termination.

 

  3.3. Redelivery Survey.

 

  (i)

In the event Charterer exercises the Option to acquire the FPSO pursuant to the
terms of the FPSO Terms and Conditions of Sale, a survey of the FPSO will be
conducted to determine the FPSO’s condition on the termination of the Charter
pursuant to the terms of the FPSO Terms and Conditions of Sale. If Charterer
does not exercise the Option, the Parties may nevertheless elect, if they so
agree in writing, to have a survey of the FPSO conducted to determine the FPSO’s
condition on termination of this Agreement (referred to as the

 

19



--------------------------------------------------------------------------------

 

“Redelivery Survey”). Both Parties shall have the right to witness and have
their respective representatives present during the Redelivery Survey. The
Parties shall engage the Classification Society to conduct the Redelivery
Survey, if possible, not less than ninety (90) Days prior to termination of the
Charter.

 

  (ii) If Company has not elected to exercise the Option, and the Parties have
elected to have a survey of the FPSO conducted pursuant to the terms set forth
in this Agreement, unless otherwise agreed in writing, the Redelivery Survey
will be conducted by the Classification Society. The costs of the Classification
Society for such Survey and inspection of the FPSO carried out under this Clause
3.3 will be shared equally by Company and Contractor and will not be subject to
reimbursement as a Reimbursable Cost or otherwise.

 

  (iii) Except as may be required by the terms of the FPSO Terms and Conditions
of Sale (in the event Company exercises the Option and Closing occurs), Company
shall have no obligation to pay for or contribute to any costs or expenses
associated with any items of repair or maintenance required of the FPSO on
Redelivery, or recommended by the Classification Society as a result of the
Redelivery Survey.

 

  3.4. Deliverables. In addition to the Contractor deliverables otherwise
required under this Article 3 or elsewhere in this Agreement, Contractor shall
deliver the documents listed below to Company, and Company shall deliver to
Contractor the documents listed under Company’s name below:

 

  (i) At or prior to the Contract Date, Contractor shall deliver to Company a
certified copy of corporate resolutions of Contractor authorizing the execution,
delivery and performance of (a) this Agreement and all transactions contemplated
hereby by Contractor, and (b) the Contractor Guarantee and any obligations by
Contractor Guarantor.

 

  (ii) In addition, at the Contract Date, Contractor shall have received a
duplicate original of the Charter duly executed by the Owner.

 

  (iii) Prior to submitting its first invoice to Company pursuant to this
Agreement, Contractor shall deliver to Company a valid and effective letter from
Bank Negara Malaysia approving of the receipt by Contractor of all O&M
Compensation in United States dollars.

 

  (iv) At or prior to the Contract Date, Company shall deliver to Contractor the
following documents:

 

  (a) a certified copy of corporate resolutions of Company authorizing the
execution, delivery and performance of this Agreement and all documents and
transactions contemplated hereby by Company; and

 

20



--------------------------------------------------------------------------------

  (b) a written notice from Company advising that Petronas has awarded Company
the right to proceed with the FPSO Services under the terms and conditions of
this Agreement.

 

  (v) Simultaneously with the delivery of Owner Guarantee (as defined in the
Charter) and the delivery of Charterer Guarantee (as defined in the Charter), as
such deliveries are required by the terms of the Charter, Contractor shall
deliver Contractor Guarantee to Company, and Company shall deliver Company
Guarantee to Contractor.

 

4. CONTRACTOR’S OBLIGATIONS

 

  4.1. Timely Performance. Contractor shall timely perform all of the Services
contemplated by this Agreement with due diligence and in a good, workmanlike and
safe manner in accordance with (i) the highest standards of international
maritime and petroleum industry practices of a first class FPSO vessel
contractor under the same or similar circumstances as those at the FPSO Site,
(ii) the FPSO Operations and Maintenance Manuals, (iii) the Specifications, (iv)
instructions of Company made in accordance with, and without prejudice to,
Contractor’s rights under this Agreement, (v) all applicable law, and (vi) the
terms of this Agreement, including the Attachments. Contractor shall, in
carrying out and performing its duties hereunder, employ the same degree of care
and diligence as though Contractor was in fact the owner of the FPSO.

 

  4.2. Performance of the Services.

 

  (i)

Subject to the terms and upon the conditions of this Agreement, throughout the
Term Contractor shall, at its sole cost and expense but subject to its receipt
of the O&M Compensation as set forth in Attachment B, perform the Services,
which shall include, but not be limited to, the management, manning,
supervision, operation and maintenance of the FPSO, the management and operation
of the Additional Equipment, the O&M FPSO Work and the Redelivery Survey (if
such Redelivery Survey is agreed in writing by the Parties), and shall maintain
the FPSO in a good state of repair, order and condition in order that the FPSO
remains fit for the service required of her as described in this Agreement and
the Specifications. In particular, Contractor shall ensure that the FPSO is at
all times classified as a floating production storage and offloading vessel with
the Classification Society and shall, subject to Contractor’s receipt of the O&M
Compensation as provided in Attachment B, pay the costs and take such actions to
meet all requirements made by the Classification Society to maintain the FPSO
Classification. Further, Contractor shall maintain the FPSO and Additional
Equipment in the same state of repair, order and condition as on the Delivery
Date, and Contractor shall maintain the FPSO and Additional Equipment in the
same state of repair, order and condition as described in the Specifications,
with exception for normal wear and tear. Contractor

 

21



--------------------------------------------------------------------------------

 

shall undertake and maintain a timely preventative maintenance program and take
steps to make repairs or correct deficiencies promptly and effectively in
accordance with acceptable standards of first class commercial ship management,
maritime industry practices and petroleum industry practices. In addition to
other obligations and duties hereunder, Contractor shall provide or perform all
of the Services described in the Attachments and in this Agreement. Unless
expressly provided to the contrary in this Agreement, Contractor’s obligations
to pay for costs and expenses to perform the Services shall be subject to a
right of reimbursement in respect of any such costs and expenses qualifying as
Reimbursable Costs in accordance with Attachment B.

 

  (ii) Unless otherwise expressly provided in this Agreement (including as
provided in Article 27), the O&M Compensation shall cover and include all the
costs and expenses incurred or to be incurred by Contractor to provide or
perform all of the Services and there shall not be any other payments made by
Company for Contractor’s provision or performance of the Services. Subject to
the provisions of Clause 3.3, any repair, maintenance, part or equipment
replacement or overhaul of the FPSO or Additional Equipment required by the
Classification Society or for which Contractor is obligated under this Agreement
to perform in connection with the Services, including, but not limited to, any
work under Clause 5.8 (such work is herein referred to collectively, as the “O&M
FPSO Work”), shall subject to Contractor’s receipt of the O&M Compensation as
provided in Attachment B, be undertaken and paid for by Contractor; provided,
however, if the O&M FPSO Work is or is likely to be insured under the FPSO
Insurance Cover enabling Contractor to make a claim for such work, Contractor
shall promptly notify Company of such O&M FPSO Work and Contractor shall inquire
and, if appropriate, make a claim with the underwriters for payment under such
FPSO Insurance Cover. Contractor shall file any such claim, and Company and
Contractor shall jointly participate in the pursuit of the claim with and
endeavor to obtain insurance proceeds from the underwriters under the FPSO
Insurance Cover. Contractor shall nevertheless perform the O&M FPSO Work as
required, and Company shall pay Contractor the O&M Compensation associated with
the performance of such O&M FPSO Work; provided that all insurance proceeds (net
of any deductions in respect of any deductible amounts) received from or paid by
any member of the underwriters to any member of Contractor Group in respect of
such O&M FPSO Work shall be credited against the corresponding O&M FPSO Work
costs paid by Company;

 

  4.3. Contractor Personnel.

 

  (i)

Contractor shall, in connection with the performance of the Services, provide or
shall cause to be provided all Personnel as agreed in the Annual Budget for each
year of the Term, which shall include all Personnel required by applicable law
and the Classification Society.

 

22



--------------------------------------------------------------------------------

 

For the first contract year of the Term, Personnel shall be selected based upon
(a) the procedures as set forth in Attachment B, (b) the proposed list of
Personnel (including Key Personnel) as set forth in Attachment C, and (c) the
prior written agreement of the Parties. Such Personnel shall include all
Personnel required for both marine crew and operating the FPSO, the Additional
Equipment and the Mooring System. Contractor represents and warrants that such
Personnel are and shall at all times be competent and qualified to perform the
Services as contemplated by this Agreement and will meet and comply with all
applicable Malaysian laws and regulations regarding such Personnel. Contractor
shall not reassign or permit reassignment of Key Personnel without the prior
written consent of Company, which consent shall not be unreasonably withheld;
provided however, Company shall have the continuing right to request upon
reasonable cause shown that Contractor remove or substitute or cause to be
removed or substituted any or all such Key Personnel or other Contractor
Personnel (including any Personnel of any member of Contractor Group), and upon
such request, Contractor shall substitute, or cause to be substituted, such
Personnel at a time in line with normal crew change activities, unless safety
considerations require earlier substitution. All additional costs of any such
removal and substitution(resulting from the misconduct or incompetence of such
Personnel as determined by Company), including any Reimbursable Costs and Time
Rates incurred in connection with any such removal and substitution where
additional to costs that otherwise would have been incurred, shall be paid by
Contractor and shall not be subject to recovery by Contractor as Reimbursable
Costs or Time Rates. Key Personnel shall be fluent in both written and spoken
English. The Master and all officers and crew working onboard the FPSO shall be
trained in accordance with the relevant provisions of the International
Convention on Standards of Training, Certification and Watchkeeping for
Seafarers, 1978 (“STCW”), as amended in 1995, and the STCW Code, including any
future amendments, supplements or replacements of such convention or code, and
shall hold valid certificates of competence in accordance with the requirements
of the law of the Flag State, and all production personnel shall hold valid
certificates of competence in accordance with the requirements of the relevant
Classification Society. Such personnel shall be trained in accordance with, and
otherwise comply and have all of the rights and benefits of all applicable
Malaysian labor and safety laws.

 

  4.4. Safety of Contractor’s Personnel. Contractor shall provide or shall
ensure that all Contractor Group Personnel (and Company Group Personnel while on
board the FPSO) are provided with all necessary protective clothing; including,
but not limited to, hardhats, gloves, non-slip, steel-toed safety boots,
overalls, and ear and eye protection. In the event any Contractor Group
Personnel are incapacitated through injury or illness, Contractor shall be
responsible for providing medical treatment and for such Personnel’s replacement
without undue delay and shall immediately notify Company of same.

 

23



--------------------------------------------------------------------------------

  4.5. Drug and Alcohol Policy. Contractor Group shall comply with Company’s
drug and alcohol use policies including, without limitation, testing for drug,
alcohol or illegal substance use, and inspection for possession of drugs,
alcohol or illegal substances and/or weapons.

 

  4.6. General Management and Operating Responsibilities. The general obligation
of Contractor to manage, operate and maintain the FPSO set forth in this Article
4 shall, in consideration of Contractor receiving the O&M Compensation (unless
otherwise expressly provided in this Agreement), include, but not be limited to
the following duties and obligations:

 

  (i) protect and promote Company’s interests in all matters relating to the
safe and efficient operation, manning, maintenance and management of the FPSO;

 

  (ii) manage and operate the FPSO, the Mooring System and the Additional
Equipment on behalf of Company prudently, safely and efficiently and to ensure
at all times the availability and supply of an adequate complement of properly
qualified and experienced Master, officers, crew and production operations
personnel and spare parts commensurate with the operation of the FPSO as an FPSO
in accordance with first class ship operating and petroleum industry practice
and requirements of the Classification Society to maintain the FPSO in class;

 

  (iii) all repair, maintenance and operation of the FPSO, Mooring System and
Additional Equipment;

 

  (iv) arrange for all surveys by the Classification Society to maintain the
FPSO Classification;

 

  (v) comply with manufacturer’s operations and maintenance requirements of the
FPSO and Additional Equipment and all other equipment installed thereon
including, without limitation, the Process Equipment and the Mooring System;

 

  (vi) ensure that local and/or international maritime, safety and cargo custody
standards are maintained in accordance with first class shipping and FPSO
practice;

 

  (vii) issue instructions to the Master to keep full and correct log books and
to furnish Company with true and accurate copies of such log books when
required;

 

  (viii)

arrange, supervise, implement and effect all maintenance and repairs and, if
required due to any damage and, subject to Company’s approval which shall not be
unreasonably withheld, drydocking of the FPSO, if required; including the
obligation that all Classification Society and

 

24



--------------------------------------------------------------------------------

 

statutory certificates are kept valid as required by the operational status of
the FPSO and Additional Equipment or as Company may additionally request;

 

  (ix) keep proper and correct records of all surveys, repairs, drydockings and
all other matters relating to maintenance of the FPSO, Mooring System and
Additional Equipment;

 

  (x) make all reasonable arrangements to ensure the safety of the FPSO, Mooring
System and Additional Equipment from unlawful acts and prevent unauthorized
persons from boarding the FPSO; however, if armed security is required, this
will be arranged for and provided by Company at its expense;

 

  (xi) arrange for the victualling and storing of the FPSO for its operational
status and the number of Personnel onboard;

 

  (xii) procure, handle and effect payment for and store spare gear and spare
parts for the FPSO and Additional Equipment as required by the Classification
Society and as necessary to properly maintain and repair the FPSO;

 

  (xiii) notify Company and assist in investigating and compiling information in
pursuit and settlement of all insurance, salvage and other claims or demands in
connection with the FPSO; and

 

  (xiv) perform all management and operations responsibilities under this
Agreement in such a manner that it duly observes and complies with all
applicable regulations issued or adhered to by the Government or any
international agency, body or agreement to which the Government is a member or
signatory (and any revisions thereof or amendments thereto); and

 

  (xv) procure and maintain during the Term the FPSO Insurance Cover.

 

  4.7. Compliance with Laws. In the performance of this Agreement, Contractor
and its Personnel shall comply fully with all applicable present and future laws
and regulations of the country of the FPSO’s flag and registry, of Malaysia and
any other applicable jurisdiction.

 

  4.8. Reports and Communications. All reports and all communications sent to
Company shall be in the English language or, if not in English, shall be
accompanied by a quality translation (at Contractor’s expense, but subject to
reimbursement, with prior Company approval, under the provisions of Attachment
B) in English, unless otherwise agreed in writing by Company’s Representative.

 

  4.9. Engine Logs and Records. Contractor shall ensure that the Master shall
keep full and correct deck and engine logs (including daily Crude Oil and
Processed Oil inventories, records and reports as well as monthly fuel/water
reports as instructed by Company). These will be available for inspection by
Company

 

25



--------------------------------------------------------------------------------

 

as required. Contractor shall ensure that the Master furnishes Company when
required to do so with a true copy of the logs and with properly completed
loading and discharging sheets and other returns as Company may reasonably
require.

 

  4.10. Performance Data. Contractor shall ensure that the FPSO and all
Contractor Property will function without error or interruption relating to the
manner in which it captures, stores, uses, manipulates or reports data which
includes an indication of or a reference to a day, month or year or any
component thereof (“Performance Data”). Without limiting the generality of the
foregoing, such equipment shall be capable of processing century Performance
Data and is capable of processing leap year Performance Data.

               4.11.  

Contractor Guarantee.    

                                                                               
                                                           

 

  4.12. Deliverables. In connection with the performance of the Services,
Contractor shall deliver the Deliverables to Company pursuant to the
requirements of this Agreement.

 

  4.13. Operations Manuals. Not later than ninety (90) Days prior the Sailaway
Date, Contractor shall deliver to Company proposed manuals to govern all marine
and oil processing and production operations in respect of the FPSO (“FPSO
Operations and Maintenance Manuals”). Such manuals shall be prepared in
compliance with and shall cover and include provisions to govern the operations
of the FPSO including at least the criteria set forth in this Agreement
including the Specifications. After receipt of the proposed manual, Company
shall have sixty (60) Days to review and provide any additional recommendations
to the extent that Company believes the proposed manual does not meet the above
described criteria. Contractor shall include all such recommendations made by
Company.

 

  4.14. Documentation. Contractor undertakes that the FPSO shall maintain on
board at all times during the Term such valid vessel and FPSO documentation and
classification as may from time to time be required to enable the FPSO to carry
out all required operations as an FPSO under this Agreement without delay, let,
or hindrance. Contractor further undertakes that:

 

  (i) it shall be responsible for any fine or penalty or similar sanction
arising from its failure to fulfill its obligations under this Clause 4.14; and

 

  (ii) the Downtime and Shutdown provisions of this Agreement shall apply for
any period during which there is a reduction, suspension or complete cessation
of FPSO Crude Oil production as a result of action taken against the FPSO owing
to Contractor’s failure (which shall be considered a breach of this Agreement by
Contractor), to have such valid documentation on board the FPSO.

 

26



--------------------------------------------------------------------------------

  4.15. FPSO Operations Affecting Processing of Crude Oil. Contractor shall in
accordance with and subject to the requirements of this Agreement (including the
Specifications set forth in Attachment D), comply in all respects with Company’s
instructions as to the flow rates of water, oil and gas while the FPSO is at the
FPSO Site and processing and/or producing Crude Oil.

 

  4.16. Compliance. If at any time during the Term, Contractor is in material
breach of or material default under any provision of this Agreement and after
receiving notice from Company of such material breach or material default,
either fails or refuses to immediately commence to remedy the same and
thereafter to diligently cure such breach or default, Company may, if it so
elects, instruct Contractor to cease performance of the Services (or any
component thereof as requested by Company). In such event, Contractor shall,
upon the receipt of such instruction, immediately cease the performance of the
Services (or the required component thereof), as instructed by Company until
such breach or default is cured to Company’s satisfaction, and, without
prejudice to the other terms and conditions of this Agreement, the provisions of
Article 14 and Clause 16.9 shall apply during the entirety of such cessation.

 

  4.17. Entry and Departure Authorizations. Contractor shall, in connection with
the performance of the Services, secure and obtain any and all authorizations
and permits required for Contractor Property to enter, to proceed to, to remain
and to operate in the Operating Area. Notwithstanding the above, and without
prejudice to Article 20, prior to Contractor’s payment of any Government duties,
fees, taxes, or charges in respect of Contractor Property required by Contractor
from time to time during the Term, Contractor shall notify Company and both
Contractor and Company shall cooperate and use Best Efforts to eliminate or
mitigate such duties, fees and taxes; provided, Company shall pay all import and
export charges (including clearance and brokerage charges), customs and excise
duties imposed in Malaysia on Contractor Property required to perform the
Services and on Company Property (including any required customs bonds in
relation to such Company Property and Contractor Property); provided, further,
however, if Contractor fails or refuses to comply with Company’s reasonable and
lawful request or instructions to eliminate or mitigate such duties, fees, taxes
or charges then to the extent such failure or refusal by Contractor resulted in
Company’s payment of duties, fees, taxes or charges Contractor shall, without
the right of reimbursement under the provisions of Attachment B to this
Agreement, pay or reimburse Company (as the case may be) for such duties, fees,
taxes and charges; and Company shall have the right to deduct any such duties,
fees, taxes or charges it paid from payments otherwise due Contractor hereunder.

 

  4.18. Evidence of Authorizations, Approvals, etc. Contractor shall promptly
furnish to Company at any time upon Company’s request, such evidence of the
authorizations, approvals, actions, and/or registrations, referred to in Clause
4.17 of this Agreement.

 

27



--------------------------------------------------------------------------------

  4.19. Rate Savings. Contractor shall, throughout the Term, use all reasonable
efforts to achieve Rate Savings in connection with its performance of the
Services.

 

5. MAINTENANCE, REPAIR AND DRYDOCKING

 

  5.1. Machinery and Hull. Contractor shall maintain the FPSO’s continuous
machinery survey cycle and the annual class inspections of the FPSO’s hull and
other parts of the FPSO required by the Classification Society.

 

  5.2. Maintenance and Repair. Contractor shall maintain and repair, or cause to
be maintained and repaired, the FPSO, the Mooring System and Additional
Equipment throughout the Term (or any extension or renewal), and shall at all
times maintain, repair and preserve the FPSO, Mooring System and Additional
Equipment in good condition, working order and repair, ordinary wear and tear
excepted, so that the FPSO shall be tight, staunch, strong and well and
sufficiently tackled, appareled, furnished, equipped and in every respect
seaworthy and so that the FPSO, Mooring System and Additional Equipment are in
good operating condition and conform to the Specifications. Contractor shall
maintain, repair and preserve the FPSO, Mooring System, Additional Equipment and
other associated equipment so as to entitle it to the FPSO Classification and to
conform to the Specifications. The FPSO, Mooring System and Additional Equipment
shall be repaired and overhauled by Contractor whenever reasonably necessary.
The FPSO shall be dry-docked, cleaned and the bottom painted by Contractor only
when required by applicable regulations of the Classification Society to
maintain the FPSO Classification, provided, however, that pursuant to the
provisions of the Charter and this Agreement, drydocking should not be required
during the initial twenty (20) year period of the Term. Contractor shall give
Company written notice of any such proposed drydocking ninety (90) days in
advance if practicable but otherwise as long in advance as may be practicable
under the circumstances.

                                                                               
                                                                               
                                                                               
                                                                                
                                                    

 

28



--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                

 

  5.4. Minimal Interruption/Annual Maintenance Allowance.

 

  (i) Contractor shall perform all maintenance and repairs of the FPSO, the
Mooring System and the Additional Equipment so as to cause minimal reduction in
or to prevent the complete cessation of the flow of oil or water injection
capabilities. As and from the Delivery Date, Contractor and Owner shall together
be allowed one (1) combined Annual Maintenance Allowance per contract year (or
prorata for part thereof) of the Term, (a) to perform planned maintenance and/or
repairs on the FPSO and its equipment and/or (b) to avoid Downtime or Shutdown
Assessments to the Fixed Fee, at Contractor’s option, and during which O&M
Compensation shall be payable in full. Such Annual Maintenance Allowance shall
be proposed by Contractor and agreed by Company in accordance with the terms of
this Clause 5.4. Not later than sixty (60) Days prior to the commencement of the
Primary Term, and not later than sixty (60) Days prior to the commencement of
any Secondary Term, Contractor shall submit to Company a preliminary schedule of
Annual Maintenance Allowance (the “Preliminary Schedule of Annual Maintenance
Allowance”) for such Term which shall set forth the number of hours of Annual
Maintenance Allowance Contractor anticipates allocating to each contract year of
the Primary Term, or to each contract year of any Secondary Term, as the case
may be. Such Preliminary Schedule of Annual Maintenance Allowance shall be drawn
up to ensure that the aggregate number of Maintenance Allowance hours during the
Primary Term or during any Secondary Term shall be the number of hours equal to
the total number of hours calculated by Contractor (and agreed in writing by
Company) to occur during the

relevant term (Primary Term or any Secondary Term) 

       For the avoidance of doubt, the Parties

agree that each full contract year shall contain         hours.

 

  (ii) Concurrently with Contractor’s submittal to Company of its proposed Cost
Target for each year of the Term, in accordance with the requirements of
Attachment B, Contractor shall also submit to Company a written Proposed
Schedule of Annual Maintenance

 

29



--------------------------------------------------------------------------------

       Allowance which shall set out how Contractor desires to utilize and
allocate its hours of Annual Maintenance Allowance during the forthcoming
contract year and for successive years to the end of the Primary Term or of any
Secondary Term. The Parties agree that all Annual Maintenance Allowance hours
budgeted in any Annual Maintenance Allowance Schedule shall be fixed for the
first contract year of any such Schedule; provided, however, that the hours
allocated to any subsequent contract year or years in any Annual Maintenance
Allowance Schedule may be varied by the next Annual Maintenance Allowance
Schedule presented by Contractor. This Proposed Schedule of Annual Maintenance
Allowance shall be based on the Preliminary Schedule of Annual Maintenance
Allowance but amended as and if necessary to take account of the actual
maintenance and repair situation then existing. The total hours in such Proposed
Schedule of Annual Maintenance Allowance when added to the aggregate of all
Annual Maintenance Allowance already used in the

then current Primary or Secondary Term, shall never exceed 

      of the total time of the Primary or Secondary

       Term in question.

 

  (iii) No later than fifteen (15) Business Days prior to the end of each
contract year during any Term, provided Company has received Contractor’s
Proposed Schedule of Annual Maintenance Allowance for the forthcoming year
within the time limit set forth in subclause (ii) above, Company shall review
and agree in writing with Contractor such Proposed Schedule of Annual
Maintenance Allowance presented by Contractor, which, once agreed, shall be
referred to as the “Annual Maintenance Allowance Schedule”.

 

  (iv) The Fixed Fee shall be subject to reduction in accordance with Clauses
14.2 and 16.9 for any period of Shutdown or Downtime in excess of the Annual
Maintenance Allowance Schedule for that contract year.

 

  (v) Contractor may roll any Annual Maintenance Allowance hours which remain
unused as of the last Business Day of the contract year of any Annual
Maintenance Allowance Schedule for the Primary Term or any Secondary Term into
the next Annual Maintenance Allowance Schedule presented by Contractor;
provided, however, that at the end of the Primary Term or any Secondary Term,
the hours of Annual Maintenance Allowance that were not used during any contract
year of such Term may not be rolled into and used in any contract year of any
following Term.

 

  (vi) In the event that any Annual Maintenance Allowance hours remain unused
upon the expiration of the Primary Term, or upon the expiration of any Secondary
Term, the provisions of Clause 9.2(xiii) of the Charter shall apply to all such
unused Annual Maintenance Allowance hours.

 

  5.5. Actual Hours Worked. [Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

  5.6. No Adjustment of Fixed Fee. Subject to Contractor’s compliance with the
requirements of Clause 5.4, the Fixed Fee shall not be subject to the terms of
Clause 14.2(ii) for as long as the Annual Maintenance Allowance set forth in the
applicable Annual Maintenance Allowance Schedule has not been exceeded;
provided, for any period of maintenance and/or repair requiring or causing
Downtime or Shutdown, after such Annual Maintenance Allowance as set forth in
the applicable Annual Maintenance Allowance Schedule has been exceeded, the
provisions of Article 14 and Clause 16.9 shall, without prejudice to other terms
and conditions of this Agreement, be applicable.

 

  5.7. Drydocking Due to Contractor Breach.

             

(i)      

 

Unauthorized Drydocking. 

      a drydocking of the FPSO or

       repair work on the FPSO which requires removal of the FPSO from the FPSO
Site must take place (“Offsite Repair Work”), the following provisions shall
apply, concerning O&M Compensation and drydocking and repair costs and expenses
:

 

  (a) Owner/Contractor Breach; Classification Society or Government Requirement.
If any such drydocking or Offsite Repair Work is required due to (I) breach or
failure of any of the obligations, representations or warranties of either of
Owner under the Charter or Contractor under this Agreement, (II) requirement or
recommendation of the Classification Society, or (III) requirement or order of
any Government body or authority (which, in the case of both sub-clauses (II)
and (III) of this Clause 5.7(i)(a), is not due to any event contemplated in
Clauses 5.7(i)(b) or 5.7(i)(c) below), then subject to any remaining unused
Annual Maintenance Allowance (during which O&M Compensation is payable), O&M
Compensation shall cease to be payable to Contractor from the time of
commencement of the Shutdown Period, as such Shutdown Period commencement may be
extended by any such unused Annual Maintenance Allowance.

 

  (b) Company’s Primary Fault. If any such drydocking or Offsite Repair Work is
required for any reason primarily caused by a breach of this Agreement by any of
Company Group, Company shall continue to pay the O&M Compensation during any
such drydocking or Offsite Repair Work.

 

  (c) Force Majeure Event. If any such drydocking or Offsite Repair Work is
required due to any Force Majeure event, without any such drydocking or Offsite
Repair Work being primarily caused by the existence of any pre-existing defects
in or outstanding repairs needed to the FPSO or its equipment (as determined by
an independent surveyor acceptable to both Contractor and Company) in breach of
Charterer’s obligations and warranties under the Charter or Contractor’s duties
and obligations under this Agreement, Company shall pay the Force Majeure rates
set forth in Clause 32.2 of this Agreement until the FPSO has been returned to
the FPSO Site and Full Flow Rates have resumed.

 

31



--------------------------------------------------------------------------------

  (d) Costs and Expenses.

 

(1) In the case of any unscheduled drydocking or Offsite Repair Work all costs
and expenses related to such unscheduled drydocking or Offsite Repair Work
(collectively, “FPSO Drydocking Costs”) shall be paid and borne by the Parties
in the manner set forth in sub-clause (d)(2) below. The FPSO Drydocking Costs
include: the costs and expenses of (A) shutting down all systems on the FPSO and
disconnecting the FPSO from the Riser Facilities and unhooking the FPSO and its
turret from the Mooring System at the FPSO Site, (B) transporting the FPSO from
the FPSO Site and subsequently returning it to the FPSO Site from the drydocking
or repair location, (C) the drydocking, upgrades and repairs, capital
improvements or maintenance required and (D) all costs and expenses of returning
the FPSO to the FPSO Site and having it reclassified by the Classification
Society and of reconnecting the FPSO and its turret to the Mooring System and
Riser Facilities at the FPSO Site after such drydocking or Offsite Repair Work.

 

(2) All FPSO Drydocking Costs in sub-clause (d)(1) shall be borne and paid as
follows: (A) by Contractor, in the case of any event under either Clause
5.7(i)(a) or Clause 5.7(i)(c) above; and (B) by Company in the case of an event
under Clause 5.7(i)(b) above.

 

  (ii) Excessive Drydocking - Company Cancellation Rights; Company’s Costs.

 

  (a) Drydocking Due to Contractor Breach or Contractor’s Fault. After the FPSO
has been in drydock or Offsite Repair Work is being performed, due to the
reasons described in Clause 5.7(i)(a) or Clause 5.7(i)(b) above, for one hundred
eighty (180) Days or more, Company shall have the right, upon giving three (3)
Days prior written notice at any time after such one hundred-eightieth (180th)
Day to terminate this Agreement. Upon any such termination, Contractor shall,
without receiving any component of O&M Compensation (except as otherwise
provided in Clause 5.7(iv) below), perform or cause to be performed and shall
bear and pay all costs, risks and expenses of: (I) recovery of the Mooring
System, (II) the release or discharge of Contractor or Subcontractor Personnel,
and (III) towing and anchor handling vessel charges, import or export fees or
duties and surveys of the FPSO; provided, however, that in the case of a
termination by Company in any case where the drydocking or Offsite Repair Work
was primarily due to reasons set forth in Clause 5.7(i)(b), Company shall pay
Contractor any FPSO Drydocking Costs for work performed prior to the effective
date of Company’s termination (but not subsequent to such date).

 

  (b) Drydocking Due to Force Majeure Event. If the unscheduled drydocking or
Offsite Repair Work was due to reasons set out in Clause 5.7(i)(c) above,
Contractor’s and Company’s termination rights and time periods pertaining to
such termination rights set forth in Clauses 32.3 and 32.4 of this Agreement
shall apply.

 

32



--------------------------------------------------------------------------------

  (c) Company’s Costs and Expenses. Contractor shall not be liable for any of
Company Group’s costs and expenses during any period after Shutdown under this
Clause 5.7 except to the extent that Owner or Contractor uses the services of
Company Group in undertaking Contractor’s responsibilities and obligations
described in this Clause 5.7.

 

  (iii) No O&M Compensation until Completion of Post Drydocking FPSO
Commissioning.

 

  (a) No O&M Compensation until FPSO Back at the FPSO Site. If the FPSO leaves
the drydock or such off-FPSO Site facility where work on the FPSO was performed
for reasons set forth in Clause 5.7(i)(a) above, and Company has not terminated
this Agreement, Contractor shall not receive any O&M Compensation again until
the FPSO: (I) has arrived on the FPSO Site in compliance with the
Specifications, (II) is fully and safely moored in accordance with Attachment A
of this Agreement in a position in accordance with such Attachment A and no
further actions are required by Contractor to connect the FPSO to the Riser
Facilities, (III) is classified with the FPSO Classification as required
hereunder, and (IV) successfully re-performs the FPSO Commissioning (and all of
the above is certified by the Classification Society confirming that the FPSO
meets the requirements of (I), (II), (III) and (IV) above in this sub-clause
(iii)). Furthermore, in the case of reasons under Clause 5.7(i)(a), the period
of time commencing at the time Contractor recommences Crude Oil processing
operations until the time when Full Flow Rates are resumed shall be considered
Downtime for O&M Compensation purposes.

 

  (b) O&M Compensation in Other Cases. If drydocking or Offsite Repair Work is
necessary due to reasons in Clause 5.7(i)(b) above, O&M Compensation shall
continue to be paid. If such drydocking or Offsite Repair Work was necessary for
reasons in Clause 5.7(i)(c) above, Company shall continue to pay the Force
Majeure rate set out in Clause 32.2 until all events in (I), (II), (III) and
(IV) above of sub-clause 5.7(iii)(a) have been completed and Full Flow Rates
have been resumed.

 

  (iv) Company’s Termination Payments for Termination under Clause 5.7(ii). In
the event Company terminates this Agreement pursuant to its termination rights
in Clauses 5.7(ii)(a) and 5.7(ii)(b) above, the following termination payment
provisions shall apply:

 

  (a) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 5.7(i)(a) above, Company shall not be required to pay
Demobilization Costs.

 

33



--------------------------------------------------------------------------------

  (b) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 5.7(i)(b) above, Company shall pay the Demobilization Costs.

 

  (c) In the case of termination where drydocking or Offsite Repair Work was due
to events in Clause 5.7(i)(c) above, Company shall not be required to pay the
Demobilization Costs.

 

  5.8. Inspections/Tests. Contractor shall arrange for the inspections and tests
in respect of any O&M FPSO Work and Services, work under a Variation Order, and
other work performed by Contractor Group, including in any drydock or repair
yard or otherwise and any other inspections or tests to be carried out by
Contractor Group. Company may, at its own cost and risk, attend these
inspections and tests on the FPSO or elsewhere. Contractor shall give Company
prior written notice (sufficient to allow Company Group Personnel to be present)
of any inspection or test to be conducted and of any changes to the time of any
inspection or test. If Company is properly given prior written notice and
Company Group Personnel fail to be present at an inspection or test, Contractor
may nevertheless conduct the particular inspection or test; provided however,
the Classification Society must certify all inspections and tests which may
affect Classification Society requirements have complied with the applicable
Classification Society rules. Company’s failure to witness any inspection or
test shall not relieve Contractor of any obligations hereunder.

 

  5.9. Company’s Inspection Rights. Company’s representatives may inspect any
aspect of the Services, the O&M FPSO Work, work under a Variation Order or other
work performed and materials at all times wherever such work is being performed
or the materials are being stored, to ensure the work is being performed in
accordance with the Specifications or a Variation Order.

 

  5.10. Company Notification. Company shall have the right to notify Contractor
if the installation or utilization of equipment, materials, spare parts or
maintenance work are defective or not in compliance with the applicable
Variation Order, the Specifications or Classification Society requirements.

 

  5.11. Contractor to Remedy Defects. If the inspections and tests identify any
matter in respect of which the FPSO does not comply with the applicable
Variation Order, as to Specifications or Classification Society requirements in
relation thereto, Contractor shall, at its sole cost and expense (which shall
not be subject to reimbursement as a Reimbursable Cost or Time Rate or pursuant
to the Fixed Fee), remedy the defect and submit it for further inspection or
testing.

 

  5.12.

Equipment Replacement. If any equipment or machinery or any component part
thereof of either the FPSO or the Additional Equipment is damaged, defective or
breaks at any time during the Term and such equipment, machinery or component
part must be replaced, the costs of any replacement thereof shall, subject as
hereinafter provided, be borne by the Company. In the case of replacement of
equipment, machinery or any component part thereof which is covered by or
subject to any manufacturer’s, supplier’s or vendor’s warranty or guarantee,
Contractor shall use Best Efforts either (i) to

 

34



--------------------------------------------------------------------------------

 

recover from such manufacturer, supplier or vendor the costs (or part thereof)
paid by Contractor for such damaged, defective or broken equipment or machinery,
or (ii) to receive from such manufacturer, supplier or vendor replacement
equipment or machinery that is not damaged, defective or broken. In the case of
(i) above, all amounts recovered by Contractor shall be credited against
corresponding amounts paid by Company for such damaged, defective or broken
equipment or machinery and, in the case of (ii) above, all replacement equipment
and machinery received from a manufacturer, supplier or vendor as aforesaid,
shall be utilized by Contractor to replace the damaged, defective or broken
equipment or machinery of the FPSO or the Additional Equipment (as the case may
be), and Company shall have no obligation to pay for such replacement equipment
or machinery as a Reimbursable Cost or otherwise.

 

  5.13 FPSO Assistance. In the event that at any time during the Term,

 

  (i) as an agreed alternative to FPSO drydocking or Offsite Repair Work for
which Contractor would otherwise be responsible under Clause 5.7(i)(a), the FPSO
must be assisted at the FPSO Site by another vessel of any kind in order for the
FPSO to remain at the FPSO Site conducting Commercial Operations; or

 

  (ii) the FPSO is assisted at the FPSO Site by another FPSO, at Contractor’s
sole option, in order for the FPSO the FPSO to remain at the FPSO Site
conducting Commercial Operations;

 

Company shall not be required to pay any costs or expenses of the assisting
vessel by way of either increased O&M Compensation or by any other means. Nor
shall Company be required to pay any costs or expenses of transporting such
assisting vessel to the FPSO Site, mooring it or securing it to the FPSO or the
Mooring System or for any other costs of operation while such assisting vessel
is on and operating at the FPSO Site, except for the normal O&M Compensation
agreed to in this Agreement. This Clause does not create any obligation on the
part of Contractor to provide a replacement FPSO.

 

6. INTENTIONALLY LEFT BLANK

 

7. COMPANY OBLIGATIONS

 

  7.1. Company’s Instructions. The instructions of Company shall be consistent
with the provisions of this Agreement. Such instructions shall be confirmed in
writing by Company Representative prior to implementation.

 

  7.2. Consents and Approvals. Subject to the provisions of this Agreement
regarding Contractor’s obligations to obtain and maintain certain consents,
authorizations, approvals, permits and licenses, Company shall obtain and
maintain such consents, authorizations, approvals, permits and licenses for
which it is responsible pursuant to the terms of this Agreement, including those
required under the PSC (“Government Approvals”), to enable Company to perform
its obligations under this Agreement and Company shall save, indemnify, defend,
protect and hold Contractor Group harmless from and

 

35



--------------------------------------------------------------------------------

       against any cost, expense, Claim, demand or liability suffered or
incurred by Contractor as a result of Company’s failure to comply with this
Clause 7.2. Contractor agrees to provide all reasonable assistance and
co-operation as may be required to assist Company in obtaining and maintaining
the Government Approvals.

 

  7.3. Company Assistance. Company agrees to provide all reasonable assistance
and co-operation as may be required to assist Contractor in obtaining and
maintaining any consents, authorizations, approvals, licenses for which
Contractor is responsible including visas or work permits for Contractor Group
Personnel that Contractor may be required to obtain in Malaysia.

 

  7.4. Company Costs. Company shall, except as hereinafter provided, bear and
pay for the following reasonable costs incurred by Contractor following the
Delivery Date without limitation to Contractor’s right of reimbursement for
Reimbursable Costs as set forth in Attachment B:

 

  (i) all costs associated with the repair of any damage or accident to the FPSO
and Additional Equipment not payable by Contractor pursuant to the terms of this
Agreement;

 

  (ii) all costs arising from corrosion in the FPSO’s cargo tanks and cargo
lines unless due to the Gross Negligence or Willful Misconduct of any member of
Contractor Group (in which case, such costs shall be the sole responsibility of
Contractor);

 

  (iii) subject to a Variation Order, all costs of modifications or repairs of
the FPSO after the Delivery Date required as a result of any change in the laws
or regulations of Malaysia, or any change in the Classification Society’s
requirements, or change in the FPSO’s flag or registry, in each case occurring
after the Contract Date;

 

  (iv) all bunkers, fuel, lubricants and chemicals suitable for the FPSO’s
requirements;

 

  (v) subject to the provisions of Clause 5.7 and Clause 5.13 and except as set
forth therein, support vessels (including all support vessels required by the
Master on disconnection from and reconnection of the FPSO to the Riser
Facilities, during offloading or discharging operations, and during bad weather
or emergencies of any kind);

 

  (vi) transportation of Contractor Group’s Personnel, Contractor Property and
spare parts between the point of arrival in Malaysia (which shall be Labuan) and
the FPSO; and

 

  (vii) facilities for the receipt and removal of slops and other oil residues
from the FPSO, as well as all ship’s waste beyond the capacity of the FPSO’s
incinerator (unless caused by the Gross Negligence or Willful Misconduct of any
member of Contractor Group), when required by the Master.

 

36



--------------------------------------------------------------------------------

  7.5. Company Supplied Items. Company undertakes to provide and/or pay for (as
the case may be) all items referred to as being Company’s responsibility under
Attachment B and as set forth elsewhere in this Charter.

                  7.6.      

Company Guarantee.    

                                                                               
                                                                       

 

8. TITLE TO SPARE PARTS

 

  8.1. Company Property. Subject to Clause 8.3 hereto, all spare parts, stores
and provisions provided by Contractor Group at its expense, if any, shall become
Company Property when Contractor receives from Company the Reimbursable Costs,
if any, associated with such spare parts, stores and provisions. Notwithstanding
the foregoing, all spare parts and machinery or equipment when permanently
installed on the FPSO shall, , become part of the FPSO and Owner Property,
unless Company exercises the Option and Closing occurs or when installed on the
Additional Equipment, shall become part of such Additional Equipment and shall
become Company Property. Contractor shall keep accurate records of all spare
parts and other equipment or material imported.

                                                                               
                                             

 

  8.3.

Procedures on Termination. In the event the Charter terminates or is cancelled
for any reason other than Company’s exercise of the Option in connection with
the acquisition of the FPSO, Company shall not be required to take over, pay
for, reimburse to or purchase from Contractor or any Subcontractor of Contractor
any component of Contractor Property (including, without limitation, spare
parts, tools, equipment, materials, moveable property and consumables onboard
the FPSO or onshore) and whether or not purchased for Company’s account pursuant
to the terms hereof. or Contractor shall, following the effective date of any
termination or cancellation of this Agreement (except for termination for the
reasons set out in Clauses 24.1 (i), 24.1 (ii) or 24.3), take over from and
reimburse Company for all spare parts, tools, equipment, movable property and
consumables onboard the FPSO and onshore which are owned by Company and which
have been purchased or ordered by Contractor (or any Subcontractor) for use in
connection with the Services and for which Contractor (or any Subcontractor) has
received from Company Reimbursable Costs associated with the purchase of such
spare parts, tools, equipment, materials, moveable property and/or consumables.
Contractor shall, within ten (10) Business Days of any such termination or
cancellation, reimburse to Company (in United States dollars) an amount equal to
all Reimbursable Costs previously received by Contractor from

 

37



--------------------------------------------------------------------------------

 

Company in connection with the purchase of such spare parts, tools, equipment,
materials, moveable property and consumables, discounted by 10% per year or pro
rata for part thereof) (discounted annually from the previous year’s calculated
value) for each year or part thereof between the date of receipt by Contractor
of the related Reimbursable Costs and the date of termination or cancellation of
the Charter and this Agreement. In the event that this Agreement is terminated
in accordance with Clause 24.1 (i), 24.1(ii) or 24.3 then Contractor shall not
be required to reimburse Company for any such spare parts, tools, equipment,
movable property and consumables onboard the FPSO and onshore which have been
purchased or ordered by Contractor (or any Subcontractor) for use in connection
with the services, and all such items shall be deemed to be part of the FPSO and
Owner Property.

 

9. USE OF THE FPSO

 

  9.1. Use. Contractor shall provide meals and accommodations for up to 10 of
Company Group Personnel. Any additional Company Group Personnel shall be
provided meals and accommodations based on the availability of space. Contractor
shall be entitled to its Reimbursable Costs associated with this Clause, if any,
such Reimbursable Costs are incurred by Contractor.

 

  9.2. Company’s Lay Up Rights. Company shall have the option of laying up the
FPSO at an agreed safe port or place for all or any part of the Term, in which
case the O&M Compensation (less all Rate Savings realized by Contractor) shall
continue to be payable during any period of lay-up until Charterer terminates
the Charter and this Agreement. If Company, having exercised such lay-up option,
desires the FPSO again to be installed at the FPSO Site or other Company
location, Contractor will, upon receipt of written notice from Company to such
effect, immediately take steps to restore the FPSO to service as promptly as
reasonably possible. This lay-up option granted to Company may be exercised one
or more times during the Term.

 

  9.3. FPSO Relocation. Under the Charter, Charterer has the right to relocate
the FPSO at any time to any other location within the territorial waters of
Malaysia. Company agrees that Contractor shall be compensated for additional and
reasonable actual and documented Reimbursable Costs and Time Rates (if any) of
Contractor in the performance of the Services required to relocate the FPSO to
the new location pursuant to the terms of this Agreement and Attachment B.
During any relocation, Company shall continue to pay the O&M Compensation.

 

  9.4. Third Party Oil. Subject to the Variation Order provisions of Article 13,
Company shall have the right to have the FPSO receive and process Crude Oil,
water and gas and to store and offload Processed Oil produced by or belonging to
Third Parties without any increase in the Fixed Fee; provided Company shall meet
any additional Reimbursable Costs and Time Rates, if any are required, to
receive, process, store, or offload such Third Party Crude Oil.

 

38



--------------------------------------------------------------------------------

10. TERM OF AGREEMENT

 

  10.1. Commencement Date/Term. This Agreement shall become effective as of the
Contract Date. The Term of this Agreement shall commence as of the Delivery
Date, and shall, as hereinafter provided, continue in effect thereafter
throughout the Term until terminated in accordance with the termination
provisions hereof, or as otherwise provided in this Agreement.

 

  10.2. Early Termination. With effect from the Delivery Date, the period of
this Agreement shall be not less than the Primary Term except where this
Agreement is cancelled or terminated earlier in accordance with the terms
hereof.

 

  10.3. Renewal Options. This Agreement shall, at the sole option of Company by
notice in writing to Contractor provided at least nine (9) months prior to the
expiration of the then current Term, continue for one or more Secondary Terms of
three (3) years each up to a maximum of fifteen (15) additional years beyond the
Primary Term, unless otherwise earlier terminated in accordance with the
provisions of this Agreement. Company’s failure to notify Contractor within the
time period set forth above shall be deemed to be Company’s election not to
extend this Agreement for a Secondary Term. In the event the term of the Charter
is renewed or extended this Agreement shall be extended for the same period.

 

  10.4. Compensation. The compensation payable by Company to Contractor during
the Term shall be as set out in this Agreement, including Attachment B, unless
reduced or otherwise adjusted as contemplated by the terms of this Agreement.

 

  10.5. Extended Term. On expiration of the Primary Term and any Secondary Term,
the applicable term then ending (whether the Primary Term or Secondary Term)
shall be automatically extended for an additional period which period shall
equal the number of Days of Shutdown recorded by the Parties during the
respective term of this Agreement (i.e., during the Primary Term or Secondary
Term in question); subject, however, to a maximum extended period of thirty (30)
Days of Shutdown for the Primary Term and a maximum of ten (10) Days of Shutdown
for each Secondary Term.

 

11. RELATIONSHIP OF THE PARTIES

 

  11.1. Independent Contractor. In the performance of this Agreement, Contractor
is and shall remain an independent contractor, maintaining complete and
exclusive control over Contractor Group Personnel. Where Contractor is required
to furnish Personnel, such Personnel shall at all times remain in the employment
of Contractor or other members of Contractor Group. Without prejudice to Article
27, Contractor shall assume all responsibilities and obligations and shall save,
indemnify, defend, protect and hold harmless Company Group from all losses,
Claims or demands with regard to such Personnel that may be imposed by virtue of
any applicable laws and regulations imposed by any authority having jurisdiction
including, but not limited to visas, permits, wages, benefits or other amounts
due to such Personnel provided always that nothing in this Clause shall limit or
affect Contractor’s entitlement to receive approved Time Rates and Reimbursable
Costs, pursuant to the provisions of Article 14.

 

39



--------------------------------------------------------------------------------

  11.2. No Authority.

 

  (i) Nothing in this Agreement shall be construed to appoint or constitute one
Party as a representative or agent of the other, and the Parties shall have no
authority to commit or bind the other or any of its respective Affiliates.
Nothing in this Agreement shall be construed to appoint or constitute one Party
as a representative or agent of the other, and the Parties shall have no
authority to commit or bind the other or any of their respective Affiliates.

 

  (ii) Company enters into this Agreement on its own behalf and for its own
benefit. Accordingly, Contractor shall look only to Company for the performance
of this Agreement (Company being in all respects fully responsible for such
performance, except to the extent any operations or performance are being
performed by the Owner under the Charter), and waives any and all rights to make
or pursue any Claim against the Co-Venturers with respect to operations under
this Agreement or the PSC.

 

  11.3. Control of FPSO. Subject to the provisions of Article 27, the Master
shall be in charge of the FPSO and shall be responsible for, and have ultimate
authority in relation to the safe operation of the FPSO, and the safety and
discipline of all persons on board the FPSO.

 

  11.4. Compensation Adjustment/Change of Law. Subject to the provisions of
Article 20.6 if after the Contract Date there are any changes in the laws and
regulations of Malaysia or any change in the Classification Society requirements
or any change in the FPSO’s flag or registry requirements with which Contractor
is obligated to comply and which affects the cost of Contractor’s performance of
its obligations under this Agreement, there shall, subject to the provisions of
Article 13, be a corresponding adjustment (up or down) in the compensation
payable to Contractor as Time Rates and/or the Reimbursable Costs, so that
Contractor is in no better or worse financial position. Contractor shall
promptly notify Company of any such change and provide documentation reasonably
satisfactory to Company to evidence such change and the effect it may have on
Contractor’s financial position (including its position with respect to Time
Rates and any Reimbursable Costs ) in respect of this Agreement.

 

  11.5. Indemnity as to Contractor Personnel Wages. Contractor shall be
responsible for and shall save, indemnify, defend, protect and hold Company
Group harmless from any liability for payment of all wages, salaries, benefits
and other remuneration and for payment of all taxes and contributions required
by governmental authorities (including any political subdivision thereof)
applicable to Contractor Group Personnel, including, without limitation, payment
in compensation for an accident, injury or occupational disease. Nothing in this
Clause shall limit or affect Contractors’ entitlement to receive approved
Reimbursable Costs or Time Rates under this Agreement.

 

40



--------------------------------------------------------------------------------

  11.6. Supervision and Control. Without prejudice to Article 27, the
performance of the Services shall be always under the supervision and control of
Contractor, provided that Company may inspect the performance of the Services
from time to time and advise Contractor of any substandard performance. Company
and the Government shall have access at all times to the FPSO and all places
where the Services are being performed for the purpose of inspecting the
performance of the Services. The inspection of any aspect of the performance of
the Services, which does not interfere with the Services, shall not excuse
Contractor from any obligation hereunder. The failure on the part of Company or
others to inspect the Services, to witness, test, to discover defects or to fail
to reject Services performed by Contractor that are not in accordance with this
Agreement shall not relieve Contractor from liability or obligation under this
Agreement.

 

  11.7. No Mineral or Hydrocarbon Deposit Rights. Contractor and any other
members of Contractor Group, and their respective officers, directors,
employees, agents, subcontractors, successors and assigns shall have no
equitable, legal or other interests in any mineral and hydrocarbon deposits
which are known or which might be discovered by Company. If any such Persons
assert or attempt to establish or establish any interest in the mineral or
hydrocarbon deposits, Contractor shall save, indemnify, defend, protect and hold
harmless Company Group from and against all Claims, losses, damages and costs
(including legal costs) resulting therefrom.

 

  11.8. No Exemption from Health, Safety and Environmental Laws. Contractor
shall not, without the prior, express, written and clear consent of Company
(which consent shall not be unreasonably withheld), apply to or petition, or
enter into negotiations with, or agree with the Government or any Government
representative for a variation of or exemption from laws and regulations
concerning safety, health, pollution (air, water, noise) and environmental
protection relating to this Agreement or the Services.

 

  11.9. Control of Crude Oil Production. At all times during the Term, Company,
through Company Representative, shall have control of the direction of Crude Oil
production from the Wells.

 

12. REPRESENTATIONS AND WARRANTIES

 

  12.1. Contractor Fully Informed. By agreeing to perform the Services and by
entering into this Agreement, Contractor represents and warrants that, as of the
Contract Date, (i) it has fully acquainted itself with the information contained
in this Agreement and the Attachments and knows of no reason why any physical or
material aspects would interrupt or delay the diligent performance of its
obligations in accordance with this Agreement; and (ii) it is fully acquainted
with the nature of the duties it undertakes to perform in this Agreement and
knows of no reason and anticipates no interruptions, whether by labor disputes
or otherwise, which would prevent it from diligently performing its obligations
in accordance with this Agreement.

 

41



--------------------------------------------------------------------------------

  12.2. Other Representations and Undertakings of Contractor. Contractor
represents, warrants, covenants and undertakes that the following is or will be
(as appropriate) true and correct:

 

  (i) As of the Contract Date (unless otherwise stated below),

 

  (a) it is duly organized and validly existing under the laws of Malaysia;

 

  (b) it has the full power and authority to execute, deliver and perform its
obligations under this Agreement and to enter into and carry out the
transactions contemplated herein and, except for Permitted Encumbrances, there
are no Encumbrances on, over or relating to the FPSO;

 

  (c) the execution, delivery and performance of this Agreement has been duly
authorized, executed and delivered, this Agreement constitutes a valid and
binding obligation of Contractor, enforceable according to its terms and such
execution, delivery and performance is not in breach, conflict with or in
contravention of applicable law, rule or regulation or court order or decree or
of Contractor’s corporate organizational documents or any mortgage, indenture,
agreement or undertaking to which Contractor is a party or by which it is bound
or which otherwise affects or covers the FPSO, nor does such execution, delivery
or performance require consents under any other agreement to which Contractor is
party or is bound;

 

  (d) there are no Third Party rights that limit or restrict the ability of
Contractor to perform its obligations under this Agreement (including the
Services) and all permits, licenses, and other rights that are the obligation of
Contractor in connection with this Agreement have been obtained;

 

  (e) there are no material actions, suits or proceedings pending, or to the
knowledge of Contractor, threatened against or affecting it or the FPSO that
would, if determined adversely thereto, impair the ability of Contractor to
perform its obligations under this Agreement;

 

  (f) there are no petitions filed or threatened to be filed, orders entered or
resolutions passed for the winding up, receivership, bankruptcy or
reorganization of Contractor, Contractor has not made an assignment for the
benefit of creditors, nor has a receiver or administrator been, about to be or
threatened to be, appointed to its assets;

 

  (g) there are no defaults or events of default existing or potentially likely
to exist by Contractor with regard to this Agreement;

 

42



--------------------------------------------------------------------------------

  (h) there is no information known to Contractor which would cause the
information disclosed by Contractor pursuant to this Agreement in any provided
documents to be materially incorrect or misleading;

 

  (i) Contractor has and will have the necessary expertise and is ready and able
to perform its obligations (including the Services) hereunder in accordance with
the terms of this Agreement;

 

  (j) the use of the FPSO as contemplated hereunder will comply with all
applicable safety, health and environmental laws and regulations; and

 

  (k) the Specifications, the O&M FPSO Work and the other Services to be
performed by Contractor hereunder comply with all applicable safety, health and
environmental laws and regulations.

 

  (ii) On the Delivery Date, Contractor will be deemed to have certified to the
Company that:

 

(a) on the Delivery Date, the FPSO is (1) classed by the Classification Society
in compliance with its FPSO

Classification and the Specifications, (2)                                   

and (4) has a provisional FPSO Classification from the Classification Society;

 

(b) the FPSO has all required certificates of financial responsibility and other
certificates concerning pollution required by applicable law; and

 

(c) all representations, warranties, covenants and undertakings set forth in
Clause 12.2(i) are true and correct and will be performed, as appropriate, as of
such Delivery Date.

 

  (iii) Prior to the Delivery Date and throughout the Term of this Agreement:

 

  (a) this Agreement, will remain, duly authorized, executed and delivered by
Contractor and will constitute a valid and binding obligation of Contractor,
enforceable against it in accordance with its terms;

 

43



--------------------------------------------------------------------------------

  (b) except as otherwise permitted by this Agreement, Contractor agrees (by way
of an undertaking and not by representation of fact) that it will not change its
jurisdiction of incorporation or organization, merge or otherwise combine with
another entity or transfer all or substantially all of its assets to another
entity without Company’s prior written consent; provided however that
notwithstanding anything to the contrary contained in this Agreement, Company
shall not withhold consent to a proposed transfer or assignment of this
Agreement, and any rights hereunder, by Contractor if: (1) such transfer or
assignment is to an Affiliate of Contractor financially and technically capable
of performing the Services and satisfactory to Company; (2) the Contractor
Guarantee remains in full force and effect in accordance with its terms such
that the guarantee of Contractor’s obligations under this Agreement in favor of
Company is not adversely affected by such transfer or assignment; (3) the
Company, Contractor and any acceptable Contractor Affiliate have executed a
Novation Agreement satisfactory to Company, pursuant to the provisions of
Article 25 of this Agreement, whereby such permitted transferee takes assignment
and Novation of this Agreement and other relevant matters; and (4) following
such assignment, Contractor and Contractor Affiliate shall remain Affiliates
throughout the Term;

 

  (c) Contractor shall continue to have full power and authority to perform all
of its obligations under this Agreement and to carry out all of the transactions
contemplated by the terms of this Agreement.

 

  12.3. Company Representations and Warranties. Company represents and warrants
that the following is and will be, as appropriate, true and correct:

 

  (i) As of the Contract Date:

 

  (a) it is a corporation duly organized and validly existing under the laws of
The Bahamas with a branch office in Malaysia;

 

  (b) it has, the full power and authority to execute, deliver and perform its
obligations under this Agreement and to enter into and carry out the
transactions contemplated herein;

 

  (c) the execution, delivery and performance of this Agreement will not be in
breach, conflict or contravention of applicable law, rule or regulation or court
order or decree or Company’s Memorandum and Articles of Association, or any
mortgage, indenture, agreement or undertaking to which Company is a party or by
which it is bound, nor require the consents (that have not been obtained) under
any other agreement to which Company is party or bound and this Agreement has,
by proper corporate action, been duly authorized, executed and delivered by
Company and all steps necessary have been taken to constitute this Agreement a
valid and binding obligation of Company;

 

44



--------------------------------------------------------------------------------

  (d) the Company Group is entitled to develop, produce and process Crude Oil,
inject water and export Processed Oil from the FPSO Site by use of the FPSO;

 

  (e) there are no material actions, suits or proceedings pending, or to the
knowledge of Company threatened, against or affecting it that would, if
determined adversely thereto, substantially impair the ability of Company to
perform its obligations under this Agreement;

 

  (f) subject to the provisions of the PSC, there are no Third Party rights that
limit or restrict the ability of Company to perform its obligations under this
Agreement and all permits, licenses, and other rights that are obligation of
Company in connection with this Agreement have been or will be obtained;

 

  (g) there are no petitions filed or threatened to be filed, orders entered or
resolutions passed for the winding up or bankruptcy of Company, Company has not
made an assignment for the benefit of creditors, nor, to its knowledge, has a
receiver or administrator been, about to be or threatened to be, appointed to
its assets;

 

  (h) there are no material defaults or events of default by Company existing or
potentially likely to exist with regard to this Agreement; and

 

  (i) there is no information known to Company which would cause the information
disclosed by Company pursuant to this Agreement in any provided documents to be
materially incorrect or misleading.

 

  (ii) On the Delivery Date, by taking delivery of use and possession of the
FPSO, Company will be deemed to have restated and certified to Contractor that
all of its representations and warranties in Clause 12.3(i) are true and
correct.

 

13. VARIATIONS

 

  13.1. Generally.

 

  (i) Variations in the Services or variations to the Specifications shall only
be made in accordance with the provisions of this Article 13.

 

  (ii) Without limiting the foregoing and for illustrative purposes only, the
following would be regarded as a variation in the Services or the
Specifications, without prejudice to the provisions in this Article regarding
Variation proposals:

 

45



--------------------------------------------------------------------------------

  (a) the FPSO receives Crude Oil having characteristics different from those
set forth in the Specifications which thereby affects the operability of the
FPSO or necessitates re-engineering or equipment modifications; provided, that
such change in Crude Oil is not caused by Contractor Group;

 

  (b) instructions are issued by Company which would result in a change to the
Specifications; or

 

  (c) any change in applicable law, including any treaty, decree, regulation, or
Classification Society requirement occurring after the Contract Date which has
an adverse impact on either Party in connection with its performance of this
Agreement; or

 

  (d) information or data for which Company is responsible under this Agreement
is found to be inaccurate, inadequate, incomplete, or materially differs from
actual conditions thereby giving rise to delay or cost consequences.

 

  (iii) Without limiting the foregoing and for illustrative purposes only the
following would not be regarded as a variation in the Services or the
Specifications:

 

  (a) activities or resources to the extent necessitated, in whole or in part,
by the act, error, negligence or omission of Contractor Group; or

 

  (b) activities or resources to the extent necessitated, in whole or in part,
by Contractor Group’s failure to comply with any provision of this Agreement.

 

  13.2. Company’s Request for Variation. Company may, at its sole discretion, at
any time, and from time to time, request in writing a variation to the Services,
the O&M FPSO Work or to the Specifications and Contractor shall (subject to this
Article) implement said variation and said variation shall not in any way be
construed as invalidating this Agreement or any ancillary document, but shall
form part of the Services. However, Contractor shall not be obligated to proceed
with any variation which would entail changes to the FPSO or the Services or the
Specifications that are in Contractor’s reasonable opinion, outside the general
intent of this Agreement, or would, in Contractor’s reasonable opinion, render
the FPSO unsafe as determined by the Classification Society.

 

  13.3. Variation Proposal. If Contractor receives any document, request or
instruction from Company or an event (other than as specified in Clause
13.1(iii)) occurs, either of which Contractor considers would constitute a
variation to the Services, the O&M FPSO Work or the Specifications, it shall as
soon as is reasonably practical advise Company as to the circumstances or
happening of said occurrence. In that case, or if Company requests a variation
with reasons therefor under Clause 13.2, Contractor shall issue a written
variation proposal to Company providing:

 

  (i) a detailed technical narrative description of that which Contractor
considers constitutes the variation with a full and precise list of impacts and
interfaces; and

 

46



--------------------------------------------------------------------------------

  (ii) a detailed calculation as to increase or decrease in O&M Compensation
payable to Contractor required for performing the proposed variation.

 

  13.4. Contractor’s Variation Proposal; Variation Order. On receipt of a
written variation proposal from Contractor, Company may accept or reject it in
its reasonable discretion. If Company reasonably determines that a variation
proposal constitutes a variation in the Services and accepts the variation
proposal, Contractor shall issue a Variation Order for signature by both Parties
incorporating the terms of the variation proposal. A Variation Order when so
signed by both Parties shall be binding on both Parties, Contractor shall
execute the change as provided by such Variation Order, and the subject matter
of and Company’s performance under the Variation Order shall be governed by the
provisions of this Agreement.

 

  13.5. Increase in Compensation. Any Variation Order under this Agreement that
causes an increase in the Reimbursable Costs, the Time Rates or the Fixed Fee
payable to Contractor pursuant to the applicable Annual Budget shall include
such increase payable in accordance with any of the following, as Contractor and
Company may in writing agree:

 

  (i) by payment of an agreed lump sum amount in advance; or

 

  (ii) by a change to the Reimbursable Costs, the Time Rates or the Fixed Fee;
or

 

(iii)      

  failing agreement as to (i) or (ii), on the basis of actual documented costs 
       by payment

       after satisfactory performance and completion of the Variation Order.

 

  13.6. Variation Order Costs. The basis for the costs referred to in Clause
13.5 includes all costs directly arising from performance of the applicable
Variation Order; that is, Subcontractor costs, materials costs and Contractor’s
reasonable overhead costs. If the Variation Order is performed by Contractor
Personnel, then the cost referred to in Clause 13.5 above shall be limited to
the actual additional wage costs incurred by Contractor and actual additional
travel accommodation and subsistence charges directly arising from such
Variation Order. Contractor shall, in accordance with Clause 13.3(ii), have
presented Company with a detailed calculation that will be the budgetary cost
basis of the applicable Variation Order.

 

  13.7. Implementation of Variation Order. Contractor shall not commence
implementation of a variation with respect to the Specifications (other than in
the instance of an emergency as determined in Contractor’s reasonable discretion
to be notified immediately to Company in writing) until it has received a
Variation Order signed by Company Representative in respect of such variation to
the Specifications.

 

47



--------------------------------------------------------------------------------

  13.8. Written Authorization. Contractor shall not invoice and Company will not
be obliged to pay any compensation in respect of any variation which has not
been authorized by Company by means of a written Variation Order signed by
Company.

 

  13.9. Alteration and Installation of Additional Equipment. Company shall,
prior to the Delivery Date, have the right to issue proposals for alterations to
or installation of additional equipment on the FPSO, with the consent of
Contractor which consent shall not be unreasonably withheld. Contractor may be
invited by Company to tender for such alteration or installation work and if
Contractor is awarded such work, Contractor and Company will enter into a
separate written agreement to cover such alteration or installation. If such
work is awarded to a Third Party, such work shall be performed in strict
compliance with Contractor’s safety standards and shall be integrated into the
systems onboard the FPSO in a manner reasonably requested by Contractor. If an
alteration or installation of equipment on the FPSO increases the costs or time
of Contractor’s performance of the Services, Contractor shall have the right to
issue a Variation proposal under this Article 13 and the Parties shall endeavor
to mutually agree upon a Variation Order or amendment of this Agreement to cover
such increased costs.

 

  13.10. Company’s Right of Audit. Company shall be entitled to audit all
payments for Variation Orders under which compensation is payable in accordance
with Clause 13.5(ii) (expressly excluding the Fixed Fee aspect of such Variation
Order) and Clause 13.5(iii). Company shall be entitled to perform such audit
during and after the Term. Charterer’s right to audit will terminate two (2)
years after the end of the Term.

 

  13.11. Variation Order Procedures and Formats. Company and Contractor agree,
promptly after the Contract Date, to create and institute Variation Order
procedures and formats, which will be agreed to by the Parties in writing.

 

14. CONTRACTOR COMPENSATION

 

  14.1. Attachment B. Subject to the terms of this Agreement and to those of
Attachment B to this Agreement, Company shall pay O&M Compensation to Contractor
(as set forth in Attachment B), in the manner provided in this Article 14, and
in Article 15 and Article 16 hereof. Reimbursable Costs and Time Rates shall
begin to accrue as of the Ready for Risers Date, and the Fixed Fee shall,
subject to the provisions of Clause 16.1(i)(b), begin to accrue as of the
Successful Run Commencement Date.

 

  14.2. Fixed Fee Adjustment; Downtime; Shutdown. The Fixed Fee shall be subject
to adjustment as follows:

 

  (i) Subject to the provisions of Part A, Section I.C.3.d of Attachment B, upon
the expiration of each calendar quarter of the Term, Downtime shall be
calculated in respect of each such quarter with reference to the operation of
the FPSO during such relevant quarter. Subject to the provisions of Clause
14.2(xii) below, all unused and available Annual Maintenance Allowance hours as
set forth in the applicable Annual

 

48



--------------------------------------------------------------------------------

Maintenance Allowance Schedule for the contract year in which any Downtime
occurs may be used by Contractor as a credit against each quarterly Downtime
calculation, provided that Contractor notifies Company in writing whenever it
intends to utilize the Annual Maintenance Allowance for such purpose. Based on
the result of each such quarterly Downtime calculation, the compensation
otherwise payable by Company to Contractor in respect of the Fixed Fee for each
such calendar quarter shall be adjusted (up or down) by a percentage of such
Fixed Fee as follows:

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 

  (ii) Whenever a Downtime event occurs during a contract year of the Term
outside of the Annual Maintenance Allowance as such Annual Maintenance Allowance
is set forth in the applicable Annual Maintenance Allowance Schedule for such
contract year, Quarterly Downtime Percentage shall be calculated as the sum of
the actual hours (or part thereof) recorded in each calendar quarter during
which there is Downtime as follows:

 

          (a)      Daily Downtime (hours)    =    
(Full Flow Rate – Actual Flow Rate)    x  24             (hours)       
Full Flow Rate      

 

where

 

“Full Flow Rate” means the average of the oil production flow rate for the most
recent three (3) Days where no Downtime has been recorded

 

and

 

“Actual Flow Rate” means the actual oil production flow rate recorded during the
Day on which Downtime occurred.

 

  (b) Quarterly Downtime Percentage shall equal the sum of daily Downtime
(hours), calculated as per (a) above during the quarter in question divided by
the total number of hours for the quarter in question.

 

49



--------------------------------------------------------------------------------

  (c) The above formula will also apply for any period of time following a
Shutdown Period as the Wells are brought back on stream until Full Flow Rate has
once more been achieved.

 

  (iii) Any time period during which water injection or gas compression is
reduced, restricted or is not possible for any reason, and such reduction,
restriction or failure causes Company (at its option) to reduce or restrict
Crude Oil production, shall be counted as Downtime.

 

  (iv) [Intentionally Left Blank]

 

  (v) Without prejudice to the other provisions of this Clause 14.2, if the
ability of the FPSO to offload Processed Oil shall be reduced or restricted,
such inability to offload shall not be deemed to constitute Downtime hereunder
except to the extent that such inability to offload shall reduce, restrict or
suspend Crude Oil production flow to the FPSO.

 

  (vi) All Downtime shall be reported by the FPSO’s operation manager in the
daily production report, which shall be co-signed by each of the Master and the
Company Representative onboard the FPSO.

 

  (vii) If Company requires cessation of all or part of the Services in
accordance with Clause 4.16 hereof, including those of Attachment F of this
Agreement (Health, Safety and Environmental Obligations), and such cessation
causes the reduction, restriction or suspension of Crude Oil production, such
cessation shall count as Downtime.

 

  (viii) If Contractor is unable to compress associated gas and is forced to
flare associated gas in excess of guidelines established by Petronas and such
inability causes a cessation of production, the Shutdown provisions of this
Agreement shall apply.

 

  (ix) All time required to resume Full Flow Rate after a Shutdown shall be
considered Downtime and the Fixed Fee shall be reduced as set forth in the above
formula.

 

  (x) Pursuant to the provisions of Clause 16.9, if Shutdown occurs at any time
during any contract year of the Term for a period exceeding the unused Annual
Maintenance Allowance for such contract year as set forth in the applicable
Annual Maintenance Allowance Schedule for such year, plus three (3) consecutive
Days, Clause 16.9 of this Agreement shall apply during such Shutdown Period.

 

  (xi) Notwithstanding anything to the contrary contained in this Clause 14.2 or
elsewhere in this Agreement, if Gas Compression Testing has not been
successfully completed, and the Gas Compression Run Time achieved, on or before
the last Day of the Gas Compression Testing Period, the Downtime and Shutdown
provisions of this Clause 14.2 shall immediately apply.

 

50



--------------------------------------------------------------------------------

  (xii) Notwithstanding any other provision of this Agreement to the contrary,
any Annual Maintenance Allowance for any contract year of the Term as set forth
in the Annual Maintenance Allowance Schedule for such contract year utilized by
Owner, under the Charter, or by Contractor, under this Agreement shall be deemed
concurrently utilized by both Owner and Contractor, and in no event shall the
Annual Maintenance Allowance exceed the total number of hours set forth in the
Annual Maintenance Allowance Schedule for such contract year.

 

15. REIMBURSABLE COSTS AND TIME RATES

 

Company shall reimburse Contractor in accordance with Clause 16.1(i) for
documented and reasonable Reimbursable Costs, and for documented and reasonable
Time Rates, in each case incurred by Contractor in accordance with the terms of
this Agreement (including those of Attachment B).

 

16. MANNER OF PAYMENT

 

  16.1. Procedures. O&M Compensation (including Accrued O&M Compensation), as
specified in Article 14, Article 15 and this Article 16, shall be paid in the
following manner:

 

  (i) (a) For the payment of the First Accrued Reimbursables incurred by
Contractor from the First Reimbursables Accrual Date and thereafter throughout
the First Reimbursables Accrual Period, Contractor shall, at the end of the
month during which the Delivery Date occurs or, if the Ready for Hydrocarbons
Date fails to occur within sixty (60) Days of the Fixed Fee Accrual Date, and
such failure is the Sole Fault of Company, at the end of the calendar month
during which the Early Payment Commencement Date occurs, prepare and send to
Company an invoice for (1) the First Accrued Reimbursables incurred by
Contractor during the First Reimbursables Accrual Period, and (2) the
Reimbursables incurred by Contractor from the Delivery Date or the Early Payment
Commencement Date (whichever Date occurs first), to and including the end of the
month during which such Date occurs. Subject to the provisions of Clause
16.1(i)(c), for all other payments of Reimbursables to be paid by Company to
Contractor for the Services to be performed each month following the month
during which the Delivery Date or the Early Payment Commencement Date occurs, as
applicable, Contractor shall, at the end of each such month (in the case of the
Second Accrued Reimbursables at the end of the month during which the Successful
Run Completion Date occurs), prepare and send to Company an invoice for the
Reimbursables incurred by Contractor during such month.

 

(b) In the event that the Ready for Hydrocarbons Date occurs within a six (6)
week period of the Ready for Commissioning Date, no Fixed Fee will accrue
hereunder until the Successful Run Commencement Date. In the event the

 

51



--------------------------------------------------------------------------------

Ready for Hydrocarbons Date fails to occur within six (6) weeks of the Ready for
Commissioning Date, the Fixed Fee shall, as hereinafter provided, accrue and
Company shall, subject to the provisions of Part A, Section I.C.3.d of
Attachment B, be obligated to pay to Contractor the Accrued Fixed Fee pursuant
to the following terms and conditions for each Day that the Ready for
Hydrocarbons Date is delayed beyond the Day immediately preceding the Fixed Fee
Accrual Date. In such event, for the payment of the Accrued Fixed Fee earned by
Contractor from the Fixed Fee Accrual Date and thereafter throughout the Fixed
Fee Accrual Period, Contractor shall, at the end of the calendar quarter during
which the Delivery Date occurs or, if the Ready for Hydrocarbons Date fails to
occur within sixty (60) Days of the Fixed Fee Accrual Date, and such failure is
the Sole Fault of Company, at the end of the calendar quarter during which the
Early Payment Commencement Date occurs, send to Company an invoice prepared in
accordance with the terms of this Agreement, including Attachment B, for (1) the
Accrued Fixed Fee earned by Contractor during the Fixed Fee Accrual Period
(calculated by multiplying the number of Days constituting the Fixed Fee Accrual
Period by the Daily Fixed Fee), and (2) the Fixed Fee, if any, earned by
Contractor from the Delivery Date or the Early Payment Commencement Date
(whichever Date occurs first) to and including the end of the calendar quarter
during which such Date occurs. Notwithstanding the foregoing, the Fixed Fee
shall not accrue and Company shall have no obligation to pay to Contractor any
component of the Fixed Fee for the period from the Ready for Hydrocarbons Date
to and including the Day immediately before the Successful Run Commencement
Date. For all other payments of the Fixed Fee, if any, to be paid by Company to
Contractor for the Services to be performed each calendar quarter during the
Term following the calendar quarter during which the Delivery Date or the Early
Payment Commencement Date, as applicable, occurs, Contractor shall, at the end
of each such calendar quarter, prepare and send to Company an invoice for the
amounts payable (or credits to the Fixed Fee due to Downtime reduction or
Shutdown) by Company for such calendar quarter.

 

(c) On the Ready for Hydrocarbons Date, Company shall cease paying all O&M
Compensation (including Accrued O&M Compensation) and shall, instead, commence
accruing the Second Accrued Reimbursables only (and not the Fixed Fee) for each
Day during the Second Reimbursables Accrual Period. Company shall thereafter
only commence paying O&M Compensation and the previously accrued but unpaid
Accrued O&M Compensation once more as of the Delivery Date.

 

52



--------------------------------------------------------------------------------

(d) Following the Delivery Date, Company shall, subject to the terms of this
Article 16, and subject further to the Downtime, Shutdown and other O&M
Compensation reduction, offset and other provisions of this Agreement, continue
to pay O&M Compensation, including First Accrued Reimbursables (if any remain
unpaid), Second Accrued Reimbursables, and the Accrued Fixed Fee (if due
Contractor hereunder and unpaid as of the Delivery Date), throughout the
remainder of the Term, pursuant to the provisions of this Agreement.

 

  (ii) Subject to the provisions of Clause 16.8, Reimbursable Costs and Time
Rates incurred by Contractor pursuant to the terms of this Agreement, including
Attachment B, shall reflect a breakdown of the currencies in which such
Reimbursable Costs and Time Rates were paid and Company shall, if permitted by
applicable law and following Contractor’s delivery of the letter from Bank
Negara Malaysia as required by the terms of Clause 3.4, repay Contractor in US
dollar equivalent at the applicable exchange rate published by Malaysia Banking
Berhad Kuala Lumpur, prevailing at the opening of business on the date the cost
was incurred. Company shall pay only invoices supported by evidence verifying
payment by Contractor of all items listed in such invoice within thirty-five
(35) days of its receipt of same.

                                                           

 

  (iv) Subject to Contractor securing all necessary approvals and furnishing
documentary evidence to Company that Contractor is duly authorized by Bank
Negara Malaysia in Kuala Lumpur to accept payment in United States dollars, all
payments hereunder shall be made in immediately available freely transferable
currency as provided for in Clause 16.8, without discount, setoff or deduction
of any kind, except as expressly permitted by this Agreement, by inter bank
transfer, free of bank charges, to such bank or financial institution as
Contractor shall designate, in writing, for credit to the account of Contractor.
Subject as hereinafter provided, Company shall pay Contractor’s invoices for the
Services provided hereunder (pursuant to the terms hereof) within thirty-five
(35) Days of Company’s receipt of each such invoice. Company shall have the
right to withhold from payments to be made to Contractor all amounts that it in
good faith disputes, provided that Company, no later than five (5) Days prior to
withholding any amounts otherwise due Contractor, shall notify Contractor that
it is disputing an invoice and shall give detailed reasons for its dispute.

 

  (v) Notwithstanding any other provision of this Clause 16.1 or any other
provision of this Agreement to the contrary, in no event shall the

 

53



--------------------------------------------------------------------------------

payment provisions of this Clause 16.1 (or the payment provisions of any other
Clause of this Agreement) require or obligate Company to pay to Contractor
duplicate payments of First or Second Accrued Reimbursables, Accrued Fixed Fee,
Reimbursables, Fixed Fee or any other amounts otherwise due Contractor by
Company hereunder.

 

  16.2. Commencement and Cessation of O&M Compensation. O&M Compensation shall
accrue and become payable in accordance with Clause 16.1, and O&M Compensation
shall cease to be payable as of the Redelivery Date or upon the termination of
this Agreement, as applicable except for O & M Compensation incurred or earned
prior to such termination date or Redelivery Date that remains to be
invoiced/paid. Any O&M Compensation paid in advance by Company representing
compensation for a period beyond the Redelivery Date or date of termination
shall be refunded by Contractor within thirty (30) days after the Redelivery
Date or date of termination, as applicable.

 

  16.3. Failure to Pay. Without prejudice to Contractor’s rights under Clause
24.3, if Company fails to make payment of any undisputed amount owing within
thirty-five (35) days of Company’s receipt of an uncontested invoice, then:

 

  (i) all money due to Contractor shall accrue interest, at the Agreed Interest
Rate, from the due date of payment to the date of receipt by Contractor; and

 

  (ii) Contractor may at its absolute discretion suspend all or any part of the
Services until payment has been made if such non-payment continues for thirty
(30) continuous Days following written notice from Contractor to Company that
payment of such undisputed amount is overdue. No right of suspension will arise
in respect of non-payment or delayed payment of an amount to the extent that
payment of the amount concerned is subject to a dispute. If Company fails to pay
any such undisputed amount within such thirty (30) Day period following receipt
of Contractor’s notice as aforesaid, Contractor may again give Company thirty
(30) Days written notice to pay such undisputed amount. If Company still fails
to pay same within such thirty (30) Day period, Contractor shall thereafter have
the right to terminate this Agreement pursuant to the provisions of Clause
24.3(i), and pursue any remedies to which it is entitled under applicable law or
this Agreement.

 

  16.4. No Payment Delays. Payment by Company shall not prejudice its rights in
the future to dispute any part of any invoice including any invoice previously
paid. In the instance of dispute over any part of an invoice, Company shall not
delay payment of the undisputed part of the invoice.

 

  16.5. Invoice Disputes. Any unresolved dispute concerning an amount contained
within an invoice shall be resolved between the Parties as set out in Article
37. Following resolution of the dispute or issuance of an arbitration award, any
amount agreed or found to be payable by one Party to the other Party shall be
paid within ten (10) Days after the date of such resolution or award (unless
such award otherwise provides), together with interest thereon at the Agreed

 

54



--------------------------------------------------------------------------------

Interest Rate calculated for the period between the final date of payment and
the date the amount was initially due for payment; provided, however, if any
delay is the justifiable result of the Party concerned failing to provide
material information, interest will be payable from thirty (30) Days following
receipt of such information.

 

  16.6. Contractor’s Invoices. All invoices submitted by Contractor shall:

 

  (i) refer to this Agreement and if applicable, Company’s purchase order number
(which Company will furnish to Contractor);

 

  (ii) be submitted with sufficient documentation to support such invoices and
permit verification by Company; and

 

  (iii) be submitted to and received by Company for the purposes of this
Agreement at the address designated by Company in writing.

 

  16.7. Change in Payment Instructions. Should Contractor wish to change any
bank or other financial institution to which payment is to be made, at least
thirty (30) Days prior written notice shall be given to Company of the new bank
or financial institution and account details where such payment is to be made.

 

  16.8. Payment Currency. The O&M Compensation and all other payments due under
this Agreement are stated in United States dollars and in the event that
Contractor is not authorized to accept United States dollars, or for any reason
Contractor cannot for any period of time receive any such payment in United
States dollars (by Government intervention or law, rule or regulation or
otherwise), then payment shall be made in Malaysia Ringgits. For the purpose of
converting US dollars to enable payment to be made in Malaysia Ringgit, the rate
of exchange to be used shall be the average of the selling and buying rates of
Telegraphic Transfer published in the opening of business rate sheet by Malayan
Banking Berhad Kuala Lumpur on the due date for payment or the date the cost
incurred in the case of Reimbursable Costs. If such Day falls on a Day where the
rate is not available, the rate quoted immediately before such Day shall be
used. During any Secondary Term, the exchange rate shall be the Malaysian
Ringgit amount equal to the selling rate in Malaysia of the U.S. Dollar, as
published in said business rate sheet on the due date, discounted by the lesser
of (a) the average of the difference between the buying and selling rates at the
date of exchange, or (b) the average of the difference between the buying and
selling rates on December 1, 2004 as reported by Bank Negara.

 

  16.9. Excess Shutdown. Unless otherwise specifically agreed by Company in any
Variation Order with Contractor, if during any contract year of the Term
Shutdown occurs, and the Shutdown Period continues for a period exceeding three
(3) consecutive Days and such Shutdown does not fall within the unused and
available Annual Maintenance Allowance set forth in the applicable Annual
Maintenance Allowance Schedule for such contract year, or is not due

 

55



--------------------------------------------------------------------------------

to any drydocking agreed in writing by Company, Company shall continue to pay to
Contractor an amount equal to

    of the Reimbursables (due Contractor hereunder), but the Fixed Fee due
Contractor hereunder

shall be reduced pursuant to the provisions of Clause 14.2 for any such
excessive Shutdown Period. Furthermore, the period of time commencing when
Contractor recommences Crude Oil processing operations at the FPSO Site after a
Shutdown until the time when Full Flow Rates are resumed shall be deemed
Downtime and handled in the manner set forth in Clause 14.2(ix) of this
Agreement.

 

  16.10. Adjustments. All adjustments or deductions due to Downtime, Shutdown or
other causes as provided for in Clause 14.2 or elsewhere in this Agreement or
Attachment B, shall be charged or credited by Contractor to Company on the
invoice for the first calendar month which occurs following the calendar quarter
in which the Downtime or Shutdown occurred. All such invoices shall state, in
reasonable detail, the cause and duration of all such Downtime or Shutdown.
Company may offset against any Fixed Fee due, (i) , any disputed amounts arising
under this Article 16 (provided Company complies with the five (5) Day notice
provision set forth in Clause 16.1(iv)), (ii) any Downtime, Shutdown or Force
Majeure deductions under this Agreement and (iii) other reductions in O&M
Compensation due or other amounts due from Contractor to Company under this
Agreement and not paid by Contractor to Company within thirty (30) Days of their
due date, unless such amounts due are already reflected as a discount on
Contractor’s invoices.

 

  16.11. No Obligation. Notwithstanding any other provision hereof to the
contrary, in no event shall Contractor be entitled to invoice Company, nor to
receive from Company, any component of O&M Compensation (including Accrued O&M
Compensation), and Company shall have no obligation or requirement to pay for
any such component of O&M Compensation for the performance of the Services
required of Contractor, which Services are performed by Owner pursuant to the
terms of the Charter, and for which Owner receives compensation thereunder for
the performance of such Services pursuant to the terms of the Charter.

 

17. AUDIT

 

  17.1. Audit Rights. Contractor shall, and shall cause its Subcontractors and
Affiliates (and the Subcontractors of such Affiliates) to, in connection with
the performance of the Services, maintain books and records in accordance with
generally accepted accounting principles of the appropriate jurisdiction applied
on a consistent basis and shall retain such books and records for a period of
not less than two (2) years following the expiration or termination of this
Agreement. Company and its duly authorized representatives shall have access at
all reasonable times to the books and records maintained by Contractor and its
Affiliates, and the Subcontractors of both, relating to any reimbursable
Services performed under this Agreement (including all books and records in any
manner relating to Reimbursable Costs and Time Rates, including all
Demobilization Costs, Bonus and Assessment calculations, and Variation Orders if
performed under a cost plus basis, if paid by Company to Contractor pursuant to
the terms hereof), plus all books and records relating in

 

56



--------------------------------------------------------------------------------

       any manner to taxes, duties, fees and similar charges paid or reimbursed
by Company on Contractor’s behalf), and shall have the right to audit such books
and records at any reasonable time or times during the Term, and during such two
(2) year period for the purpose of determining the correctness of the charges
made to Company and of compliance with this Agreement. For the purposes of
audit, Company shall have the right to examine, in Contractor’s offices, during
business hours and for a reasonable length of time, books, records, accounts,
correspondence, instructions, specifications, plans, drawings, receipts and
memoranda insofar as they are pertinent to these audit rights or for verifying
invoices in relation thereto and shall be entitled to copies (free of charge) of
all such data, documentation and supporting information. Contractor shall
reconcile its books and records in accordance with the results of any such
audit, and Company or Contractor, as the case may be, shall promptly pay any
adjustments necessary to give effect to such reconciliation.

 

  17.2. Survival of Audit. This Article shall survive expiration or termination
of this Agreement for a period of two (2) years..

 

18. LIENS

 

  18.1. No Liens. Except for Permitted Encumbrances and Company’s lien for any
unperformed Contractor obligations, subject to the Lender’s rights in the QEL
referenced in Clause 4.9 of the Charter, neither Company nor Contractor shall
have the right, power or authority to create, incur, or permit to be imposed
upon the FPSO any Encumbrance whatsoever.

 

  18.2. Payments. Contractor shall pay promptly all justified Claims or
justified demands for labor, materials, supplies, facilities, tools and
equipment arising or occurring from any of Contractor Group’s acts or omissions
under this Agreement or otherwise and shall promptly remove immediately any
lien, Encumbrance, arrest or detention or charge on the FPSO arising as a result
of Contractor’s failure to so pay. Company may at its option discharge any such
lien, charge, Encumbrance or Claim for which Contractor is liable under this
Article, and provided that such costs or expenses are not recoverable as
Reimbursable Costs, recover any costs and expenses thereby incurred from any
monies due or which may become due to Contractor under this Agreement or in the
event that no further monies become due, recover the same as a debt from
Contractor. Company undertakes to give Contractor reasonable opportunity to
discharge any such lien, charge, encumbrance or Claim before Company exercises
its rights under this Clause.

 

  18.3. Liens Arising by Operation of Law. Certain liens or Encumbrances may
attach to the FPSO from time to time by operation of law. If any action is taken
to enforce any Encumbrance on the FPSO, Contractor shall immediately notify
Company thereof and take such steps as are necessary to prevent any such action
from adversely affecting Company’s rights under this Agreement. In the event
that, without the prior written consent of Company, Contractor grants or suffers
to exist an Encumbrance to attach to the FPSO and Contractor fails to remove
such lien or Encumbrance within the time period set forth in Clause 24.2(xiii),
then in addition to any other rights Company

 

57



--------------------------------------------------------------------------------

may have under this Agreement, Company may terminate this Agreement pursuant to
the provisions of Clause 24.2(xiii), provided the termination conditions in such
Clause are met whereupon Contractor shall immediately reimburse Company for any
sums paid to Contractor and not earned and any other sums to which Company is
entitled under this Agreement.

 

  18.4. Contractor Discharge of Encumbrances. Contractor shall promptly
discharge any lien or Encumbrance, other than Permitted Encumbrances, arising by
operation of law by, through, or under Contractor Group and that attaches to the
FPSO and shall save, defend, protect, indemnify, and hold harmless Company Group
from any Claims, liabilities, losses, or damages suffered or incurred by Company
Group in relation to such liens or Encumbrances.

 

19. HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS

 

  19.1. Contractor Representations and Warranties. By accepting and agreeing to
perform the Services under this Agreement, Contractor represents that it is
fully capable of performing the Services in compliance with and shall in all
respects comply with the provisions of Attachment F to this Agreement and all
applicable Malaysian and other relevant international, regional, national and
local safety, health and environmental laws and regulations and good maritime
operating practice and procedures as well as international accepted standards
binding upon the FPSO or Contractor and any protocols, agreements, rules, codes
or standards relevant to performance of the Services.

 

  19.2. Safe Work Environment. Contractor is responsible for providing and
maintaining a safe and healthy work environment at the FPSO, for Contractor
Group Personnel, Company Group Personnel and all Third Parties. All such people
at the FPSO are required to comply with Contractor’s efforts to provide and
maintain a safe and healthy work environment.

 

  19.3. Contractor’s Safety Program. Company is responsible for coordinating the
work of Company Group Personnel with Contractor and advising such Persons that
they must comply with Contractor’s safety program while at the FPSO.

 

  19.4. Helicopters/Marine Traffic. The Master may, during the Term, regulate
the landing and taking off of helicopters and handling of launches and small
boats employed by Company whilst alongside the FPSO and may defer offloading if
he sees fit, in each case for safety purposes.

 

  19.5. HS&E Regulations and Procedures. Contractor shall provide (if it has not
previously done so pursuant to an existing operating and maintenance agreement
with Company) to Company a copy of Contractor’s written Health, Safety and
Environmental (“HS&E”) general regulations and procedures which shall comply
with all relevant laws of Malaysia and all applicable international conventions.
Company shall review these HS&E general regulations and procedures and the
Parties shall mutually agree in writing on a set of HS&E general regulations and
procedures (“HS&E General

 

58



--------------------------------------------------------------------------------

Regulations and Procedures”) that comply with the laws of Malaysia and
Attachment F to this Agreement and are not in conflict with the rules and
regulations promulgated by the country of the FPSO’s flag and registry, that
will govern the FPSO, all Persons onboard and the performance and provision of
the Services. Notwithstanding the foregoing, Contractor agrees to conduct
operations in compliance with the following standards and in the event of
conflicts between the following requirements, the strictest criteria shall
apply: the International Safety Management (ISM) Code for Safe Operation of
Ships and Pollution Prevention, effective July 1, 1998 and all subsequent
amendments (and Contractor shall at all times be in possession of a valid Safety
Management Certificate thereunder), the International Convention for the
Prevention of Oil Pollution from Ships, 1973, as amended by the Protocol of 1978
relating thereto (MARPOL 73/78) including all amendments in force and/or
expected to be in force during the Term; International Convention for the Safety
of Life at Sea 1974, as modified by the Protocol of 1978, (SOLAS) and the
Company provided Environmental Management Plan for the Field included in
Attachment D to this Agreement.

 

  19.6. FPSO Terminal Operations Manual. Contractor shall abide by the FPSO
Terminal Operations Manual agreed to in writing by Contractor and Company under
this Agreement which shall apply to and govern the offloading of tankers at the
FPSO (to be referred to herein as the “FPSO Terminal Operations Manual”).

 

  19.7. Contractor Compliance. Contractor shall comply with Contractor’s written
HS&E regulations and procedures in accordance with Attachment F to this
Agreement (approved in writing by Company under this Agreement).

 

20. TAXES

 

  20.1. Taxes and Duties.

 

  (i) This Agreement has been entered into on the Contract Date under the
current tax laws and regulations of Malaysia, including, but not limited to,
turnover and services taxes, taxes on or deductible from payments, consumption
taxes, business taxes and customs duties, the Malaysian Income Tax Act 1967, as
amended, and taxes on gains or net income.

 

  (ii) Subject to the provisions of Clause 20.1(iii) and Clause 20.2 of this
Agreement, Company shall be authorized to withhold taxes from the payments made
under this Agreement in accordance with the laws, regulations and/or directives
in force in Malaysia and all other appropriate jurisdictions from time to time.

 

  (iii) O&M Compensation and other payments described in this Agreement made by
Company to Contractor are exclusive of any Malaysia services tax chargeable in
Malaysia as of the Ready for Risers Date. Company shall following the receipt of
evidence satisfactory to Company of Contractor’s payment of Malaysia services
tax, paid in accordance with applicable law, reimburse Contractor, pursuant to
the provisions of Article 16, for the documented cost of such Malaysia

 

59



--------------------------------------------------------------------------------

services tax incurred by Contractor or its Subcontractors in connection with the
performance of the Services (which reimbursement shall not include any service
charge or mark up or any interest, fine or penalty associated in any way with
Contractor’s failure to make timely payment of such service tax).

 

  (iv) The O & M Compensation and other payments described in this Agreement
further exclude: (a) taxes and related charges on services and supplies forming
part of the Reimbursable Costs, and (b) subject to Clause 20.4(iii), all
Malaysian customs duties for which Company is responsible in accordance with
Clause 4.17. Company shall, following the receipt of evidence satisfactory to
Company of Contractor’s payment of such taxes, duties, and related expenses,
reimburse Contractor, pursuant to the provisions of Article 15, for the
documented cost of such expenditures incurred by Contractor in connection with
the performance of the Services.

 

  20.2. Statutory Exemptions. If Contractor claims to be exempted from any
statutory withholding tax or deduction, it shall inform Company in writing and
promptly provide any necessary documentation to support such exemptions,
including a certificate of exemption or preferential tax treatment from the
relevant taxing authority.

 

                  20.3.  

Company’s Tax Indemnity.

                                                                               
                                                                       

 

                  20.4.  

Contractor’s Tax Indemnities.

                                                                               
                                                                       

 

  (i) all sales, excise, storage, value added, consumption and use taxes,
licenses, permit and registration fees, income, profit, excess profit,
franchise, and personal property taxes;

 

  (ii) all employment taxes and contributions imposed or that may be imposed by
law, trade union contracts, or regulations with respect to or measured by the
compensation (wages, salaries or other) paid to employees of Contractor
including, without limitation, taxes and contribution for unemployment and
compensation insurance, old age benefits, welfare funds, pensions and annuities,
and disability insurance and similar items; and

 

60



--------------------------------------------------------------------------------

  (iii) in the event Contractor fails or refuses to comply with Company’s
reasonable and lawful instructions in accordance with Clause 4.17, all customs
duties applicable on the import into and export from Malaysia of Contractor
Property, Contractor’s goods, equipment and materials, including any such items
imported in Company’s name and which are on the prevailing “Master List of
Materials and Equipment for Upstream Petroleum Operations Exempted from Customs
Duties and Sales Taxes” (referred to below as the “Master Exemption List”).

 

  20.4.1 Nothing in Clause 20.4 shall limit or affect Contractor’s entitlement
to receive approved Reimbursable Costs or Time Rates under this Agreement.

 

  20.5. Certain Malaysian Tax and Customs Duties Requirements. In relation to
the importation of Contractor’s equipment and materials into Malaysia:

 

  (i) Any goods, equipment or materials imported overland into Malaysia for
performance of the Services shall be delivered under bond to the Company’s
Supply Base.

 

  (ii) If Contractor’s goods, equipment or materials which fall within the
Master Exemption List are to be imported in the name of Company by a route other
than via the Supply Base, Contractor shall be required to move such equipment
under bond to the Company’s Supply Base. Contractor shall obtain Company’s prior
written approval and shall provide sufficient notice to Company for customs
clearance.

 

  (iii) Importation of such goods, equipment and materials shall be made in the
name of Contractor if Contractor has a warehouse at the Company’s Supply Base;
otherwise, such imports shall be made in the name of Company.

 

  (iv) If any Contractor’s goods, equipment or materials which are not listed on
the Master Exemption List will not be consumed in the performance of the
Services, but will be utilized for a period of less than six (6) months,
Contractor shall import such goods, equipment or materials on the basis of
temporary import for re-export; and Company shall, if requested, provide
reasonable assistance to enable Contractor to obtain such exemption, at
Contractor’s expense.

 

  (v) Contractor shall be responsible for the preparation of all documents
required by governmental authorities in connection with the import and export of
Contractor’s goods, equipment and materials to and from Malaysia. Company agrees
to use reasonable efforts to assist Contractor with respect to the documents and
approvals required by Contractor under this sub-clause (v).

 

61



--------------------------------------------------------------------------------

  (vi) Contractor shall be responsible for its goods, equipment and materials
imported into Malaysia while such items are in Contractor’s custody. Contractor
shall save, indemnify, defend, protect and hold harmless Company Group from and
against any Claims, demands and causes of action which may arise as a result of
damage to, shortages, or overages in inventory of such equipment.

 

  (vii) Upon termination of this Agreement, Contractor shall, subject to the
provisions of Article 8, take immediate steps to remove such equipment from
Malaysia (unless such goods, equipment or materials have been used, lawfully
abandoned or consumed in the performance of the Services or lawfully transferred
to Company). Unless Company agrees otherwise in writing, Contractor shall comply
with all reasonable and lawful directions and procedures as required by Company
to cause such equipment to be removed as aforesaid as expeditiously as possible.

 

  (viii) If any of Contractor’s goods, equipment or materials listed in the
Master Exemption List and imported in Company’s name into Malaysia are to be
sold, transferred, disposed of or otherwise dealt with prior to their removal
from Malaysia, Contractor shall give prior notice to Company of its intention,
and such action shall only be taken after prior written consent from Company.
Company shall attempt to obtain the necessary approvals from the relevant
governmental authorities for such action.

                                                                               
                                                                               
                                                           

 

                                                                               
                                                                               
                                                           

 

62



--------------------------------------------------------------------------------

  (a) all sales, excise, storage, consumption and use taxes, licenses, permit
and registration fees, income, profit, excess profit, franchise, and personal
property taxes imposed or may be imposed on Company;

 

  (b) all employment taxes and contributions imposed or that may be imposed by
law, trade union contracts, or regulations with respect to or measured by the
compensation (wages, salaries or other) paid to employees of Company including,
without limitation, taxes and contribution for unemployment and compensation
insurance, old age benefits, welfare funds, pensions and annuities, and
disability insurance and similar items; and

 

  (c) all customs duties which apply in Malaysia to the import into or export
from Malaysia of Company Property and, subject to the requirements of Clause
4.17, all customs duties which apply in Malaysia to the import into or export
from Malaysia of Contractor Property utilized exclusively in connection with the
performance of the Services.

                                                                               
                                                                               
                                                           

 

  (xii) Each Party shall give prompt notice to the other of all matters
pertaining to non-payment, payment under protest, claims of immunity, or
exemption from any taxes or duties, to the extent that such action or omission
could impact on the tax position of the other Party.

 

  20.6. Tax Savings. Contractor agrees that any and all savings, exemptions or
incentives obtained by Contractor with respect to income or corporate taxes or
duties, imposts or other taxes of any kind (including, but not limited to, those
set forth in Clause 20.1(i)) from or with respect to any applicable taxing
jurisdiction or authority as a result of Owner’s, the Contractor’s, the
Company’s and/or any co-venturer’s structuring (whether or not involving
Subcontractors and/or Contractor) of the ownership, chartering or operation of
the FPSO or the performance of the Services, shall be refunded to Company to the
extent Contractor has been compensated by Company for such amounts.

 

63



--------------------------------------------------------------------------------

21. CONFLICTS OF INTEREST

 

  21.1. Commissions/Fees. No member of Contractor Group shall pay any
commissions or fees or grant any rebates or other remuneration or gratuity to
any member of Company Group. No member of Contractor Group shall grant any
secret rebates, one to the other, nor pay any commissions or fees to the
employees or officers of the other.

 

  21.2. Corrupt Payments. By accepting this Agreement and agreeing to perform
the Services, Contractor warrants that neither it nor any member of Contractor
Group has made, will make, or will permit to be made, with respect to the
Services or other matters provided for under this Agreement, any offer, payment,
promise to pay or authorization of the payment of any money, or any offer or
gift, or give or promise to give or authorize the giving of anything of value,
directly or indirectly, to or for the use or benefit of any official or employee
of the Government or to or for the use or benefit of any Malaysian or other
Government political party, official, governmental department, agency or
instrumentality thereof or any Government controlled entity or candidate for the
purpose of: (i) influencing an official act or decision of that Person; (ii)
inducing that Person to do or omit to do any act in violation of his, her or its
lawful duty; or (iii) inducing that Person to use his, her or its influence
within the Government to affect any Government decision or secure any improper
advantage. Contractor further warrants that neither it nor any member of
Contractor Group has made or will make any such offer, payment, gift, promise or
authorization to or for the use or benefit of any other Person if Contractor or
any member of Contractor Group knows, has a firm belief, or is aware that there
is a high probability that the other Person would use such offer, payment, gift,
promise or authorization for any of the purposes described in the preceding
sentence. The foregoing warranties do not apply to any facilitating or
expediting payment to secure the performance of routine Government action.
Routine Government action, for purposes of this Clause shall not include, among
other things, Government action regarding the terms, award, amendment, or
continuation of this Agreement. Contractor shall respond promptly, and in
reasonable detail, to any notice from Company or its auditors pertaining to the
above stated warranty and representation and shall furnish documentary support
for such response upon request from Company.

 

  21.3. Claims. Contractor shall and hereby agrees to save, indemnify, defend,
protect and hold harmless Company Group from and against all Claims in
connection with the warranties and agreements contained in this Article.

 

22. TITLE TO THE FPSO

 

The Parties acknowledge that Owner shall own and retain full legal title to the
FPSO and Contractor shall have no beneficial interest in the FPSO. Accordingly,
nothing herein contained shall be construed as creating a demise of the FPSO to
Contractor.

 

23. PARTY REPRESENTATIVES AND PERSONNEL

 

  23.1. Contractor Representative. Contractor shall nominate by notice to
Company in writing one of its Personnel as Contractor Representative for the

 

64



--------------------------------------------------------------------------------

purpose of overseeing the performance of the obligations of Contractor under
this Agreement and who shall have full authority to resolve all day-to-day
matters that arise between Company and Contractor. Company shall have the right
to approve nominations for Contractor Representative before any such appointment
is made by Contractor. Contractor shall not reassign Key Personnel under this
Agreement without written consent of Company; which consent shall not be
unreasonably withheld provided however, Company shall have the continuing right
to make reasonable requests that Contractor remove or substitute any or all
Personnel whose conduct or performance justifies removal or substitution, and on
such request, Contractor shall make the requested substitutions at a time in
line with normal crew change activities, unless safety considerations require
earlier substitution. All costs of any such removal or substitution additional
to costs that otherwise would have been incurred shall be paid by Contractor and
shall not be considered a Reimbursable Cost or Time Rate for purposes hereof.
Contractor shall at all times be responsible for and shall maintain strict
discipline and good order among its personnel and among its Subcontractors
personnel.

 

  23.2. Company Representative. Company shall nominate by notice to Contractor
in writing one of its Personnel as Company Representative for the purpose of
monitoring the performance of Contractor’s obligations under this Agreement and
who shall have the full authority to resolve all day-to-day matters that arise
between Company and Contractor. Company Representative shall at all times have
access to the FPSO and Contractor Group’s offices and may inspect the Services
or examine the records kept on the FPSO by Contractor Group. After the Delivery
Date, Company’s “Field Superintendent” will be Company Representative and shall
give all instructions of Company’s desired results for the operation of the
FPSO; provided, the Contractor Representative of the FPSO shall maintain control
of the FPSO at all times in order to provide these desired results in a safe and
secure manner and in accordance with this Agreement.

 

24. TERMINATION

 

  24.1. Termination by Company.

 

Without prejudice to Company’s other termination rights set forth in this
Agreement:

 

  (i) Before the Delivery Date. Company may terminate this Agreement at any time
prior to the Delivery Date by giving Contractor no less than ninety (90) Days
prior written notice of termination, provided that the Charter is also
terminated under its terms at the same time.

 

  (ii) After the Delivery Date and provided that the Charter is also terminated
under its terms at the same time, Company may, by written notice to Contractor,
terminate this Agreement at any time after the Delivery Date and before the
expiration of the Primary Term or any Secondary Term; provided, if this
Agreement is in the Primary Term, Company shall give Contractor at least six (6)
months prior written notice and if this Agreement is in a Secondary Term,
Company shall

 

65



--------------------------------------------------------------------------------

give Contractor at least three (3) months prior notice. If either of such events
occurs, the termination date of this Agreement shall be the Day six (6) months
(if in the Primary Term) or three (3) months (if in the Secondary Term), as the
case may be, after the Day on which Contractor receives Company’s notice of
termination.

                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 

  24.2. Other Company Termination Rights. If:

 

  (i) Contractor is in breach of any of its material obligations under this
Agreement and fails to resolve such breach to Company’s satisfaction pursuant to
the procedures and within the time limits set forth in Clause 24.5;

 

  (ii) Contractor suspends payment of its debts or is unable to pay its debts as
they become due, a petition is filed or an order is made or entered (and is not
stayed within thirty (30) Days of service thereof) or a resolution is passed or
an involuntary petition is filed or threatened to be filed for the winding up,
receivership, bankruptcy or reorganization of Contractor, or Contractor makes an
assignment for benefit of all or substantially all of its creditors, or a
receiver or administrator is appointed to all or substantially all of its
assets;

 

  (iii) Unless otherwise mutually agreed in writing by the Parties, Shutdown
occurs and continues for a period of ninety (90) consecutive Days at any time
during the Term, plus any unused hours of Annual Maintenance Allowance, as such
hours are reflected on the Annual Maintenance Allowance Schedule (unused by
Owner or Contractor) for the contract year or contract years in which such
ninety (90) consecutive Days of Shutdown occurs;

 

66



--------------------------------------------------------------------------------

  (iv) Subject to the provisions of Clause 24.1(iii) regarding the Option
purchase right of Charterer, the Charter terminates for any reason, this
Agreement shall also terminate, provided that in connection with any termination
under this subclause (iv), Company shall be required to pay to Contractor
Demobilization Costs if such termination of the Charter is for reasons which
under the provisions of the Charter would require Charterer to pay
Demobilization Costs (provided that Company shall never be required to make
duplicate payments of such amounts);

 

  (v) Contractor makes any assignment prohibited by Clause 25.3 of this
Agreement;

 

  (vi) Insurance required of Contractor under this Agreement is not obtained,
properly maintained or lapses (provided, however, that, in the case of any
insurance renewal, if Contractor demonstrates to Company’s reasonable
satisfaction prior to any such renewal that insurance coverages in any specified
amount or for any specified risk listed in Article 28 is not available in the
marketplace or from Owner’s P&I Club at the time of any renewal, and Company and
Contractor agree in writing to alternative amounts or coverages prior to any
such renewal, then Contractor shall not be in breach under this Clause 24.2(vi),
as long as no agreed insurance lapses or ceases to be in effect at any time);

 

  (vii) The legal status of Contractor terminates;

 

  (viii) Any representation or warranty of Contractor under this Agreement:

 

  (a) shall prove to be untrue, false or materially misleading when made or for
the time covered; and

 

  (b) as a consequence shall materially and adversely affect Company’s rights or
benefits under this Agreement; and

 

  (c) which Contractor has failed to remedy to Company’s satisfaction within
thirty (30) Days after written notice from Company;

 

  (ix) The Contractor Guarantor:

 

  (a) suspends payment of its all or substantially all of debts or is generally
unable to pay its debts in the ordinary course of its business;

 

  (b) passes a resolution, commences proceedings or has proceedings commenced
against it (which are not stayed within twenty-one (21) Days of service thereof
on the Contractor Guarantor) in the nature of bankruptcy or reorganization
resulting from

 

67



--------------------------------------------------------------------------------

insolvency or for its liquidation or for the appointment of a receiver, trustee
in bankruptcy or liquidator of its undertaking or assets; or

 

  (c) enters into any composition or scheme or arrangement with its creditors;

 

  (x) The Contractor Guarantee ceases to be in full force and effect before the
expiry of its agreed term (as agreed in writing by Company) (unless, within ten
(10) Business Days thereafter, a replacement Contractor Guarantee, by an entity
and a form satisfactory to Company, is executed and delivered to Company in
substitution for the original Contractor Guarantee);

 

  (xi) [Intentionally Left Blank];

 

  (xii) [Intentionally Left Blank];

 

  (xiii) Contractor permits or suffers to exist any Encumbrance or other
consensual or non-consensual security interest in respect of the FPSO (other
than a Permitted Encumbrance), and such encumbrance or other security interest
interferes with Company’s operations at the FPSO Site or its other operations in
the Kikeh Field and such Encumbrance or other security interest has not been
removed by Contractor within forty (40) Days after written notice requesting its
removal has been given by Company to Contractor; or

 

then and in such event:

 

Company, in addition to any other rights it may have under this Agreement, shall
have the right to immediately terminate this Agreement on demand by giving
Contractor fourteen (14) Days written notice at which time this Agreement shall
terminate without further obligation on either Party except, for the Company’s
accrued obligations hereunder incurred up to the termination date, including but
not limited to O&M Compensation which has been earned but not paid (whether or
not invoiced). Subject to any offset under this Agreement, Company shall, as of
such termination date, be relieved of all further obligations under this
Agreement.

 

  24.3. Contractor Termination Rights. If:

 

  (i) Company shall, for any reason, fail to make a payment due under this
Agreement (other than disputed amounts) and such default continues after receipt
by Company of Contractor’s ultimate written demand for payment given pursuant to
the provisions of Clause 16.3(ii);

 

  (ii) Company is in breach of any other of its material obligations under this
Agreement, and, such failure or breach continues for a period of thirty (30)
Days after written notice has been received by Company and such breach or
failure has not been remedied by Company within such thirty (30) Day period;

 

 

68



--------------------------------------------------------------------------------

  (iii) Company generally suspends payments of its debts or is unable to pay its
debts as they become due, a petition is filed or an order is made or entered
(and not stayed within thirty (30) Days of Service) or an involuntary petition
or an order is made or a resolution is passed for the winding up or bankruptcy
of Company, or Company makes an assignment for benefit of creditors, or a
receiver or administrator is appointed to its assets; or

 

  (iv) (a) Company Guarantor suffers or initiates any of the events outlined in
Clause 24.2(ix) above with respect to Company Guarantor or its operations, or
(b) the Company Guarantee ceases to be in full force and effect and is not
replaced with a Company Guarantee satisfactory to Owner within the time period
set forth in Clause 24.2(x);

 

then and in such event:

 

Contractor may, at its option, terminate this Agreement (a) in the case of
Clause 24.3(i), upon seven (7) Days, (b) in the case of Clause 24.3(ii) or
(iii), upon sixty (60) Days, and (c) in the case of Clause 24.3(iv), upon
fourteen (14) Days prior written notice to Company. If this Agreement is
terminated as aforesaid, Company shall remain liable to Contractor for all
amounts owing, earned and unpaid under Article 16 (whether or not invoiced) less
any credits or offset under Article 16 for all Services performed until the date
of termination plus Contractors’ Demobilization Costs.

 

  24.4. Article 32 Termination. Contractor’s duties and Services under this
Agreement may also be terminated by Company in accordance with the provisions of
Clause 32.3, and by Contractor in accordance with the provisions of Clause 32.4.

 

  24.5. Contractor’s Material Breach - Procedures. In the event of Contractor’s
material breach under Clause 24.2(i) above, Company shall notify Contractor in
writing to cure such breach. Contractor shall then use Best Efforts to cure the
breach within thirty (30) Days after it receives such written notice from
Company. If it fails to either (i) cure such breach, or (ii) demonstrate to
Company’s reasonable satisfaction, by delivering a detailed written proposal to
Company, that it will be able to cure such breach within a reasonable period of
time, Company may terminate this Agreement by giving Contractor a further
fifteen (15) Days written notice, upon the expiration of which notice, this
Agreement shall terminate

 

  24.6. Termination Procedures. In addition to the other provisions of this
Agreement which apply to Redelivery on termination of the Charter, or
Contractor’s duties and Services under this Agreement, the following shall be
applicable:

 

  (i) Contractor shall conduct Redelivery of the FPSO, to Company or to Owner,
as instructed by Company in writing, as soon as possible in accordance with
Company’s instructions, and the terms of this Agreement. Redelivery shall be
subject to the provisions of Article 3 hereof and those of Article 8.

 

 

69



--------------------------------------------------------------------------------

  (ii) The FPSO’s logbooks shall, following the termination of this Agreement,
remain onboard the FPSO. Company shall, following termination of this Agreement,
have the right to make a photostatic copy of the logbooks covering the Term and
the period prior thereto.

 

  24.7. Redelivery of FPSO. Contractor shall return the FPSO to the Owner, or as
otherwise specified by Company, to Company, if Company has exercised the Option
and Closing has occurred, as soon as possible and in accordance with Company’s
instructions upon termination of the Charter and, subject to the provisions of
Clause 24.1(iii), Contractor’s duties and Services under this Agreement.
Termination of this Agreement by either Contractor or Company shall be without
prejudice to the Parties’ rights under this Agreement accrued up to the
termination date, including Contractor’s right to receive O&M Compensation
payable under this Agreement pursuant to its terms less any credits or offsets
under Article 16 for the Services performed until the date of termination.

 

  24.8. Demobilization Costs. On termination of this Agreement, unless it is a
termination by Company pursuant to the provisions of Clause 5.7(ii)(a) (for
reasons in Clause 5.7(i)(a) or Clause 5.7(i)(c), or Clause 24.2 (except for the
requirements of Clause 24.2(iv)) or Article 29 or Article 30, Company shall pay
to Contractor the Demobilization Costs (as permitted by Attachment B) which are
associated directly with Contractor’s performance of the Services required to
demobilize the FPSO. Demobilization shall be deemed to have occurred whenever
the FPSO proceeds or is transported to an anchorage, berth or lay-up site for
any period of time, standby or lay-up.

 

25. ASSIGNMENT AND SUBCONTRACTING

 

  25.1. Company Assignment. Company may not assign its rights and obligations
under this Agreement to any other Person except:

 

  (i) to an Affiliate of Company (in respect of which, at the time of the
assignment, there is no intention or expectation that it will cease to be an
Affiliate); or

 

  (ii) to any party other than an Affiliate of Company with the prior written
consent of Contractor, which shall not be unreasonably withheld or unduly
delayed.

 

Any assignment referred to in this Clause 25.1 shall be subject to the further
condition that the Charter shall have been similarly assigned and that the
assignee shall perform all the obligations of Company under this Agreement from
the effective date of the assignment. Further, Company shall provide and keep in
effect the Company Guarantee or shall cause equivalent security to be furnished
with respect to the assignee’s obligations hereunder.

 

Notwithstanding any provision to the contrary contained in this Agreement, no
prior consent shall be required in the event of a corporate merger or
consolidation or sale of stock or other conveyance where the principal effect of
such transaction is the change of control or corporate merger or

 

70



--------------------------------------------------------------------------------

consolidation of the ultimate owner of either Party with or into another Person
provided that the resulting entity is of the same or better credit rating than
Company, as determined by Standard and Poor’s Rating Services or by Moody’s
Investor’s Services immediately after such merger or consolidation and such
entity agrees to obtain and provide a guarantee in substantially similar format
to that provided by Company.

 

  25.2. No Release of Prior Liability. Except with respect to an assignment to
an Affiliate, with effect from the effective date of an assignment pursuant to
Clause 25.1, Company shall be relieved from directly performing its obligations
under this Agreement but no such assignment shall relieve Company from any
liability of Company prior to the effective date of such assignment or any
liability of Company Guarantor under the Company Guarantee.

 

  25.3. Assignment to Affiliate of Contractor. Except as otherwise provided
below, Contractor shall have no right to assign any or all of its rights,
obligation, duties or Services under this Agreement to any other Person; except
that (i) Contractor may assign all of its rights and obligations hereunder to an
Affiliate if the provisions of Clause 4.11 continue to be satisfied pursuant to
its terms and the requirements of Clause 25.4 are satisfied in full. Any such
assignment shall not relieve Contractor of its obligations hereunder except as
may be otherwise provided in the Novation Agreement. Contractor shall be
expressly entitled to assign all or part of its O&M Compensation and/or
insurance proceeds under this Agreement to Owner’s lenders. Contractor shall
have the right to subcontract its obligations in respect of parts of the
Services and its obligations to reputable Subcontractors, and Contractor shall
periodically provide to Company a current list of all Subcontractors. Any such
assignment or subcontract shall not:

 

  (i) relieve Contractor or Contractor Guarantor of any of the obligations or
liabilities under this Agreement;

 

  (ii) remove Contractor’s responsibility for the acts or omissions of any
assignee or Subcontractor or other members of Contractor Group; nor

 

  (iii) require Company to pay any compensation whatsoever other than that
payable in accordance with this Agreement.

 

  25.4. Novation Agreement.

 

  (i) In the event Contractor elects to assign all of its rights and obligations
under this Agreement to an Affiliate, Company, Contractor and such Contractor
Affiliate shall enter into a Novation Agreement (the form of which is appended
hereto as Attachment I), which Novation Agreement shall, with respect to this
Agreement and the Services to be assigned, set forth the parties rights and
obligations thereunder with respect to such assignment but Contractor shall, if
a substitute or equivalent guarantee acceptable in writing to Company is not
provided by Contractor under the Novation Agreement, guarantee performance by
any permitted assignee of all of Contractor’s obligations under this Agreement,
which obligations shall continue to be supported by the Contractor Guarantee
which shall remain in full force and effect.

 

71



--------------------------------------------------------------------------------

  (ii) If any of the Services and this Agreement have been novated to an
Affiliate in connection with a transfer as permitted hereby:

 

  (a) Contractor shall procure that no material right of the Company under any
contract or subcontract for the Services or the O&M FPSO Work is waived; and

 

  (b) unless this Agreement has been terminated, Contractor shall procure that
no contracts or subcontracts for the Services or O&M FPSO Work are, by reason of
such novation, terminated.

 

  25.5. Company’s Right to Review Subcontracts. Without prejudice to the
provisions of Attachment B hereto, prior to execution of a subcontract,
Contractor shall, following the Contract Date, submit for Company’s review,
comment and prior written approval such subcontract, in its final unredacted
form, that Contractor proposes to enter into for the performance of any aspect
of the Services.

 

  25.6. Breach of Agreement by Contractor or Subcontractor. No subcontract or
breach or default of or by any Subcontractor or other member of Contractor Group
shall relieve Contractor from any obligation under this Agreement, and
Contractor shall be responsible for any act, neglect, or omission of any
Subcontractor or other member of Contractor Group as though such act, neglect,
or omission were that of Contractor under the provisions of this Agreement.

 

26. PATENT INDEMNIFICATION

 

  26.1. Contractor’s Indemnification Obligations. Contractor shall save,
indemnify, defend, protect and hold harmless Company Group from any Claims
suffered or incurred by Company Group based on a claim that the FPSO, or any
design or technology with respect thereto, or any item of equipment or part
thereof furnished hereunder by Contractor Group (including all Contractor
Property) or their use by Company infringes any intellectual property rights or
patents of any Third Party. Company shall notify Contractor promptly in writing
for the defense of same. Contractor shall pay all damages and costs awarded
therein against Company and in addition shall reimburse Company for its legal
costs and expenses incurred in connection with such claim. In case the FPSO, or
any design or technology with respect thereto, or any item of equipment or any
part thereof or their use by Company is held in such suit to constitute
infringement or if Company is restrained by any court order from keeping or
using the same, Contractor shall, at its own expense, either procure for Company
the right to continue using the FPSO or said design, technology or equipment in
the same manner as before, or replace the same with non-infringing components or
equipment, or modify it so it becomes non-infringing, in both cases without
diminishing the efficiency or effectiveness of the FPSO or other equipment.

 

72



--------------------------------------------------------------------------------

                      26.2.  

Company’s Indemnification Obligations.    

                                                                               
                                                                               
                       

 

  26.3. Intellectual Property Ownership and License. All intellectual property
made discovered or developed solely by Contractor prior to, in course of, or by
reason of, the performance of the Services for Company required by the terms of
this Agreement shall be and remain the property and copyright of Contractor and
is to be considered to be confidential information of Contractor (to which
Article 35 will apply). Contractor shall grant and does hereby grant to Company
and the Co-Venturers a worldwide, non-assignable, non-exclusive, royalty free,
irrevocable and perpetual license to use such intellectual property for any of
its operations under this Agreement.

 

  26.4. Improper Use. Notwithstanding the foregoing, neither Contractor nor
Company shall have any liability to the other for any indemnification and hold
harmless provisions hereunder with respect to any infringement claim based on
use of the product or equipment in question either (i) with other equipment,
products or software not within the Specifications; or (ii) in any manner
inconsistent with the terms of this Agreement. .

 

27. INDEMNITIES AND LIABILITIES

 

Under this Agreement, the indemnities and hold harmless provisions set forth in
the Clauses of this Article 27 set out below shall apply to and bind the
Parties.

 

  27.1. Indemnification.

                                           

                                                                               
                                                                               
                                                           

 

73



--------------------------------------------------------------------------------

                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                                
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
         

 

74



--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                  

 

75



--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
           

 

 

76



--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
           

 

77



--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
                                                                                

 

78



--------------------------------------------------------------------------------

                                                                               
                                                                                
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                                                               
                                                                                
                                                                               
                                                                               
                                                                               
                                                                                
                                                                                
                                                                               
                                                                               
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                 

 

79



--------------------------------------------------------------------------------

                                                                 

 

  27.14. Indemnities Covered by Insurance.

 

Each Party agrees that it has and during the Term will maintain, and will cause
each Subcontractor, to have and maintain adequate insurance to cover all of its
indemnity obligations under this Agreement and all other contracts and
agreements executed or contemplated in connection herewith.

 

  27.15. No Reimbursement. In no event shall any cost or expense of any member
of the Contractor Group incurred in connection with any aspect of the Article 27
regarding Contractor’s indemnification obligations to Company, qualify for
reimbursement hereunder as a Reimbursable Cost, a Time Rate, or any component of
the Fixed Fee unless such cost or expense, reasonably construed, would qualify
as a Reimbursable Cost in accordance with the principles set forth in Attachment
B, Part A, Section B.

 

  27.16. Survival of Indemnification. This Article 27 shall survive termination
of this Agreement.

 

28. INSURANCE

 

  28.1. General.

 

Without limiting any of its obligations and responsibilities under this
Agreement, including without limitation Article 27, with effect from the
Contract Date (unless otherwise specifically provided in this Article 28),
Contractor shall obtain and maintain, or cause to be obtained and maintained, in
full force and effect, insurance with a financially sound and reputable
insurance company or companies and a protection and indemnity club acceptable to
Company on terms and conditions and with policy limits that are customary for
owners and operators of an FPSO in similar circumstances and as provided
hereafter, and shall comply with all requirements of the national, local and/or
other governmental authority(ies) and/or appropriate and/or regulatory
authority(ies) where the FPSO Work and the other Services are to be performed
and the FPSO Site is located. All such insurance shall be primary and
noncontributory and shall be exclusive of any existing valid and collectible
insurance carried by Company Group for those risks and liabilities expressly
assumed by Contractor under this Agreement. Reasonable deductibles are
acceptable and shall be for the account of the responsible Party in accordance
with this Agreement unless otherwise provided in the Charter. Contractor shall
be entitled to assign all or any of its rights under the insurances to be
obtained and maintained by Contractor, by way of security, to Owner or
Contractor’s lenders.

 

80



--------------------------------------------------------------------------------

  28.2. Policy Provisions with Respect to all Policies and Coverages.

 

  (i) 30-Day Notice Provisions. All of the policies required to be obtained by
Contractor shall contain thirty (30) Day notice provisions for material change
or cancellation to be provided to Company by insurers (or, if insurers will not
provide direct notice, such notice will be provided to Company by Contractor),
except in respect of war and terrorism coverage where customary notice of
cancellation provisions shall apply, and such policies shall have adequate
territorial and navigation limits for the location of the FPSO Work and the
other Services, including, without limitation, off-shore operations at the FPSO
Site.

 

  (ii) Certificates of Insurance. Within twenty (20) days of the Contract Date,
Contractor shall furnish to Company certificates of insurance coverage for the
insurance the Contractor is obligated to provide under this Article 28 (except
for those insurances Contractor is not required to obtain until a later date
pursuant to the terms of this Article 28 which shall be provided by Contractor
at such times), signed by an authorized representative of the broker or insurers
evidencing the coverages, limits, endorsements and extensions required under
this Agreement. Commencement or performance of FPSO O&M Work or Services without
delivering such certificate of insurance shall not constitute a waiver of
Contractor’s obligation to provide the required insurance. Company shall have
the right to withhold payment of Contractor’s invoices for any payments under
this Agreement until receipt of such certificates. Renewal certificates shall be
obtained by Contractor as and when necessary and forwarded to Company as soon as
they are available, but in any event within fourteen (14) Days prior to each
renewal date. Contractor shall furnish the Company from time to time on request,
and in any event at least annually, with copies of all insurance policies, cover
notes and other documents evidencing the creation and renewal of the insurance
required under this Agreement.

 

  (iii) Contractor’s or Subcontractor’s Insurance. Contractor shall ensure that
any Subcontractor engaged by Owner or Contractor procures and maintains
insurance consistent with but not overlapping with the insurance provided in
this Article 28 (having regard to the nature of the work performed by Contractor
or any such Subcontractor), together with such other insurance as may be
required by law. Any deficiencies in the coverage or limits of their
Subcontractors’ insurance and any and all deductibles shall be the sole
responsibility of Contractor.

 

  (iv) Minimum Requirements. The limits specified in Clauses 28.3 and 28.4 are
minimum requirements and shall not be construed as being a limitation of either
liability or indemnity or as constituting acceptance by Company of
responsibility for financial or other liabilities or indemnities in excess of
such limits

 

81



--------------------------------------------------------------------------------

  (v) Charterer’s Rights on Owner’s Failure to Provide Insurance. If Contractor
fails or refuses to obtain any insurance required under this Article 28 or to
provide Company with written evidence of insurance when required, Company shall
have the right but not the obligation, to procure this insurance at Contractor’s
expense (to the extent of additional insurance costs thereby arising), and any
amounts paid by Company for this purpose shall immediately become due and
payable by Contractor to Company.

 

  (vi) Notice of Claims. Contractor shall notify Company immediately upon
receipt of any notice of claims, incidents or demands or of any situation which
may give rise to such claims or demands being made under the insurance required
under this Article 28. Written notice shall be given as soon as possible and not
later than five (5) calendar Days after the Contractor becomes aware of the
occurrence of any accident. For serious accidents (including but not limited to
death or serious injuries) notice shall be given immediately after the
Contractor becomes aware of the occurrence of any such accident and shall be
confirmed in writing by Contractor.

 

  (vii) Assistance by Each Party. Each Party shall give to the other all
reasonable assistance that may be required for the preparation and negotiation
of insurance claims.

 

  (viii) Prevention of Loss or Damage. Contractor shall at all times take all
necessary precautions to prevent loss or damage to the work performed in
connection with the O&M FPSO Work, the other Services, the FPSO, or any part
thereof, the Additional Equipment and other Company Property and Contractor
shall not do anything or permit any of its Subcontractors and Contractor and
Contractor Group to do anything whether on or off the FPSO Site which would or
might render void or voidable any policy of insurance required under this
Article 28.

 

  28.3. Insurances and Coverages

 

  (i) Intentionally Left Blank

 

  (ii) Intentionally Left Blank

 

  (iii) Required Coverages After Delivery Date. After the Delivery Date, all
relevant insurance required of Contractor (and, where applicable, its
Subcontractors and Contractor and its Subcontractors) under this Agreement shall
also be endorsed to include the following:

                                                                               
                                                                       

 

82



--------------------------------------------------------------------------------

                                                                               
                                                                               
               

                                                                               
                             

                                                                               
                                                                               
               

 

  (iv) Additional Insured/Joint Entrant Provisions. All insurance required of
Contractor and its Subcontractors under this Agreement shall also contain
endorsements that insurers will have no rights of recovery or subrogation
against Company in respect of claims which are the responsibility of Contractor
under this Agreement. In addition, after the Delivery Date, with respect to
Company interest in such insurance, Company shall be named as an additional
insured and shall be entered as a joint entrant with respect to all protection
and indemnity club coverage. Other than in respect of pollution after the
Delivery Date, Company shall not be entitled to assert a claim against
Contractor’s P&I Club insurance and other insurances with respect to liabilities
and losses assumed by Company or as to which Company indemnifies Contractor
under Article 27.

 

  (v) Marine Hull and Machinery Coverage. Contractor shall obtain and maintain
Marine Hull and Machinery Insurance on the FPSO (and Additional Equipment) and
on all other vessels and marine craft (whether navigable or not) and equipment,
including but not limited to hull and machinery owned, leased, chartered or
hired by Contractor, for no less than the replacement value of such vessels and
marine craft insurance providing coverage against losses or damage by such
perils and risks on “new for old” conditions, including war, strikes and
confiscation cover. Such Marine Hull and Machinery Insurance coverage on the
FPSO and Additional Equipment shall commence on and from the Contract Date.

 

  (vi) P&I Coverage.

 

From the Delivery Date. On and after the Delivery Date, Protection and Indemnity
Insurance for the FPSO (including Additional Equipment) and all other Contractor
owned, non-owned or hired waterborne craft/vessels including but not limited to
crew (including Company’s Personnel on board which have been approved by
insurers, unless Company is named as a joint entrant), Third Party liability,

 

83



--------------------------------------------------------------------------------

pollution, wreck, collision, tower’s liability, anchor handling liability and
contractual liability arising from or in

connection with the FPSO O&M Work and other Services under this Agreement to the
standard scope and limits

of P&I cover and in the case of the FPSO cover for an FPSO entry up to 

      amount per                

occurrence, (such amount is referred to as “Pollution Limit”). Contractor’s
right to limit pollution liability by statute, convention, law or regulation
shall be as set forth in Clause 27.5(i).

 

  (vii) General Liability and Umbrella Coverage.

 

  (a) From Delivery Date. General Liability/ Excess Liability on a per accident
basis against claims for Third Party property damage (including loss of use
arising therefrom) and personal injury (including bodily injury or death)
relating to the FPSO, and as may be required and to the levels required by
statute or

similar regulation in countries where any such Services are to be performed,
shall be obtained by

Contractor, subject always to a combined single limit of 

      for each accident with respect

to Third Party bodily injury and/or property damage (except to the extent this
is satisfied by the Protection and Indemnity Insurance in which case this limit
does not apply) Such General Liability/ Excess Liability coverage shall cover
Company (to the extent of Owner and Contractor’s responsibility under the
Charter and this Agreement), Owner, Contractor, and Owner and Contractor’s
relevant Affiliates.

 

  (b) Additional General Liability Coverages. Such insurance in sub-clauses (a)
of this Clause 28.3(vii) shall include coverage for: contractual liability;
broad form property damage; independent contractors; products liability and
completed operations liability; severability of interest; in rem; and personal
injury; shall be subject to watercraft exclusion, provided that watercraft are
not excluded under Contractor’s P&I coverage.

 

  28.4. Other Required Insurance Provisions, Limits and Coverages

 

All insurance required of Contractor under this Agreement shall include the
following with limits not less than and coverage not inferior to those specified
below, all acceptable to Company:

 

  (i) Workers’ Compensation/Employer’s Liability. Workers’ Compensation and
Employer’s Liability Insurance (including but not limited to maritime liability
coverage) or similar statutory social insurance as required by applicable law at
the FPSO Site and all other sites where the Services will be performed or P & I
coverage (in respect of employer’s liabilities to crew) providing coverage for
all Contractor’s employees and agents engaged in accomplishing the Services.
Contractor shall ensure that its Subcontractors maintain

 

84



--------------------------------------------------------------------------------

insurance for such purpose in respect of their employees. Such insurance shall
be endorsed so that claims formulated by Owner Group’s Personnel against
Charterer are treated as claims against Contractor and covered by such
insurance. Such insurance may, with respect to, the FPSO crew be substituted by
cover under Protection and Indemnity Insurance. All such insurance shall be
endorsed so that claims by Contractor Group’s Personnel against Company are
treated as claims against Contractor and covered by Contractor’s insurance.

 

  (ii) Automobile Coverage. At all times during the Term, Automobile Liability
Insurance covering all owned, hired, leased, rented and non-owned automobiles
and automotive equipment, used by Contractor Group in connection with the
execution of the Services, as may be required and to the levels required by
statute or similar regulation in countries where such Services are to be
performed.

 

  (iii) Removal of Debris Coverage. From and after the Delivery Date, there
shall be included under the Protection

and Indemnity Insurance or the Marine Hull and Machinery Insurance or other
insurance, a separate limit of

     of voluntary removal of debris coverage, which shall apply if Company
reasonably determines

that the wreck or debris from the FPSO interferes with Company’s current or
expected operations or wreck or debris from the FPSO subjects Company to
potential liability or damage.

 

  (iv) Other Insurance. Any other insurance which may be required by applicable
law.

 

  28.5. Insurance Proceeds.

 

Subject always to any lender’s rights to receive assigned insurance proceeds in
accordance with Clause 28.1, in the event of an actual or constructive total
loss of the FPSO, Contractor shall pay to Company all insurance amounts due and
owing to Company, if any, under this Agreement within fifteen (15) days after
Contractor receives payment from insurers (under its coverage described in this
Article 28) as a result of the risks referred to in this Article, if its
insurers make such payment.

 

  28.6. No Duplication

 

In the event Owner obtains and/or maintains on Contractor’s behalf, any
insurance Contractor is otherwise required to obtain and maintain pursuant to
the terms of this Article 28, and the premiums Owner pays to obtain and/or
maintain such insurance are recovered by Owner under the terms of the Charter as
an Insurance Reimbursable or Pre-Payments (as said terms are defined in the
Charter), the costs of such insurance and the premiums paid therefor shall not
be recoverable by Contractor as a Reimbursable Cost under this Agreement.

 

85



--------------------------------------------------------------------------------

  28.7. No Reimbursement

 

O&M Compensation due Contractor hereunder shall expressly exclude all costs and
expenses (in their entirety) incurred by Contractor or by Owner, on Contractor’s
behalf, in connection with obtaining and maintaining the FPSO Insurance Cover
(required by the terms of this Article 28) from the Contract Date through the
Day preceding the Delivery Date. From and after the Delivery Date and thereafter
throughout the Term, the costs of Contractor’s procurement and maintenance of
the FPSO Insurance Cover shall, subject to the terms of Article 15, be
recoverable as a Reimbursable Cost pursuant to the terms of Attachment B.

 

29. REQUISITION OR SEIZURE

 

  29.1. Government Action. In the event that the FPSO or title to the FPSO
should be requisitioned for use or seized by the Government or any governmental
authority on any basis (or the FPSO should be seized by any Person or
governmental authority under circumstances which are equivalent to requisition
of use or title), Company shall continue to pay full O&M Compensation for a
period not exceeding sixty (60) Days after such requisition or seizure. If such
requisition or seizure continues for a period longer than sixty (60) Days, all
O&M Compensation and other payments due under this Agreement shall cease as of
the sixty-first (61st) Day (except for any O&M Compensation due Contractor under
this Agreement which has accrued but remains unpaid) and this Agreement shall
terminate at such time without any notice from Company to Contractor and without
payment of any Demobilization Costs by Company.

 

  29.2. Indemnification.

 

                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

                                                                               
                                                                               
                                                           

 

86



--------------------------------------------------------------------------------

                                                                               
                                                   

 

30. ACTUAL OR CONSTRUCTIVE TOTAL LOSS

 

  30.1. Total Loss Termination. In the event of actual or constructive total
loss of the FPSO occurring for any reason whatsoever at any time during the
Term, this Agreement shall be deemed terminated as of such loss, but Company
shall continue to pay full O&M Compensation if any is due under this Agreement
for a period of sixty (60) Days after the date of said loss (or if the time of
such loss is uncertain, then such loss shall be deemed to have occurred on the
date the FPSO was last heard from). On the sixty-first (61st) Day after such
loss, all O&M Compensation and other compensation due under this Agreement shall
cease without any notice from Company to Contractor. After such loss, Contractor
shall file and use Best Efforts to pursue all insurance claims it might have
pursuant to any insurances it has on the FPSO. Should Contractor receive any
insurance proceeds for the loss of the FPSO, Contractor shall promptly reimburse
Company the amount of all O&M Compensation and other payments made by Company to
Contractor after the date of such loss. Any amounts owing by Contractor to
Company under this Clause 30.1 shall constitute a debt of Contractor to Company
until same is paid in full. In the case of any termination under this Clause
30.1, the Demobilization Costs shall not be payable. No other payments shall be
due from Company other than accrued but unpaid O&M Compensation to the date of
such loss.

 

  30.2. Removal of Wreck and/or Debris. In the event that prior to the Delivery
Date, during the Term or following termination of this Agreement, the FPSO
suffers an actual, total or partial loss or becomes a total or constructive
total loss (as defined in the terms and provisions of the insurance policies
covering the FPSO) or the FPSO is damaged, Contractor shall remove or shall
cause its Subcontractor to remove the FPSO wreck and/or debris if, and to the
extent that, it is required to do so by applicable laws.

 

  30.3. Mitigation of Company’s Exposure. Contractor shall use Best Efforts to
mitigate the exposure of Company in the event of a constructive total or partial
loss of, or in the event of damage to, the FPSO or the Additional Equipment
under this Article. Contractor shall reimburse to Company all amounts owing to
Company under this Agreement, if any, in the event of such loss within fifteen
(15) Days after Contractor receives payment from underwriters (under its
insurance coverage described in Article 28 of this Agreement) of any such amount
collected in connection with the Services and the constructive or total loss of
the FPSO.

 

31. RISK ZONE

 

  31.1.

Dangerous Location. The FPSO shall not be required to continue to or remain in
any place (including the Field or FPSO Site if applicable) nor be used for any
service which will cause the FPSO to be within an area which is dangerous or
hazardous to the FPSO, Master or crew on board the FPSO as reasonably determined
by Contractor or the Master (“Risk Zone”), due to any

 

87



--------------------------------------------------------------------------------

 

actual or threatened act of war, hostilities, warlike operations, acts of piracy
or of hostility or malicious damage against the FPSO or its cargo by any Person
whatsoever, revolution, civil war or civil commotion.

 

  31.2. Increase in Costs. If the FPSO is in, or brought in or ordered within a
Risk Zone (even though the FPSO may already be at the Operating Area), and if
the wages of the Master and/or officers and/or crew and/or the cost of
provisions and/or stores for deck and/or engine room or other costs to provide
the Services (including the cost of the FPSO Insurance Cover to be provided by
Contractor pursuant to the requirements of Article 28), are increased by reason
of or during the FPSO’s presence in a Risk Zone, Contractor shall notify Company
of any such increase, and such increased amount, , will be added to O&M
Compensation and paid by Company on production of Contractor’s invoice (and
proper documentation) in accordance with Article 16. This Agreement shall
terminate if the Charter is terminated in accordance with Clause 35.2
thereunder.

 

  31.3. Risk Zone Payments. Notwithstanding the provisions hereof concerning
Downtime and Shutdown contained elsewhere in this Agreement, the O & M
compensation shall continue to be payable during the FPSO’s presence in the Risk
Zone and any transportation to a safe location until termination of this
Agreement.

 

32. FORCE MAJEURE

 

  32.1. Force Majeure. Subject to the provisions of Clause 32.2, neither Party
shall be liable for any failure to perform any of its obligations under this
Agreement (except for Company’s obligation to pay O&M Compensation as set forth
in Clause 32.2 below, and any other payments owed Contractor by Company under
this Agreement, and, in the case of Company, any payments or other amounts owed
or to be credited by Contractor to Company), or for any delay in performing any
such obligations to the extent that such failure arises due to an event of
Force. To the extent that a Party is delayed in performing or unable to perform
its obligations under this Agreement due to an event of Force Majeure, such
inability shall not be deemed a breach of this Agreement; provided, however,
such Force Majeure shall not relieve that Party of liability in the event of its
failure to use due diligence to remedy the situation and remove the Force
Majeure in an adequate manner and with all reasonable dispatch, nor shall such
event of Force Majeure relieve a Party of liability unless it gives written
notice of the full particulars of the same to the other Party as soon as
reasonably possible after the occurrence relied on, and like notice shall be
given upon termination of such Force Majeure conditions. Both Parties shall use
their Best Efforts to reduce unnecessary costs associated with any event of
Force Majeure.

 

  32.2.

O&M Compensation During Force Majeure. Notwithstanding any other provisions to
the contrary contained in this Agreement, during any event of Force Majeure
occurring after the Ready for Risers Date and thereafter during the Term, O&M
Compensation (less all Rate Savings realized by Contractor) shall continue to
accrue and, following the Delivery Date or Early Payment

 

88



--------------------------------------------------------------------------------

 

Commencement Date, the components of such O&M Compensation shall be paid to
Contractor for the periods set forth below:

 

  (i) For the first thirty (30) consecutive Days of Force Majeure, Contractor
shall receive from Company, one hundred percent of the O&M Compensation due
Contractor hereunder (including the Fixed Fee due for such period);

 

  (ii) From and after the thirty-first (31st) consecutive Day of Force Majeure
through the one hundred eightieth consecutive Day of Force Majeure, Contractor
shall receive from Company, one hundred percent (100%) of Reimbursable Costs and
Time Rates, and ninety percent (90%) of the Fixed Fee due Contractor hereunder;

 

(iii)   From and after the one hundred eighty-first (181st) consecutive Day of
Force Majeure, Contractor shall receive     from Company       
of Reimbursable Costs and Time Rates, and     

of the Fixed Fee due Contractor hereunder; and

 

  (iv) For all periods of Force Majeure under this Agreement, Contractor shall
not be entitled to any Bonus, nor be liable for any Assessment, in each case
calculated with respect to the Fixed Fee as set forth in Attachment B.

 

If any Force Majeure occurs during the period when any reduced Fixed Fee is in
effect under the terms of this Agreement (other than this Clause 32.2), the
percentages payable as above shall be deemed to be expressed as a percentage of
such reduced Fixed Fee. Contractor shall reimburse to Company such amounts paid
by Company to Contractor under this Clause 32.2 within thirty (30) Days after
Contractor receives payment from underwriters with respect to such amounts
(under the insurance coverage described in Article 28), if underwriters make
such payment. Contractor agrees that for any Force Majeure period it will file
and use Best Efforts to obtain insurance recoveries from its underwriters or
club for all insured losses due to such Force Majeure event.

 

  32.3. Force Majeure Termination Rights. If any condition of Force Majeure
continues for a period of ninety (90), or more, consecutive Days Company shall
have the right to terminate this Agreement at any time after such ninetieth
(90th) Day by providing Contractor with thirty (30) Days advance notice of such
election to terminate. A termination of this Agreement under the provisions of
this Clause 32.3 shall be subject to payment by Company to Contractor of the
Demobilization Costs.

 

  32.4. Contractor’s Force Majeure Termination Right. If any condition of Force
Majeure continues for a period of two hundred and forty (240), consecutive Days,
or more, and Company has not terminated this Agreement hereunder,

Contractor may request in writing that the percentage of Fixed Fee payable to
Contractor be increased from its then

current reduced rate of 

      (pursuant to Clause 32.2 above) to        with effect from the two hundred

and forty first (241st) Day of such Force Majeure event onwards. Company

 

89



--------------------------------------------------------------------------------

shall reply in writing within seven (7) Days after receipt of such notice from
Contractor either accepting or rejecting such request. In the event Company
rejects such request or fails to respond to such request within seven (7) Days
after receipt of this request, Contractor may terminate this Agreement upon
providing ten (10) Days’ prior written notice of

termination to Company, and Company shall be required to pay Contractor the
Demobilization Costs on termination as
set forth in Clause 32.3. In the event Company accepts Contractor’s request, Company shall pay Contractor 
       

of the Fixed Fee from the two hundred and forty first (241st) Day of such Force
Majeure onwards until the Force Majeure event ceases; provided, however, that
Contractor may at any time after three hundred (300) consecutive Days of such
Force Majeure elect to terminate this Agreement by notice to the Company, and
shall be entitled to be paid the Demobilization Costs.

 

33. HOST COUNTRY REQUIREMENTS

 

  33.1. Citizens of Malaysia. In addition to the terms, conditions and
obligations contained within this Agreement (inclusive of the Attachments), the
following shall apply:

 

  (i) Contractor shall and shall cause Contractor Group to make all reasonable
efforts to employ and train citizens of Malaysia in connection with the
Services. Contractor may employ citizens, lawful permanent residents or other
lawful temporary residents, if in the opinion of Company and not contested by
the appropriate ministry, no Malaysian citizens can be found with sufficient
skill and technical qualifications. Contractor shall promptly provide to Company
upon Company’s written request details on the personnel employed and their
residence when employed.

 

  (ii) In the performance of the Services, Contractor shall and shall cause
Contractor Group to give preference to goods and services that are produced in
Malaysia or rendered by the citizens or lawful permanent residents or other
lawful temporary residents of Malaysia, provided such goods and services are
offered at equally advantageous conditions with regard to quality, price and
immediate availability in quantities and to the specifications required.

 

  (iii) Contractor shall and shall cause Contractor Group to make positive
efforts to maintain good relations with the public and the Government
authorities of Malaysia during the whole course of performance of Services under
this Agreement.

 

  (iv) In the procurement of facilities, supplies, and services required for the
Services, Contractor shall use its Best Efforts to observe the following:

 

  (a) the enhancement of effective local (especially Bumiputra) participation in
the Services and O&M FPSO Work;

 

90



--------------------------------------------------------------------------------

  (b) the transfer of technology to local (especially Bumiputra) firms and
companies with the objective of developing local technical and managerial
capabilities; and

 

  (c) the need to minimize outflow of foreign exchange.

 

  (v) In pursuance of the provisions of subclause (iv) above, Contractor shall,
unless otherwise approved in writing by Company, use Best Efforts to comply with
the following:

 

  (a) give priority to locally-manufactured goods in the procurement of
facilities, goods, materials, supplies, and services;

 

  (b) give priority to Malaysian suppliers or manufacturers for facilities,
goods, materials, and supplies; and

 

  (c) give priority to services and research facilities, professional or
otherwise, which are rendered by Malaysians or firms or companies incorporated
or licensed in Malaysia,

 

in all cases provided that such goods or services are competitive in terms of
price, quality, availability, terms and conditions of supply or service, and
reliability.

 

34. NOTICES

 

All notices by either Party to the other Party shall be in writing and shall be
by personal delivery, registered letter or by facsimile.

 

If such notice is to Contractor, it shall be addressed to:

 

Malaysia International Shipping Corporation Berhad

Level 28, Melara Dayabumi,

Jalan Sultan Hishamuddin,

   

50050 Kuala Lumpur

                                                                               
                 

 

with a copy to:

                                                                               
                       

 

If such notice is to Company, it shall be addressed to:

 

Murphy Sabah Oil Co., Ltd.

Level 26, Tower 2, Petronas Twin Towers

Kuala Lumpur City Centre, 50088

   

Kuala Lumpur, Malaysia

                                                                               
                 

 

91



--------------------------------------------------------------------------------

Any notices provided for herein shall be deemed to have been given or delivered,
unless otherwise expressly provided herein, at the time of receipt when
delivered in person or by courier at the specified address of the other Party,
as shown by personal messenger’s or courier’s delivery or tracking receipt. Time
of receipt in this context shall be construed to be the following normal
Business Day as at the location of the recipient if received after normal
working hours in such location. Notices sent by registered letter shall be
deemed delivered on the third (3rd) Business Day after the registered letter’s
post mark. Notices sent by facsimile shall be deemed received at the time of
receipt in a legible form if sent by facsimile addressed to the recipient at the
facsimile number at which it is to receive facsimiles. Time of receipt in this
context shall be construed to be the following normal Business Day at the
location of the recipient if received after normal business hours in such
location. Either Party may change its address or facsimile number for receiving
notices by giving not less than fourteen (14) Days prior notice in writing to
the other Party of such change.

 

35. CONFIDENTIAL INFORMATION AND DATA

 

  35.1. Confidential Information and Data. Contractor acknowledges that all
commercial and technical information and data and any other information and data
reasonably understood to be of a confidential nature (whether written, verbal or
in electronic form) obtained by Contractor Group, or disclosed to Contractor
Group in the performance of the Services or otherwise under this Agreement from
Company or Company Group and/or the Government is confidential information.
Contractor warrants that Contractor Group shall hold such confidential
information strictly confidential and shall not disclose such confidential
information to anyone without the prior written consent of Company. Moreover,
Contractor warrants that Contractor Group shall not in any manner use such
confidential information in a manner injurious to Company or detrimental to the
achievement of Company’s objectives. Subject to Clause 26.3, all data, logs,
charts, drawings, tracings, documents, calculations, computer printouts and
items of a similar nature, produced or developed from Company confidential
information in connection with this Agreement shall be Company’s property, and
shall be furnished to Company at any time at Company’s request and not later
than Redelivery of the FPSO; and Company shall thereafter have the unrestricted
right to use such items. The above confidentiality obligation shall not apply to
confidential information that is provided or disclosed by Contractor to:

 

  (i) an Affiliate, provided such Affiliate agrees in writing to be bound by the
provisions of this Article;

 

  (ii) the extent such confidential information is required to be furnished in
compliance with any applicable laws, or pursuant to any legal proceedings or
because of any order of any court or arbitration tribunal binding upon
Contractor (but with prior notice to Company);

 

  (iii) outside professional consultants or contractors of Contractor provided
that they agree in writing to keep the confidential information confidential and
agree not to disclose the same or use it for any purpose other than that for
which it was disclosed;

 

92



--------------------------------------------------------------------------------

  (iv) a bank or other financial institution to the extent appropriate to
Contractor’s financing arrangements provided that such bank or financial
institution agrees in writing to keep the confidential information confidential
and agrees in writing not to disclose the same or use it for any purpose other
than that for which it was disclosed;

 

  (v) the extent confidential information must be disclosed pursuant to any
rules or requirements of any government or stock exchange having jurisdiction
over Contractor, or its Affiliates; or

 

  (vi) extent that any data or information which, through no fault of Contractor
becomes a part of the public domain.

 

  35.2. Reciprocal Provisions. Company agrees to similarly hold and keep
confidential all information and data owned by Contractor and Contractor Group
pursuant to Clause 26.3. The rights and obligations of Contractor set out in
Clause 35.1 with respect to all Company confidential information shall likewise
be deemed to apply to Company with respect to Contractor confidential
information as if incorporated, mutatis mutandis, in this Clause 35.2 for the
benefit of Contractor Group.

 

  35.3. Press Releases; Announcements. Contractor shall ensure that no member of
Contractor Group makes any press release or public announcement or publishes any
information relating to the Services or this Agreement without the prior written
authorization from Company; provided, however, Contractor shall not be
prohibited from making any press release or public announcement if necessary to
comply with the applicable laws, rules or requirements of any government or
stock exchange having jurisdiction over Contractor or its Affiliates.

 

  35.4. Confidentiality Provisions Survival. This Article shall survive
termination of this Agreement for any cause.

 

36. ENGLISH LANGUAGE AND INTERPRETATION

 

  36.1. Communications. The English language shall be used throughout in
communications, reports, correspondence and other documentation as transmitted
between the Parties.

 

  36.2. Headings. The topical headings used in this Agreement are for
convenience only and shall not be construed as having any substantive
significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Article.

 

  36.3. Singular/Plural. Reference to the singular includes a reference to the
plural and vice versa.

 

  36.4. Gender. Reference to any gender includes a reference to all other
genders.

 

93



--------------------------------------------------------------------------------

37. APPLICABLE LAW AND ARBITRATION

 

  37.1. Governing Law. This Agreement and all Attachments hereto shall be
governed, construed and interpreted exclusively by the laws of Malaysia applying
the general principles of international law, excluding any choice of law or
conflicts of law rules that would require the application of the laws (other
than the general principles of international law) of another jurisdiction.

 

  37.2. Dispute Resolution.

 

  (i) Subject to Clause 37.3, any dispute, controversy or Claim arising out of
or in relation to or in connection with this Agreement and all Attachments,
including without limitation any dispute as to the construction, validity,
interpretation, enforceability, performance, expiry, termination or breach of
this Agreement whether based on contract, tort or equity, shall be exclusively
and finally settled by arbitration without the right to appeal in accordance
with the UNCITRAL ARBITRATION RULES, currently in force as of the date of this
Agreement, and with this Article 37. The appointing and administering authority
shall be the Malaysian Regional Center of Arbitration (“RCA”). Either Party may
submit such a dispute, controversy or claim to arbitration by notice to the
other Party.

 

  (ii) The arbitration shall be heard and determined by three (3) arbitrators.
Each side shall appoint an arbitrator of its choice within fifteen (15) Days of
the submission of a notice of arbitration. The Party-appointed arbitrators shall
in turn appoint a presiding arbitrator of the tribunal within thirty (30) Days
following the appointment of both Party-appointed arbitrators. If the
Party-appointed arbitrators cannot reach agreement on a presiding arbitrator of
the tribunal or one Party refuses to appoint its Party-appointed arbitrator
within said thirty (30) Day period, the appointing authority for the
implementation of such procedure shall be the RCA, who shall appoint an
independent arbitrator who does not have any financial interest in the dispute,
controversy or claim. All decisions and awards by the arbitration tribunal shall
be made by majority vote.

 

  (iii) Unless otherwise expressly agreed in writing by the Parties to the
arbitration proceedings:

 

  (a) The arbitration proceedings shall be held in Kuala Lumpur, Malaysia;

 

  (b) The arbitration proceedings shall be conducted in the English language and
the arbitrator(s) shall be fluent in the English language;

 

  (c) The arbitrator(s) shall be and remain at all times wholly independent and
impartial;

 

94



--------------------------------------------------------------------------------

  (d) The arbitration proceedings shall be conducted under the UNCITRAL Rules,
as amended from time to time (the “Uncitral Rules”), which Rules are deemed to
be incorporated by reference into this Article 37;

 

  (e) Any procedural issues not determined under the UNCITRAL Rules shall be
determined by the applicable laws of England, other than those laws which would
refer the matter to another jurisdiction;

 

  (f) The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrators;

 

  (g) The decision of a majority of the arbitrators shall be: (i) reduced to
writing; (ii) final and binding without the right of appeal; (iii) the sole and
exclusive remedy regarding any claims, counterclaims, issues or accountings
presented to the arbitrators; and (iv) made and promptly paid in United States
dollars free of any deduction or offset;

 

  (h) Any costs or fees incident to enforcing the award, shall to the maximum
extent permitted by law be charged against the Party resisting such enforcement;

 

  (i) Except as provided in Clause 27.8 special, incidental, indirect,
consequential, exemplary or punitive damages (including loss of profit, loss of
production, etc.) shall not be allowed;

 

  (j) The award shall include interest from the date determined by the
arbitration award, and from the date of the award until paid in full, at the
Agreed Interest Rate;

 

  (k) Judgment upon the award may be entered in any court having jurisdiction
over the Person or the assets of the Party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be;

 

  (l) The arbitration shall proceed in the absence of a Party who, after due
documented and verified notice, fails to answer or appear. An award shall not be
made solely on the default of a Party, but the arbitrator(s) shall require the
Party who is present to submit such evidence as the arbitrators may determine is
reasonably required to make an award; and

 

  (m) If the Parties or others who are bound to this or another similar
agreement initiate multiple arbitration proceedings, the subject matters of
which are related by common questions of law or fact and which should result in
conflicting awards or obligations, then the Parties hereby agree that all such
proceedings shall be consolidated into a single arbitral proceeding.

 

95



--------------------------------------------------------------------------------

  37.3. Small Disputes. For disputes where the total amount claimed by either
Party does not exceed one hundred thousand United States dollars (U.S. $100,000)
and in the case of any other dispute where the Parties so agree in writing, the
arbitration shall be conducted in accordance with the Small Claims Procedure of
the London Maritime Arbitration Association.

 

  37.4. No O&M Compensation. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any cost or expense of any member
of the Contractor Group incurred in connection with any aspect of dispute
resolution undertaken or conducted pursuant to the arbitration provisions of
this Article 37 or otherwise, qualify for reimbursement hereunder as a
Reimbursable Cost, a Time Rate, or any component of the Fixed Fee.

 

  37.5. Arbitration Provisions Survive. Article 37 shall survive termination of
this Agreement for any cause.

 

38. ENTIRE AGREEMENT

 

  38.1. Entirety. This Agreement together with its Attachments represents the
entire understanding, and constitutes the whole agreement, in relation to its
subject matter and supersedes any previous agreement or understanding between
the Parties (whether oral or written) with respect to the matters set forth in
this Agreement. In the event of any conflict between the provisions of this
Agreement with the terms or provisions of any Attachment, the terms and
provisions of this Agreement shall prevail and control.

 

  38.2. Failure to Perform. Whenever the same obligation is required to be
performed under the provisions of both the Charter and this Agreement,
performance of such obligation under either the Charter or this Agreement shall
constitute a performance of the required obligation; provided, however, that it
shall never be an excuse for failure to perform such obligation under either
such contract that either Owner or Contractor was waiting for the other to
perform under one or both such contacts. Any such failure to perform shall
constitute a breach by the party required to perform such obligation under the
provisions of the respective contract.

 

39. SURVIVAL

 

     The provision in certain Articles and Clauses that such Articles or Clauses
shall survive termination of this Agreement shall not affect and shall be
without prejudice to the validity of all other Articles and Clauses in the event
of a dispute after termination of this Agreement.

 

40. SUCCESSORS AND ASSIGNS

 

     Subject to Article 25, this Agreement shall inure to the benefit of and be
binding upon the permitted successors and assigns of the Parties. The change of
control, merger,

 

96



--------------------------------------------------------------------------------

     reorganization, sale of stock or assets or other transaction affecting
ownership, control or structure of Company and its Affiliates, whether by
operation of law or otherwise, shall have no effect on this Agreement or the
enforceability hereof.

 

41. WAIVER; CUMULATIVE REMEDIES

 

  41.1. No Waiver. It is hereby expressly stated and agreed that no actions
taken by or on behalf of Company in checking, verifying, reviewing, consenting
to, approving, testing or inspecting the FPSO or any part thereof (hereinafter
referred to as “Company Actions”) at any time shall in any way whatsoever have
the effect or be construed as having the effect of waiving or modifying the
duties, responsibilities, obligations or liabilities of Contractor Group to
properly perform its obligations in accordance with the requirements of this
Agreement, or at law, and Contractor shall not be entitled nor shall it seek to
rely on Company Actions to excuse, mitigate or defend any failure(s) in
performance on its part arising under this Agreement or at law.

 

  41.2. Waiver in Writing. Without prejudice to the provisions of Clause 41.1,
none of the provisions in this Agreement shall be considered as waived by either
Party unless a waiver is given in writing by such Party. No such waiver shall be
a waiver of any past or future default, breach or modification of any of the
other provisions of this Agreement unless expressly set forth in such written
waiver.

 

  41.3. Powers Cumulative. Without prejudice to Clause 37.2, and except to the
extent otherwise expressly provided in this Agreement, all rights, powers and
remedies provided hereunder are cumulative and not exclusive of any rights,
powers or remedies provided by law or otherwise.

 

42. PARTIAL INVALIDITY

 

     The illegality, invalidity or unenforceability of a provision of this
Agreement under any law shall not affect the legality, validity or
enforceability of that provision under another law or the legality, validity or
enforceability of another provision or the remainder of this Agreement. Whenever
a provision is held to be invalid or unenforceable, the Parties shall negotiate
in good faith to adopt a replacement provision to carry out the Parties’
original intention to the extent permitted by applicable law.

 

43. MODIFICATIONS

 

     There shall be no modification of this Agreement except by written consent
of both Parties.

 

44. EXECUTION BY FACSIMILE AND/OR COUNTERPARTS

 

  44.1. Facsimile Signatures. The Parties agree that the signature of a Party to
this Agreement transmitted by facsimile machine shall be accepted as an original
signature. A Party shall promptly furnish an original signature page of this
Agreement if requested by the other Party.

 

97



--------------------------------------------------------------------------------

  44.2. Counterparts. The Parties further agree that this Agreement may be
executed in duplicate original counterparts, and each such counterpart shall be
deemed an original agreement for all purposes; provided neither Party shall be
bound to this Agreement unless and until both Parties have executed a
counterpart.

 

45. RIGHTS OF THIRD PARTIES

 

This Agreement is in no way intended to, and does not confer or grant any rights
to, any named or unnamed Third Parties, and any such rights granted to Third
Parties under applicable law are hereby excluded except for (i) indemnity,
defense and hold harmless rights specifically extended to Contractor Group or
Company Group under the provisions of this Agreement and (ii) that Company shall
have the benefit of all Subcontractor warranties and indemnities given to
Contractor or otherwise in connection with the FPSO and the Services. No
provision of this Agreement may be enforced by any Person not a signatory to
this Agreement, unless such Person has signed a Novation Agreement agreeing to
be bound by the provisions hereof or has taken an assignment and assumed the
obligations of either Party hereunder pursuant to the provisions of Article 25.

 

46. CROSS REFERENCES

 

Contractor hereby acknowledges and confirms that it has received a copy of the
Charter.

 

47. MISCELLANEOUS

 

  47.1. General Provisions. This Agreement shall be construed without regard to
the identity of the person who drafted the various provisions hereof. Each
provision of this Agreement shall be construed as though both Parties
participated equally in its drafting. Consequently, the Parties acknowledge and
agree that any rule of construction that a document is to be construed against
the drafting Party shall not be applicable to this Agreement. The word
“includes” and its derivatives means “includes, but is not limited to” and
corresponding derivative expressions.

 

  47.2. General Survival. In order that the Parties may fully exercise their
rights and perform their obligations arising under this Agreement, such
provisions of this Agreement as are necessary to ensure such exercise or
performance shall survive the completion or termination of this Agreement for
any cause whatsoever.

 

  47.3. Waiver of Sovereign Immunity. Each Party hereby agrees that all of the
transactions contemplated by this Agreement shall constitute commercial
activities. To the extent that either Party may be entitled in any jurisdiction
whatsoever to claim for itself or any of its agencies, instrumentalities,
properties or assets, immunity, whether characterized as sovereign or a similar
type of immunity, or as arising from an act of state or sovereignty, from suit,
execution, set-off, attachment or other legal process of any nature whatsoever,
it hereby expressly and irrevocably waives such immunity and hereby agrees not
to claim or permit to be claimed on its behalf or on behalf of any of its
agencies or instrumentalities any such immunity. Without limiting the

 

98



--------------------------------------------------------------------------------

generality of the foregoing, the Parties hereby expressly waive any right to
claim sovereign or similar immunity under the laws of Malaysia, or any similar
law in any other jurisdiction in the world.

 

48. Lenders Rights

 

The Parties acknowledge that the QEL under the Charter will contain a reasonable
acknowledgement of lenders rights to enforce their security if a default occurs
under the Owner’s loan arrangements. Irrespective of anything else in this
Agreement, each Party agrees that nothing in this Agreement will be construed to
prevent Lenders from enforcing their security against the FPSO as mortgagees /
assignees if a default occurs under the Owner’s loan arrangements and Lenders
and Charterers do not agree upon a mutually acceptable way to proceed within 180
days.

 

49. FTL

 

In the event Contractor’s Affiliate is a contractor or subcontractor for the
supply of the Fluid Transfer Line and related services, then, notwithstanding
anything to the contrary in this Agreement, any act or omission by such
Contractor’s Affiliates or its subcontractors (“FTL Affiliate”) under such
agreement shall not be considered an act, omission, or breach of Contractor or
Contractor Group under this Agreement; provided always that Contractor shall not
be entitled to rely upon this Clause in circumstances where the FTL Affiliate in
performing its scope of work has acted improperly or in bad faith to disrupt or
interrupt the Services under this Agreement.

 

[Signatures on following page.]

 

99



--------------------------------------------------------------------------------

EXECUTED by the Parties in two originals by their respective duly authorized and
empowered officers.

 

CONTRACTOR:               COMPANY:            

MALAYSIA INTERNATIONAL

SHIPPING CORPORATION BERHAD

      MURPHY SABAH OIL CO., LTD.             By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                                                               
                                            Witness:                   Witness:
            By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                                                               
                                                           

 

100



--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                 

 

101